Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 1 of 150 PageID #: 22




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                   OWENSBORO DIVISION

  ANTHONY THOMAS GRIMES,                      )
      Petitioner,                             )
                                                                                   4:20-CV-56-JHM
  v.                                          )                  Civil Action No. ________________
                                              )
  KEVIN MAZZA, Warden,                        )
       Green River Correctional Complex, and, )
                                              )
  DANIEL CAMERON, Kentucky Attorney General )

                           PETITIONER GRIMES’ MEMORANDUM
                                   IN SUPPORT OF HIS
                         PETITION FOR A WRIT OF HABEAS CORPUS

         Comes now the Petitioner, Anthony Thomas Grimes, by counsel, and submits the following

  memorandum in support of his petition for writ of habeas corpus.

                         PROCEDURAL STATEMENT OF THE CASE

         On February 4, 2003, Tony Grimes, Petitioner, was indicted on two counts of first degree

  rape (KRS 510.040), six counts of first degree sodomy (KRS 510.070), nine counts of first degree

  sexual abuse (KRS 510.110), and one count of second degree sexual abuse (KRS 510.120). [TR 1-4.]

  Petitioner would later learn that thirteen (13) of the counts were allegedly committed against Ashley

  Erin M., his older stepdaughter, while the remaining five (5) counts were allegedly against Jordan

  Lee M., his younger stepdaughter. The eighteen count indictment covered a period from June 6,

  1997 through October 31, 2002. [TR 1-4.]

         The jury on September 26, 2003 convicted Petitioner of two (2) counts of first degree rape,

  six (6) counts of first degree sodomy, eight (8) counts of first degree sexual abuse, and one (1) count

  of second degree sexual abuse. [TR 63-79.] Following a sentencing hearing, the jury recommended



                                             Page 1 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 2 of 150 PageID #: 23




  that Petitioner be sentenced to confinement in the penitentiary for fifty-nine (59) years. [TR 84-100.]

         On October 3, 2003, defense counsel filed a motion for a new trial on three grounds:

  (1) “[t]he court failed to give the requested instruction on lesser-included offenses on indictments

  1-14"; (2) “[i]n its closing argument, the Commonwealth argued facts that were not in evidence or

  reasonably inferable therefrom”; and (3) “[t]he Court failed to give the requested instruction

  permitting the jury to determine the age of the alleged victim at the time of the alleged offenses.”

  [TR 112.]

         On November 25, 2003, pursuant to the jury’s recommendation, the judge sentenced

  Petitioner to be confined in the penitentiary for a total of fifty-nine (59) years. [TR 133.] The final

  “Judgment and Sentence” was entered on November 25, 2003. [TR 128-134.]

         Petitioner was represented at trial, in all the relevant pretrial matters and at sentencing by

  Hon. Joseph R. Flaherty, Flaherty Law Office, Owensboro, Kentucky. Mr. Flaherty did not represent

  Petitioner on his direct appeal to the Kentucky Supreme Court. J. Vincent Aprile II represented

  Petitioner on both his direct appeal to the Kentucky Supreme Court, all post-conviction proceedings

  in the Daviess Circuit Court and the appeals of those post-conviction proceedings.

         Petitioner’s timely notice of appeal to the Kentucky Supreme Court was filed on December

  19, 2003. [TR 147-48.] After full briefing, the Kentucky Supreme Court on May 19, 2005 in an

  unpublished memorandum opinion affirmed the conviction and sentence. Grimes v. Commonwealth,

  Kentucky Supreme Court, No. 2003-SC-1062-MR (May 19, 2005) [hereinafter Grimes, KSC, 2005];

  Grimes v. Com., 2005 WL 1185609 (May 19, 2005). Petitioner’ direct appeal became final on July




                                             Page 2 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 3 of 150 PageID #: 24




  22, 2005. Petitioner filed no petition for a writ of certiorari in the United States Supreme Court.1

          On August 17, 2006, Petitioner filed in the Daviess Circuit Court an RCr 11.42 motion,

  alleging some fifteen (15) specific claims of ineffective assistance of counsel. [TR2, 14-32] That

  motion was denied, without an evidentiary hearing, on November 20, 2006. [TR2, 85-87.]

          On August 14, 2007, Petitioner filed in the Daviess Circuit Court a motion, pursuant to CR

  60.02, seeking alternative relief that would allow him to file a timely notice of appeal from the

  November 20, 2006 order denying his RCr 11.42 motion, on the grounds that neither Petitioner nor

  his counsel had ever received a copy of that order or notice of its entry from the Clerk of the Daviess

  Circuit Court at any time in 2006 or at any time in January or February 2007. [TR2, 88-116.] On

  February 1, 2008, the Daviess Circuit Court granted Petitioner’s CR 60.02 motion and permitted

  Petitioner to file a timely notice of appeal from the November 20, 2006 order denying his RCr 11.42

  motion. [TR2, 137-140.] Petitioner filed a timely notice of appeal on February 25, 2008. [TR2, 141-

  142.]

          On July 24, 2009, the Kentucky Court of Appeals issued an opinion and order affirming in

  part, vacating in part and remanding to the Daviess Circuit Court to hold an evidentiary hearing on

  only whether Petitioner’s trial attorney had failed to inform Petitioner of the prosecution’s plea offer

  until after his sentencing was completed. The opinion and order also denied the Commonwealth’s



          1
             For purposes of calculating the one-year period for filing Petitioner’ federal habeas
  corpus petition, the starting period is October 20, 2005, the expiration of the time for filing his
  certiorari petition, even though no cert petition was filed. Clay v. United States, 537 U.S. 522,
  524-25, 527 (2003) (“For the purpose of starting the clock on § 2255's one-year limitation period,
  we hold, a judgment of conviction becomes final when the time expires for filing a petition for
  certiorari contesting the appellate court’s affirmation of the conviction”); Gonzalez v. Thaler, 132
  S. Ct. 641 (2012) (applying that same principle to state court prisoners seeking federal habeas
  corpus review).

                                              Page 3 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 4 of 150 PageID #: 25




  motion to dismiss the appeal because the Daviess Circuit Court had improperly extended Petitioner’s

  time to appeal. After the Kentucky Court of Appeals denied the Commonwealth’s motion for

  reconsideration, the Commonwealth filed a motion for discretionary review.

          The Kentucky Supreme Court on August 18, 2010 granted the discretionary review motion,

  vacated the Court of Appeals’ opinion, remanded the case for further consideration of the

  Commonwealth’s motion to dismiss in light of the Kentucky Supreme Court’s then recent opinion

  in James v. James, 313 S.W.3d 17 (Ky. 2010).

          The Court of Appeals on December 9, 2011, in an unpublished opinion and order again

  denied the Commonwealth’s motion to dismiss, affirmed in part, vacated in part, and remanded the

  case to the Daviess Circuit Court to conduct an evidentiary hearing on whether Petitioner’s trial

  attorney had conveyed the prosecution’s plea offer to Petitioner before his jury trial and sentencing

  were completed. Grimes v. Commonwealth, Kentucky Court of Appeals, No. 2008-CA-000518-MR

  (December 9, 2011) [hereinafter Grimes, KCA, 2011]; Grimes v. Com., unpublished, 2011 WL

  6108510 (December 9, 2011). Discretionary review of that opinion and order was denied by the

  Kentucky Supreme Court on August 15, 2012.

          An evidentiary hearing was held in Daviess Circuit Court on May 6, 2013 and, following

  post-evidentiary hearing briefing, the circuit court on March 7, 2014 denied Petitioner’s RCr 11.42

  claim regarding his trial defense counsel’s failure to communicate the prosecution’s plea offer to him

  as well as Petitioner’s CR 52.05 motion for findings of fact. Petitioner filed a timely notice of appeal

  on March 24, 2014. After full briefing and oral argument, the Court of Appeals on July 22, 2016 in

  an unpublished opinion affirmed the order of the Daviess Circuit Court denying Petitioner RCr 11.42

  relief. Grimes v. Commonwealth, Kentucky Court of Appeals, No. 2014-CA-000547-MR (July 22,


                                              Page 4 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 5 of 150 PageID #: 26




  2016) [hereinafter Grimes, KCA, 2016]; Grimes v. Com., unpublished, 2016 WL 3962309 (July 22,

  2016). Petitioner filed a timely motion for discretionary review in the Kentucky Supreme Court that

  was denied on February 9, 2017.

             On February 17, 2017, Petitioner filed in the Daviess Circuit Court a motion, pursuant to

  CR 60.02, alleging that his trial counsel’s explanation of the offer and its risks and advantages

  constituted ineffective assistance of counsel. On May 8, 2017, the Daviess Circuit Court, without

  conducting an evidentiary hearing, entered an order denying Petitioner’s CR 60.02 motion. [NTR2,

  366-373.] Petitioner filed a timely notice of appeal to the Kentucky Court of Appeals. After full

  briefing and oral argument, the Court of Appeals on April 26, 2019 in an unpublished opinion ruled

  that Petitioner’s claim was not procedurally barred, but affirmed the circuit court’s denial of the

  merits of his claim. Grimes v. Commonwealth, Kentucky Court of Appeals, No. 2017-CA-000988-

  MR, April 26, 2019 [hereinafter Grimes, KCA, 2019]; Grimes v. Com., unpublished, 2019 WL

  1868919 (April 26, 2019).

         After Petitioner’s timely rehearing petition was denied, Petitioner filed a timely motion for

  discretionary review in the Kentucky Supreme Court, which was denied on February 12, 2020.

         Petitioner’s claims in this petition arise out of these various state court proceedings.

         Petitioner is presently serving his sentence of imprisonment for fifty-nine (59) years at Green

  River Correctional Complex in Central City, Kentucky.2

                                    STATEMENT OF THE CASE

         When Petitioner, was sixteen years old, he met Tina Grimes, a twenty-three year old co-

  worker. When Petitioner was almost eighteen, he and Tina began a romantic relationship. When


         2
             Green River Correctional Complex, 1200 River Rd, Central City, KY 42330.

                                             Page 5 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 6 of 150 PageID #: 27




  Petitioner was eighteen and Tina twenty-five, they began living together. Tina was at that time the

  single parent of two girls, Ashley Erin M., then seven years old, and Jordan Lee M., then two years

  old, and a five-year old son, Andrew (Drew) Richard M.. [TAPE 2; 9/25/03; 03:15:25-17:14; TAPE

  1; 09/24/03; 03:59:08-25.]

         Petitioner and Tina lived together for three years prior to marrying on March 13, 1996.

  [TAPE 1; 09/24/03; 03:59:29-50.] From the moment Petitioner and Tina moved in together, all three

  of Tina’s children were present and part of the family.

         Petitioner never treated his children as if they were his stepchildren, but instead he treated

  them as if were his own biological children. By their own choice, the three children called Petitioner

  “Dad.” [TAPE 2; 9/25/03; 03:15:35; TAPE 1; 09/24/03; 04:02:15.]

         Petitioner, who was twenty-eight at trial, had been for ten years a sales representative for K

  & W Equipment Company, selling John Deere equipment in nine Kentucky counties and three and

  one-half counties in Indiana. [TAPE 2; 9/25/03; 03:14:29-59.] Petitioner was usually able to be

  home in the evenings.

         That was fortunate because Tina Grimes was a full-time emergency room nurse for

  Owensboro Emergency Health Systems who routinely worked the late shift from 6:00 p.m. until 6:00

  a.m. [TAPE 1; 09/24/03; 04:00:25-39; 04:36:45.] Normally Tina Grimes would come home from

  work at 7:00 a.m. and go to bed until 3:30 or 4:00 p.m. to prepare to return to work at 6:00 p.m.

  [TAPE 1; 09/24/03; 04:00:39-01:14.]

         As a result of these work schedules, Petitioner was “basically ... the mom and the dad” to

  all three children. [TAPE 2; 9/25/03; 03:16:29-59.] He took the kids to school in the morning and

  picked them up in the afternoon, took them to practices, and took them out to eat because he didn’t


                                             Page 6 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 7 of 150 PageID #: 28




  cook evening meals and Tina was at work on the late shift. [03:38:41.]

         Petitioner’s relationship with his stepchildren was loving. However, sometime in the summer

  of 2002 when Ashley was seventeen, as a typical teenager, she would become rebellious, hardheaded

  and stubborn at times. [03:19:49-20:56.] Petitioner had not experienced any such problems with his

  younger stepchildren, Jordan and Drew.

         On the night of Sunday, December 8, 2002, Petitioner and Ashley had a problem. Petitioner

  asked Ashley if she had run her miles on the treadmill at the house for her daily exercise as she was

  supposed to do. When Ashley said no and told Petitioner that she was going to shower and go to

  bed, the situation “escalated into a big argument.” [03:22:40.] Ashley wrote in her journal that: “Dad

  [Petitioner] makes me so angry. I hate him. Well not really but I’m just so mad at him. He made

  me run 5 miles on the treadmill today. He’s such a jerk sometimes.” [Defense Exhibit 1, 4; TAPE

  2; 9/25/03; 03:28:50.] But the next morning everything seemed to be okay.

         The next afternoon, Monday, December 9, 2002, Tina and Petitioner received a phone call

  from Mary Ann Yewell from social services. [TAPE 2; 9/25/03;03:31:17; TAPE 1; 09/24/03;

  04:02:54-03:38.] Petitioner feared that Ashley had caused a problem because the Sunday before he

  had grabbed her and told her he was tired of this crap and that she was going to mind, “do what she’s

  told.” He worried that perhaps there were bruises on her arm that he had not noticed, but a teacher

  had. Petitioner knew that a co-worker of his had gone to jail when a baby-sitter saw bruises on his

  child’s butt and reported it. [TAPE 2; 9/25/03;03:31:17-34:40.]

         After the phone call from the social worker, Tina and Petitioner waited for Ashley to come

  home from school in her car but when she did not arrive, they drove around and found her driving

  her car. After a brief discussion with Ashley, they all returned to the house. When Ashley refused


                                             Page 7 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 8 of 150 PageID #: 29




  to talk about her discussion with Ms. Yewell in front of Petitioner, she and Tina went into the

  bedroom to talk privately.

         Petitioner was starting to get upset because he was worrying that he would be accused of

  physically abusing Ashley by grabbing her too roughly. Petitioner went out to the garage to get in

  his truck. Tina approached him, saying that Ashley says you have been touching her and asking if

  he had touched her. Petitioner, crying and upset, says, “yeah, I did, I grabbed her last night,”

  referring to the incident with the treadmill. Petitioner told Tina he had to go, but went back into the

  house to tell Ashley and Jordan he loved them and to give them both a hug. Petitioner left because

  he was afraid he would be put in jail for grabbing Ashley just as his co-worker was. [TAPE 2;

  9/25/03; 03:31:17-34:40.]

         That same afternoon Tina took Ashley and Jordan to meet with the social worker and they

  were told to go to the police department. [TAPE 1; 09/24/03; 04:07:15-32.] Sergeant Duvall of the

  Owensboro Police Department interviewed Ashley, Jordan, Andrew and Tina and took statements

  from each of them. His interviews of the two alleged victims, Jordan and Ashley, each lasted about

  thirty (30) minutes. [01:22:24.]

         The next day Ashley telephoned Sergeant Duvall and told him “that everything that she told

  [him] the first day was a lie.” [TAPE 2; 09/25/03; 01:07:52.] Ashley said “she’d done a really

  terrible thing and that everything she told me was a lie.” [01:37:55-38:25.] Sergeant Duvall told

  Ashley that her recantation was “going to throw a monkey wrench into this thing.” [01:41:20-45.]

  When Duvall told Ashley she would have to tell her mother about recanting her original story,

  Ashley told him that “she couldn’t bear to face her mother.” [01:37:55-38:25.]

         After the recantation, Duvall talked to Tina Grimes on December 11 about the recantation,


                                             Page 8 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 9 of 150 PageID #: 30




  but he did not speak to Ashley again until January 3, 2003. [TAPE 2; 09/25/03; 01:08:05; 01:42:01-

  43:00.]

            On December 11, 2002, Duvall interviewed Petitioner at the police station. [01:08:05-30.]

  At the interview Petitioner “denied touching his daughters sexually.” [01:09:36-45.] During

  Duvall’s questioning, “each time” Petitioner “was told what the girls had alleged, he would say

  ‘Sergeant Duvall, I never touched my girls in a sexual way.’” [TAPE 2; 09/25/03; 01:11:30.]

  Petitioner told Sergeant Duvall, “I’ve never sexually touched anybody, except my wife for the past

  ten (10) years, my daughters, another woman, I’ve never done this.” [TAPE 2; 9/25/03; 03:35:14-

  30.]

            Although Sergeant Duvall had attempted to videotape the interview with Petitioner, he failed

  to engage the record button properly and no recording of the interview was made. After the

  interview concluded, Duvall realized he had no recording of the interrogation. Duvall had no choice

  but to type up his notes of the interview “from memory” right after the conversation. [01:11:57-

  16:23.]

            On December 11, Tina Grimes contacted Officer Duvall by telephone and they talked for

  about ten minutes. In that conversation Tina told Duvall that Petitioner had admitted to her over the

  phone that he had done these things, but she did not provide Duvall with any details of the

  conversation with Petitioner. [01:31:59-32:45.] In fact, Tina did not provide the details of the alleged

  telephone confession to the police or prosecution until January 2, 2003, more than three weeks after

  the call itself.

            On February 4, 2003, Petitioner was indicted on two counts of first degree rape, six counts

  of first degree sodomy, nine counts of first degree sexual abuse, and one count of second degree


                                              Page 9 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 10 of 150 PageID #: 31




  sexual abuse. [TR 1-4.] Petitioner would later learn that thirteen (13) of the counts were allegedly

  committed against Ashley, while the remaining five (5) counts were allegedly against Jordan. The

  eighteen count indictment covered a period from June 6, 1997 through October 31, 2002. [TR 1-4.]

         At trial Ashley, then eighteen years old, testified about a number of different incidents:

         (1) an incident in her brother Drew’s room at their Brookhill residence between October 1-

  31, 2002, that involved the offenses (first degree rape, sodomy, and sexual abuse) alleged in counts

  one through three [TAPE 1: 9/24/03; 02:04:01-07:57];

         (2) an incident between September 1, 2000 and December 31, 2001 in the bathroom at the

  Brookhill residence when Ashley wanted a friend to come over, that involved the offenses (first

  degree sodomy and sexual abuse) in counts four and five [02:08:09-10:18];

         (3) an incident between September 1, 2000 and December 31, 2001, in her bedroom at the

  Brookhill residence, that involved the offenses (first degree sodomy and sexual abuse) in counts six

  and seven [02:11:52];

         (4) an incident between September 1, 2000 and December 31, 2001, in the master bedroom

  at the Brookhill residence, that involved the offenses (first degree rape and sodomy) in counts eight

  and nine [02:13:43-16:30];

         (5) an incident between June 6, 1998 and September 30, 2000, in the living room at the Circle

  Drive residence in Masonville, that involved the offense (first degree sodomy) in count ten

  [02:16:32-18:50];

         (6) an incident between June 6, 1997 and September 30, 2000, at the Circle Drive residence

  in Masonville, that involved the offenses (first degree sodomy and sexual abuse) in counts eleven

  and twelve [02:16:32-18:50]; and


                                            Page 10 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 11 of 150 PageID #: 32




          (7) an incident between June 6, 1997 and June 5, 1999, at the Circle Drive residence in

  Masonville, that involved the offense (first degree sexual abuse) in count thirteen [02:19:02-20:06].

          Throughout Ashley’s testimony, the prosecutor asked leading questions, even though Ashley

  was eighteen years of age at the time of trial.3 Ashley frequently did not testify to her age at the time

  of the offense [02:08:09-10:18; 02:14:43-16:30; 02:16:32-18:50].

          Ashley testified that the first adult that she told about this situation with her stepfather was

  Ms. Ashby, a parenting and fashion design teacher at Daviess County High School. [02:20:50-

  21:15.] Ashley said that she told Ms. Ashby in December 2002. [02:21:35.] According to Ashley,

  after she had written in her journal that she hated Petitioner, her brother Drew read the journal and

  threatened to tell Petitioner about it. As a result of her worry about Drew making this disclosure to

  Petitioner, Ashley was crying in her first period class when Ms Ashby asked what was wrong. In

  response, Ashley told her story to her teacher. [02:21:30-22:12.] She then was required to talk with

  Ms. Rodney, the guidance counselor. [02:22:30.]

          Ashley said that she and her sister, Jordan, “had talked about it before.” [02: 21:07.]

  However, Ashley could not “remember when it was,” not even the year, indicating they had spoken

  only once about the situation with Petitioner. [03:11:43.]

          Ashley claimed that she did not tell her mother about these alleged attacks because she was

  afraid her mother would not believe her and because she was “scared.” [02:21:16-30.]


          3
            Examples of the prosecutor’s leading questions: “Later on that day did you get a pair
          of jeans?” [TAPE 1: 09/24/03; 02:07:24-29.] “Were you scared?” [02:08:58-09:04.] “Did
          he put his mouth on your vagina?” [02:17:40-48.] “Was it ever a time at the house on Circle
          Drive where you were forced to perform oral sex upon him?” [02:17:52-58.] “Did you speak
          with, do you remember this fellow [Sergeant Duvall] here?” [02:22:33-42.] “Now the next
          day, did you tell somebody it didn’t happen?” [02:24:42-47.] “Did you tell him [Sergeant
          Duvall] you lied to him?” [02:25:10-16.]

                                              Page 11 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 12 of 150 PageID #: 33




          Ashley acknowledged that the day after she made these allegations against Petitioner to her

  teachers and the police, she telephoned Sergeant Duvall and told him that it did not happen and that

  she had “made it all up.” [TAPE 1; 02:24:42-25:10.]

          The other daughter, Jordan, who was born October 27, 1990, was twelve (12) years old and

  a seventh grader at the time of trial. [TAPE 1; 09/24/03; 03:14:31-40.]

          Jordan testified that when she was “about nine” years old and in the third grade Petitioner,

  while rubbing her back, rubbed her buttocks with his hands on the outside of her clothes for

  “probably a minute or more.” [03:16:27-17:35.]

          Jordan also said that when she was in the fourth grade a similar back rubbing situation

  occurred, but this time Petitioner rubbed her butt, his hand to her skin, for a minute or so. [03:18:00-

  19:29.] The prosecutor was unsatisfied with this account and asked, “He just rubbed your butt?”

  When Jordan indicated that was all, the prosecutor asked Jordan if she had told Sergeant Powell and

  Steve White that Petitioner had “rubbed your vagina”? Jordan responded that she “might have said

  that” and “it would have been true,” but she added “like since all of it happened it sometimes goes

  to a blur.” [03:19:00-29.]

          Jordan also recounted another time when she was in the fourth grade when during a back

  rubbing Petitioner supposedly rubbed her butt and “tried to rub” her vagina, but when she said no,

  Petitioner stopped. [03:19:40-21:00.]

          Jordan recalled a time when she was in the fifth or sixth grade and had a loose tooth. She

  had fallen asleep in the sun room where the television was and Petitioner brought her into the living

  room. After a brief recess, Jordan testified that he had taken her into his bedroom, instead of the

  living room. She was either eleven or twelve years old. Jordan testified that Petitioner wiggled her


                                             Page 12 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 13 of 150 PageID #: 34




  loose tooth and after putting the pillow over head so she could not see took his finger out of her

  mouth. She said “it felt like something else besides his finger was in her mouth” and “it was his

  private part” she thought. However, she did not “know for sure,” but did know he had not touch her

  in any other way at that time. [03:32:34-34:38.]

         Unsatisfied with that answer, the prosecutor asked Jordan if she remembered telling Steve

  White that Petitioner “put his mouth on [her] breast.” Jordan responded, “oh, yes, he did.” She then

  said that Petitioner had lifted up her shirt and put his mouth on her breast. Jordan added that this

  happened after the tooth wiggling had taken place. [03:34:38-35:20.]

         Jordan also recounted an incident when she was in either the fifth or sixth grade and eleven

  years old when she was out of school for a snow day. However, after prodding by the prosecutor,

  she decided that she was actually in the fourth grade when this supposedly happened. At that time

  two of Jordan’s dogs lived outside in a heated shed. Jordan said that Petitioner called her into the

  shed and told her to come over to him. When Jordan went over to Petitioner, he supposedly grabbed

  her hands as she heard a zipper. She testified that he wrapped her hands against his exposed “private

  part” for a few minutes until Ashley walked in and he pretended he was warming Jordan’s hands.

  [03:36:53-39:17.] On cross-examination, Jordan changed her testimony, stating that Ashley did not

  come into the shed until “probably two minutes after” Petitioner had stopped. [03:55:52-56:47.]

         The prosecutor also asked if Jordan remembered another incident when, after she fell asleep

  watching television, Petitioner picked her up, took her to the bedroom, put her on the bed and

  touched her. Jordan answered that she did not remember that. [03:39:17-53.]

         Contrary to Ashley’s testimony, Jordan said that she and Ashley talked about these incidents

  with Petitioner “a lot.” [03:41:56.] But Mary Ann Yewell was the first adult that she told about


                                            Page 13 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 14 of 150 PageID #: 35




  Petitioner touching her. [03:41:21-39.]

            Jordan acknowledged that before initially talking to Officer Duvall, she and this social

  worker, Mary Ann Yewell, went over her statement, trying to get her to recall more things.

  [03:53:39-54:47.]

            Tina Grimes, Petitioner’s wife and the mother of the two alleged victims, testified that neither

  of her daughters at anytime in the last five years had ever said anything to her about Petitioner

  mistreating them sexually in any way. [TAPE 1: 09/24/03; 04:28:23-41.] However, Tina did

  explain that Petitioner was “very strict on them, often stood them in the corner, made them go up and

  down on their toes,” and “Ashley occasionally would have bruises on her forearms which she didn’t

  know how she got.” [04:29:00.] Ashley was required to use the treadmill every day. Tina also noted

  that she and Petitioner “had many arguments concerning the way he treated the kids and disciplined

  the kids.” [04:30:05.]

            Tina said that on the date that Ashley had told her mother about these incidents, Petitioner

  had admitted to her that “he had touched them” and that he was “a sick son of a bitch.” [04:05:09-

  49.]

            Tina testified that, after these allegations were made, Petitioner, who immediately moved out

  of the house, continued to call her constantly. However, on December 11, 2002, Tina phoned

  Petitioner because she “was concerned about Ashley possibly being pregnant” and “confronted him

  on certain aspects, certain things that the kids had told” her that “he had done to them.” [04:08:19-

  09:13.]

            Tina then launched into a long list of what Petitioner had supposedly confessed to her,

  including Petitioner telling her that “he never touched them with his penis ... the only thing he did


                                               Page 14 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 15 of 150 PageID #: 36




  is he used his fingers on them and never put them in them no deeper than fingernail depth.”

  [04:10:47-11:01.] According to Tina, when she told Petitioner the girls were saying that he

  performed oral sex on them, he said, “No, I tried to do that to them but they don’t keep themselves

  clean down there like you do, I couldn’t do it.” [04:10:47-11:27.]

         When the prosecutor asked if Petitioner had said anything else on the phone to her, Tina

  replied, “Um, I’m sure, he said many things, I can’t think of them right now.” She then added some

  additional admissions supposedly made by Petitioner during that call. [04:11:25-12:16.] Tina

  testified that Petitioner told her “Jordan never touched his penis.”

         Tina briefly discussed Ashley’s recantation of her original allegations of Petitioner’s sexual

  misconduct, explaining that she had talked to Ashley about the recantation . [Tape 1: 09/24/03;

  04:07:32-08:19.]

         According to Tina, she had been telling her girls about “good touch bad touch” since they

  were babies. [04:31:13-30.] Tina told her girls that “[n]o one was to touch their private areas and if

  anyone touched them they needed to tell someone.” [04:32:07.] Tina estimated that she had given

  her girls fifteen (15) of these “good touch bad touch” talks over their lives. [04:32:32-40.]

         Detective Sergeant Robert Duvall, Owensboro Police Department, testified on re-direct

  examination, that during his January 2, 2003 interview with Ashley, she claimed that “she recanted

  her story because she didn’t want to see” Petitioner “go to jail and because she knew the effect it

  would have on her mother’s relationship,” adding that “[s]he just wanted everything to go away.”

  [TAPE 2; 09/25/03; 01:58:55-59:15.]

         At the conclusion of the prosecution’s case-in-chief, the defense moved for a directed verdict

  on all counts involving forcible compulsion. The trial judge denied that motion. However, the


                                            Page 15 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 16 of 150 PageID #: 37




  prosecution and defense jointly moved to dismiss count sixteen because Jordan had testified that she

  did not remember the incident. The court granted the motion and count sixteen was dismissed.

  [TAPE 2; 09/25/03; 02:19:45-32:00.]

          During the defense case, Drew McArthy, the brother of the two alleged victims, testified that

  his relationship with his stepfather, Petitioner, was close and that they did things together. Drew also

  testified that his mother Tina had told him about good touches and bad touches. [TAPE 2; 09/25/03;

  03:11:05-13:20.]

          Petitioner testified on his own behalf, asserting his innocence of these charges just as he had

  when Sergeant Duvall interviewed him on December 11, 2003. [TAPE 2; 09/25/03; 03:44:40-50.]

  When asked on direct examination if he had confessed to his wife on the phone that he “had done

  these acts” he is charged with, Petitioner said “no.” [TAPE 2; 09/25/03; 03:36:04.] Petitioner during

  cross-examination told the jury that he had “never sexually touched [his] kids” and “never molested

  them.” [03:54:43-53.]

          Petitioner described himself as a “strict disciplinarian.” [03:56:22-27.] He acknowledged

  that he punished his stepchildren by “mak[ing] them stand in the corner, go[ing] up and down on

  their tiptoes.” [03:50:35-42.] He liked short punishments; he did not like to ground his stepchildren.

  [03:51:15-19.] Petitioner emphatically stated that he had “never physically abused” his children and

  never had slapped Ashley. Petitioner readily admitted that he did not like his children to disobey

  him. [03:53:17-22.]

          At the close of all the evidence, defense counsel renewed his motion to dismiss all the counts

  of the indictment pertaining to Ashley on the basis of the definition of “forcible compulsion.” The

  trial judge denied the directed verdict motion. [TAPE 2; 09/25/03; 04:24:28-29:30.]


                                             Page 16 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 17 of 150 PageID #: 38




            The jury on September 26, 2003 convicted Petitioner of two (2) counts of first degree rape

  (KRS 510.040), six (6) counts of first degree sodomy (KRS 510.070), eight (8) counts of first degree

  sexual abuse (KRS 510.110), and one (1) count of second degree sexual abuse (KRS 510.120). [TR

  63-79.]

            Following a sentencing hearing, the jury recommended that Petitioner be sentenced to

  confinement in the penitentiary for fifty-nine (59) years. [TR 84-100.]

            On October 3, 2003, defense counsel filed a motion for a new trial on three grounds:

  (1) “[t]he court failed to give the requested instruction on lesser-included offenses on indictments

  1-14"; (2) “[i]n its closing argument, the Commonwealth argued facts that were not in evidence or

  reasonably inferable therefrom”; and (3) “[t]he Court failed to give the requested instruction

  permitting the jury to determine the age of the alleged victim at the time of the alleged offenses.”

  [TR 112.] The motion was apparently never ruled on by the trial judge.

            On November 25, 2003, pursuant to the jury’s recommendation, the judge sentenced

  Petitioner to be confined in the penitentiary for a total of fifty-nine (59) years. [TR 133.] The final

  “Judgment and Sentence” was entered on November 25, 2003. [TR 128-134.] Petitioner’s timely

  notice of appeal was filed on December 19, 2003. [TR 147-48.]

            The Kentucky Supreme Court affirmed Petitioner’s judgment of conviction in an unpublished

  memorandum opinion on May 19, 2005. Grimes, KSC, 2005. [TR2, 3-12.] Petitioner’s judgment

  was final on July 22, 2005.

            On August 17, 2006, Petitioner filed in the Daviess Circuit Court an RCr 11.42 motion,

  alleging some fifteen (15) specific claims of ineffective assistance of counsel. [TR2, 14-32] That

  motion was denied, without an evidentiary hearing, on November 20, 2006. [TR2, 85-87.]


                                             Page 17 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 18 of 150 PageID #: 39




          In its order denying Petitioner RCr 11.42 relief, the circuit court initially noted:

          Nearly all of the Defendant's arguments and allegations have been or could have been
          presented on direct appeal of the judgment in this case. The Court will briefly address
          the Defendant's other arguments in this order. [TR2, 85.]

          The circuit court then specifically addressed only three of Petitioner’s claims: (1) counsel’s

  failure to communicate a pretrial guilty plea offer; (2) counsel’s failure both to investigate potential

  mitigation witnesses and evidence and to present available mitigation witnesses and evidence to the

  jury; and (3) counsel’s failure to move the court to order a physical examination of the genitalia of

  both the alleged victims. [TR2, 85-86.] The remaining 11.42 claims were not specifically discussed

  in any way in the order.

          In the penultimate paragraph of that order, the circuit court stated: “All other matters

  presented by the Defendant could have been presented under direct appeal and are not matters for

  the Court to consider collaterally.” [TR2, 86.]

          As a result of this erroneous ruling, the Daviess Circuit Court denied Petitioner any review

  of the remaining specific claims of ineffective assistance of counsel raised in the RCr 11.42 motion.

  Petitioner had alleged in his 11.42 motion that his trial counsel failed to render effective assistance

  of counsel: (1) by failing to investigate Petitioner’s then wife and the mother of the two alleged

  victims, and her past propensity to accuse individuals, although not necessarily to the person’s face,

  of abusing their children, even though there was no real evidence to support the accusations; (2) by

  conceding Petitioner’s guilt to the offenses where the older sister was the alleged victim; (3) by

  failing to investigate potential guilt phase witnesses and evidence, such as family members and

  friends who would testify about the alleged victims’ conduct toward Petitioner in public as well as

  about the disagreements that the two stepdaughters had with Petitioner’s disciplinary measures and


                                             Page 18 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 19 of 150 PageID #: 40




  by failing to present available guilt phase witnesses and evidence on these points; (4) by failing to

  request lesser included offense instructions on those charges involving the older girl that allegedly

  occurred when she was at least twelve years old but not yet sixteen years old on the basis that the

  victim’s own testimony raised a factual issue of whether there was forcible compulsion or she

  consented to obtain favors from Petitioner; (5) by failing to request as to counts one (first degree

  rape), two (first degree sodomy) and three (first degree sexual abuse) an instruction, pursuant to KRS

  510.020, that informed the jury that a person is deemed capable of consenting to any sexual act,

  including sexual intercourse, when sixteen years of age or older; (6) by failing to object on numerous

  occasions to the prosecutor’s leading questions during his direct examination of both the alleged

  victims, who were eighteen (18) years old and twelve (12) years old at the time of the trial; (7) by

  failing to request an instruction on the separate nature of each count of the seventeen count

  indictment; (8) by failing to object when, during the prosecution’s guilt phase closing argument,

  while discussing Petitioner’s wife’s account of Petitioner’s telephone confession to her, the

  prosecutor, speaking as if he were Petitioner talking to his wife on the phone, said, the older girl “is

  like you, she said no, she told me no, I’d leave her alone,” even though no evidence of this statement

  was introduced into evidence by either the Commonwealth or the defense; (9) by failing to object

  when the prosecutor during his guilt phase closing argument used Petitioner’s occupation as a

  professional salesman, that had been introduced by the defense only as legitimate background

  evidence, to advise the jury that it was Petitioner’s “job as a salesman to try to sell to you that he is

  not guilty,” an impermissible and unreasonable inference from the evidence; (10) by failing to object

  to the prosecutor’s questions that specifically required Petitioner to characterize the testimony of his

  wife as “not true” and to state whether there was anything in her testimony that she was “telling the


                                              Page 19 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 20 of 150 PageID #: 41




  truth about”; and (11) by failing to object when Petitioner’s wife on cross-examination volunteered

  an unresponsive, inadmissible lay opinion that falsely informed the jury that “early” breast

  development in girls is a physical indicator that the girls were sexually abused and that her younger

  daughter had developed breasts “early.” [11.42 Motion, 6-16; TR2, 14-32.]

           On August 14, 2007, Petitioner filed in the Daviess Circuit Court a motion, pursuant to CR

  60.02, seeking alternative relief that would allow him to file a timely notice of appeal from the

  November 20, 2006 order denying his RCr 11.42 motion, on the grounds that neither Petitioner nor

  his counsel had ever received a copy of that order or notice of its entry from the Clerk of the Daviess

  Circuit Court at any time in 2006 or at any time in January or February 2007. [TR2, 88-116.] On

  February 1, 2008, the circuit court granted Petitioner’s CR 60.02 motion and permitted Petitioner

  to file a timely notice of appeal from the November 20, 2006 order denying his RCr 11.42 motion.

  [TR2, 137-140.] Petitioner filed a timely notice of appeal to the Kentucky Court of Appeals on

  February 25, 2008. [TR2, 141-142.]

           Two business days before oral argument, the Commonwealth filed a motion to dismiss the

  appeal for lack of jurisdiction, arguing the circuit court improperly extended Petitioner’s time to

  appeal. The Kentucky Court of Appeals on July 24, 2009 issued an unpublished opinion that denied

  the Commonwealth’s motion to dismiss, but affirmed in part, vacated in part and remanded the case

  to the circuit court for an evidentiary hearing on only the claim that trial defense counsel had failed

  to communicate the plea offer to Petitioner. Grimes v. Commonwealth, Kentucky Court of Appeals,

  No. 2008-CA-000518-MR, July 24, 2009, unpublished and vacated. [Hereinafter Grimes, KCA,

  2009.]

           The Commonwealth moved for discretionary review, which the Kentucky Supreme Court


                                             Page 20 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 21 of 150 PageID #: 42




  granted on August 18, 2010, vacated the Court of Appeals’ July 24, 2009 opinion and remanded the

  matter to the Court of Appeals for consideration in light of then recent opinion in James v. James,

  313 S.W.3d 17 (Ky. 2010).

         In its December 9, 2011 opinion, the Court of Appeals noted that “Grimes contends that his

  trial counsel failed to inform him of a plea offer from the Commonwealth.” Grimes, KCA, 2011,

  Opinion and Order, 22. “According to Grimes, but for trial counsel’s failure to communicate this

  alleged offer, he would have entered a guilty plea and received a significantly lighter sentence.” Id.,

  22. The Court of Appeals held “that Grimes is entitled to a hearing on this aspect of his RCr 11.42

  motion” and “vacate[d] the judgment and remand[ed] for proceedings by the circuit court on this

  single issue.” Id. at 23. The Court of Appeals, after considering the James decision, again denied

  the Commonwealth’s motion to dismiss. Id., 7-10. Discretionary review of that opinion and order

  was denied by the Kentucky Supreme Court on August 15, 2012.

         The evidentiary hearing was held on May 6, 2013. Assistant Commonwealth’s Attorney

  Michael Van Meter testified that prior to Petitioner’s September 2003 jury trial he orally

  communicated to Petitioner’s defense counsel, Richard Flaherty, a plea offer. Van Meter informed

  Flaherty orally that in return for a guilty plea to unspecified charges the Commonwealth would be

  willing to agree to a maximum sentence of ten (10) years imprisonment with parole eligibility after

  service of five (5) years of confinement, i.e., after serving fifty percent (50%) of the ten (10) year

  sentence. [05/06/13; 11:44:03-46:30.]4 Van Meter explained that nothing in his file memorialized

  this plea offer and he was relying on his memory in reconstructing the plea offer he made to



         4
             As all the cites to the DVD recordings are to the May 6, 2013 evidentiary hearing, the
  cites to the record of that hearing hereafter will not include the date 05/06/13.

                                             Page 21 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 22 of 150 PageID #: 43




  Flaherty. [11:46:19-47:54.] Van Meter surmised that the plea offer he orally communicated to

  Flaherty “was probably just a simple, serve fifty percent (50%).” [11:47:54-48:55.]5

          Although he “assumed” he received an oral response from Flaherty, Van Meter had no

  “recollection of receiving a response,” either oral or written, to his plea offer. [11:48:55-50:08.] Van

  Meter did not recall placing any time limits on the plea offer he made to Flaherty. [Id.] Van Meter

  testified that he would not have communicated to Flaherty this plea offer that would require

  Petitioner to serve at least five (5) years before being eligible for release unless he “believed” this

  plea offer “was an appropriate resolution of this case for the Commonwealth.” [11:51:53-53:31.]

  Van Meter’s “main concern” in offering this plea agreement “was what was in the best interest of

  the children and having victim approval.” [11:51:00-53.] Van Meter does not “like to make children

  testify and if there is a way” to avoid that, he tries “to do what is in the best interest of the kids.”

  [11:51:53-53:31.] Van Meter explained that he would not have offered the plea agreement of a ten

  (10) year sentence with five (5) years to serve before becoming parole eligible unless Tina Grimes,

  the mother of the two victims, felt this was an appropriate resolution and plea offer. [Id.] Van Meter

  acknowledged that if Petitioner had agreed to take the plea offer, he would not have reneged on the

  offer. [11:53:31- 54:49.]

          Prior to the evidentiary hearing, Flaherty filed a document entitled “Hon. Joseph R. Flaherty’s

  Statement of the Case,” which had several exhibits attached to it. [NTR1, 125-151.] There were two


          5
            The “ten years to serve” version of the oral plea offer is a revision of the
  Commonwealth’s concession in its response to Petitioner’s RCr 11.42 motion, where “[t]he offer
  was to serve five years, with the defendant serving five years before being eligible for release.”
  [Com.’s Response to 11.42 Motion, 2; OTR3, 44.] KRE 801A, Prior statements of witnesses
  and admissions. The “five years to serve” is the conceded plea offer. However, to avoid stating
  both versions each time the offer is discussed, this document will use the “ten years to serve”
  version in most situations, without conceding that is the correct version.

                                             Page 22 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 23 of 150 PageID #: 44




  (2) copies of the indictment marked Exhibit One (1). One copy of the indictment was virtually

  unmarked except for the signature “Anthony T. Grimes” and the date “7-4-03.” This indictment was

  returned on February 4, 2003. Flaherty testified that he replaced Petitioner’s prior trial attorney on

  March 6, 2003. [12:02:34-03:18.] Flaherty stated he gave Petitioner a copy of the indictment on

  July 4, 2003 and had him sign it to show that Petitioner received a copy of the indictment on that

  date. [12:05:08-08:11.] Petitioner’s jury trial began on September 24 and concluded on September

  26, 2003. Flaherty waited from March 6, 2003, when he began representing Petitioner, until July

  4, 2003 to give Petitioner a copy of the charges against him. Flaherty had not previously given

  Petitioner a copy of the indictment because he required Petitioner to sign and date the indictment to

  establish when he provided the indictment to Petitioner.

         Also attached as Exhibit 2 was a document entitled “Kentucky Department of Corrections

  Certification on the Calculation of Parole Eligibility.” [NTR1, 125-151.] That document bears the

  words “received copy” and the signature “T. Grimes” and the date “9-3-03.” The document is itself

  a generic document that requires a person using it to identify his or her charges, determine what class

  of felony each charge is and the minimum and maximum range of punishment for each class of

  felony. This document is not a specific breakdown of the charges in the indictment against Petitioner

  and the range of punishment for each offense. The application of this generic document to the

  eighteen count indictment returned against Petitioner would require considerable work by a non-

  lawyer. Apparently Flaherty did not present Petitioner with a specific breakdown on the sentences

  he faced if convicted at trial of all or some of these charges. Additionally, Flaherty provided

  Petitioner with this document on September 3, 2003, some three (3) weeks before his trial was

  scheduled to begin.


                                             Page 23 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 24 of 150 PageID #: 45




          Exhibit 3 attached to Flaherty’s Statement of the Case was an annotated copy of KRS

  439.3401, the violent offender statute. Exhibit 4 was comprised of copies of KRS 532.045, KRS

  532.047, KRS 532.050, KRS 17.510, KRS 17.520, KRS 17.530, KRS 17.540, KRS 17.550, KRS

  17.552, KRS 17.554, KRS 17.556, apparently copied from West’s Criminal Law of Kentucky, with

  annotations appearing on the copied pages. Three of these pages contained the notation “received

  copy,” the signature “T. Grimes,” and the date “9-3-03.” [NTR1, 125-151.]

          Flaherty testified that he did not provide Petitioner “with any written explanations of these

  statutes or this Department of Corrections document certification on the calculation of parole

  eligibility” that “broke this down for his individual case.” [12:13:02-56.] Flaherty asked “why would

  [he] do that” when Petitioner “had the statutes, he had the certifications, the general statements of

  the certification.” [Id.]

          As Flaherty explained, “[t]he reason I had him sign these documents is because these were

  serious charges and I wanted to do what the Bar Association recommends you do and that is

  document things, make sure you and your client are square on the matter and so forth and that’s the

  reason I did these. So he would know everything about this thing. Most attorneys don’t do that, but

  I do.” [12:08:11-09:59.] By having Petitioner sign the documents, Flaherty “recorded for [his] file

  that Grimes was given” that specific information. Flaherty testified that “as a matter of routine

  that’s what we would do normally, send a copy of everything to every client to keep them fully

  informed.” [12:13:56-14:51.] Flaherty “assumed” that he sent everything to Petitioner “because that

  was our regular thing to do.” [Id.] According to Flaherty, “[w]hen you have a serious case like this

  you want to be fully informed.” [Id.]

           Flaherty, however, could provide no documentation from his litigation file indicating that


                                            Page 24 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 25 of 150 PageID #: 46




  he had informed Petitioner of the prosecution’s offer of a ten year sentence with five years to serve

  before becoming eligible for parole. [12:26:26-28:26; 12:53:56-57:51.] When Flaherty was asked

  whether “the prosecution ever communicate[d] a plea offer” to him in Petitioner’s case, he

  responded, “if you look at the court record, the Supreme Court record, the prosecutor said that,”

  apparently referring to the record on appeal in the Kentucky Court of Appeals. [12:21:01-22:26.]

         When Petitioner’s counsel repeatedly tried to elicit from Flaherty whether he could recall the

  prosecutor ever communicating a plea offer to him in Petitioner’s case, Flaherty consistently

  repeated that, according to the post-conviction record, the prosecutor said he communicated an offer

  to Flaherty, then the prosecutor must have. [12:21:01-12:26:26.] Flaherty grudgingly admitted he

  had no independent recollection of the plea offer and that Van Meter’s recounting of the plea offer

  in the Commonwealth’s 2006 response was neither made by Flaherty or adopted by him while the

  matter was fresh in his memory. The circuit court acknowledged from the bench, “I think he [

  Flaherty] is saying that he can’t remember.” [12:25:03-40.]

         Although Flaherty testified that he communicated the plea offer to Grimes, he could not

  “remember exactly what [he] did say” to Grimes as to the terms of the plea offer, but he claimed that

  he knew Grimes “rejected it.” [01:03:16-04:13.] When asked if he remembered how he explained

  to Grimes “how this plea offer ... was going to work,” Flaherty answered ‘no.’” [12:37:00-38:08.]

         Petitioner testified that in a casual conversation Flaherty told him that Petitioner’s wife, Tina

  Grimes, wanted him “to serve five years,” but Flaherty said that Petitioner “was not eligible to serve

  five years.” According to Petitioner, Flaherty “laughed it off,” saying Tina “doesn’t know the law.”

  Flaherty did not explain to Petitioner why five years to serve was not a sentence he could receive.

  Additionally, Flaherty did not tell Petitioner that he was going to talk to the prosecutor to see if he


                                             Page 25 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 26 of 150 PageID #: 47




  “would agree in a plea bargain” to what Petitioner’s wife, the mother of the two alleged victims,

  “was proposing as” a sentence for Petitioner to serve. [02:41:51-43:58.] Petitioner testified that the

  only time that Flaherty mentioned a plea offer from the prosecution to him “was after trial” when

  Petitioner was confined in the Daviess County Detention Center. [02:43:12-47:00.]

          According to Petitioner, Flaherty “never told [him] a maximum sentence,” and “never had

  a conversation about” his “parole eligibility if [he] were convicted of all these offenses.” Petitioner

  did not know before he went to trial what a “violent offender” was. Petitioner could not say whether

  Flaherty told him to read the statutes and other papers he had Petitioner sign, date and acknowledge

  receipt. [02:48:05-49:00.] Petitioner did know the sentencing ranges for Class B and C felonies.

  When he added up all the charges, he thought his maximum sentence would be “over 200 years” and

  Flaherty never told him that was “wrong.” [02:48:05-51:48.]

          Petitioner did not recall reading the various statutes and other documents Flaherty gave him.

  Petitioner explained that he did not read those documents because he had hired Flaherty, who had

  forty years experience as a lawyer to be his attorney – to have his back. [03:33:34-34:51.]

          Petitioner acknowledged that “before trial” he maintained that he was not guilty of these

  charges and that at trial he testified that he did not commit these offenses. Despite maintaining his

  innocence, Petitioner explained that he would have taken the plea offer of a ten year sentence, with

  five years to serve before being eligible for parole, if it had been communicated to him by Flaherty.

  Petitioner acknowledged that he “was scared to death to go to trial and scared to get up and testify.”

   Flaherty repeatedly would ask him “how we going to get around your wife saying that you allegedly

  confessed to her.” Petitioner knew that “the Commonwealth was flying Tina and Jordy and Ashley

  back from California to testify against” him and he “knew what they were going to say through their


                                             Page 26 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 27 of 150 PageID #: 48




  discovery.” And, he added he “was facing over 200 years.” Petitioner felt that “the only evidence

  on [his] side was [his] testimony saying that [he] did not do this.” Petitioner explained that, “on a

  scale of this is against me and this is for me, it was pretty easy, me against all the other, it was five

  years was a whole lot better than 200.” [02:50:52-54:47.]

          Petitioner testified that in all the meetings he had with Flaherty they never discussed guilty

  pleas and Flaherty never said that he was going to talk to the prosecutor to see what the prosecution

  might offer for a guilty plea. Petitioner never told Flaherty not to go to the prosecutor to see what

  he might offer in return for a guilty plea, because he did not know that was an option. [02:58:11-

  03:00:24.]

          Following the evidentiary hearing, the parties briefed the issues. On February 24, 2014 the

  circuit court entered an order denying the RCr 11.42 motion, holding that “this matter is one of fact,

  the resolution of which centers squarely on one issue: the credibility of the witnesses, i.e., the

  defendant’s testimony versus the testimony of Flaherty.” [NTR2, 277; A4.] After noting that “[t]he

  Defendant has everything to gain and nothing to lose,” the circuit judge added that “ Flaherty has

  nothing at stake in these proceedings except pride in the legal services he has rendered.” [Id.] The

  circuit court found “[t]he only evidence of note proffered by the Defendant is his testimony that Mr.

  Flaherty received an offer and did not relay it to him,” stating that “[t]here is no other evidence of

  substance for the Court to consider.” [Id.] In its credibility analysis, the circuit court emphasized

  that “[t]he Defendant has been found guilty of horrendous offenses yet continues to deny guilt

  although the evidence against him was overwhelming,” immediately adding “[i]n the overall critical

  issue of credibility, the Court finds the Defendant lacking.” [Id.]

          On March 5, 2014, Petitioner filed a motion, pursuant to CR 52.02 and RCr 11.42(6), for


                                              Page 27 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 28 of 150 PageID #: 49




  findings of fact on the following issues: (1) By his own testimony, Mr. Flaherty denied Mr. Grimes

  the effective assistance of counsel in communicating the Commonwealth’s plea offer to Mr. Grimes;

  and (2) Mr. Van Meter’s Questioning About Mr. Grimes’ Trial Testimony, His Guilt of the Charges

  and Whether He Would Have Entered a Non-Alford Guilty Plea Were All Outside the Scope of This

  Hearing and Violated Mr. Grimes’ Fifth Amendment Rights. [NTR2 302-309.] The circuit court

  denied this motion. [NTR2, 310.] A timely notice of appeal from both orders was filed. [NTR2, 315-

  17.]

         The Kentucky Court of Appeals in its July 22, 2016 opinion affirmed the order of the Daviess

  Circuit Court on remand denying the claim in question. Grimes, KCA, 2016.6 The Court of Appeals

  also found that “‘[w]hether or not trial counsel’s advice” regarding the plea offer he allegedly

  communicated to Grimes constituted ineffective assistance of counsel, the circuit court could not

  consider that claim because it was not alleged in the RCr 11.42 motion. [Id., 9.]

         On September 26, 2016, Petitioner filed a motion for discretionary review in the Kentucky

  Supreme Court. That motion was denied on February 9, 2017 and the case became final that same

  day.

         On February 17, 2017, Petitioner filed in the Daviess Circuit Court a motion, pursuant to CR

  60.02, to vacate judgment and sentence and/or to provide appropriate relief. [NTR2, 319-340.] On

  March 9, 2017, without receiving a response from the Commonwealth’s Attorney’s Office, the

  circuit court entered an order denying Grimes’ CR 60.02 motion. [NTR2, 341-340.] Upon learning

  that “the parties had an agreement to allow the Commonwealth until April 18, 2017 to Defendant’s

  Motion,” the circuit court ordered that the March 9, 2017 order denying the CR 60.02 motion be “set


         6
             Grimes v. Commonwealth, 2016 WL 3962309 (July 22, 2016).

                                           Page 28 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 29 of 150 PageID #: 50




  aside.” [NTR2, 346.] On April 6, 2017, the Commonwealth filed its response urging denial of the

  CR 60.02 motion. [NTR2, 347-351.] On April 20, 2017, Petitioner filed his reply. [NTR2, 352-365.]

          On May 8, 2017, the circuit court entered an order again denying Petitioner’s CR 60.02

  motion. [NTR2, 366-373.] The circuit court faulted Petitioner for not amending his RCr 11.42

  motion, following the May 6, 2013 evidentiary hearing “to allege inadequate assistance.” [Order

  Denying, 05/08/17, p. 4.] The circuit court “believe[d] that amending the RCr 11.42 motion to

  include a new claim that Mr. Flaherty provided inadequate advice regarding the plea is the correct

  procedure.” [Id., p. 4 n.5.]

          The circuit court found that Petitioner “has failed to show that Flaherty was ineffective in

  advising [him] as to the plea” as it “would not fault Flaherty for the Defendant’s own failure to read

  information [Corrections’ generic calculation of parole eligibility, the indictment, and criminal law

  statutes] provided him by his attorney.” [Id., p. 7.]

          On June 6, 2017 Petitioner filed his notice of appeal from the May 8, 2017 order denying his

  CR 60.02 motion. [NTR2, 374-375.]

          In its April 26, 2019 unpublished opinion the Kentucky Court of Appeals affirmed the order

  of the Daviess Circuit Court denying Petitioner’s CR 60.02 motion. Grimes, KCA, 2019); Grimes

  v. Com., unpublished, 2019 WL 1868919 (April 26, 2019).

          On appeal the Court of Appeals rejected the circuit court’s determination that Petitioner’s

  CR 60.02 motion was procedurally barred, but held that Petitioner had not established Flaherty

  provided ineffective assistance of counsel with regard to the plea negotiations. Petitioner filed a

  timely rehearing petition alleging, inter alia, that, with the procedural bar set aside, he was entitled

  to an evidentiary hearing on his claim. The Court of Appeals denied the rehearing petition.


                                             Page 29 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 30 of 150 PageID #: 51




  Petitioner’s timely motion for discretionary review was denied by the Kentucky Supreme Court on

  February 12, 2020.

                                    FEDERAL HABEAS CORPUS

            The Anti-Terrorism and Effective Death Penalty Act of 1996 (AEDPA) states that a federal

  court may not grant relief on one of the Petitioner’s claims unless the state court’s consideration of

  the claim either “(1) resulted in a decision that was contrary to, or involved an unreasonable

  application of, clearly established Federal law, as determined by the Supreme Court of the United

  States ... or ... (2) resulted in a decision that was based on an unreasonable determination of the facts

  in light of the evidence presented in the state court proceeding.” 28 U.S.C. § 2254(d).

            “[A] state-court decision is contrary to [the Supreme] Court’s precedent if the state court

  arrives at a conclusion opposite to that reached by [the Supreme] Court on a question of law.”

  Williams v. Taylor, 529 U.S. 362, 405 (2000). “A state-court decision will certainly be contrary to

  [a Supreme Court] clearly established precedent if the state court applies a rule that contradicts the

  governing law set forth in [Supreme Court] cases.” Id. at 406.

            “First, a state-court decision involves an unreasonable application of [the Supreme] Court’s

  precedent if the state court identifies the correct governing legal rule from [the Supreme] Court's

  cases but unreasonably applies it to the facts of the particular state prisoner’s case.” Williams, supra

  at 407.

            “Second, a state-court decision also involves an unreasonable application of [the Supreme]

  Court’s precedent if the state court ... unreasonably refuses to extend that principle to a new context

  where it should apply.” Williams, supra at 407.

            “The word ‘contrary’ is commonly understood to mean ‘diametrically different,’ ‘opposite


                                              Page 30 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 31 of 150 PageID #: 52




  in character or nature,’ or ‘mutually opposed.’” Williams v. Taylor, 529 US 362, 405 (2000), quoting

  Webster's Third New International Dictionary 495 (1976). “The text of § 2254(d)(1) therefore

  suggests that the state court’s decision must be substantially different from the relevant precedent

  of this Court.” Id.; (emphasis added).

         “A state-court decision will certainly be contrary to [the Supreme Court’s] clearly established

  precedent if the state court applies a rule that contradicts the governing law set forth in [Supreme

  Court] cases.” Id.

         “A state-court decision will also be contrary to th[e] [Supreme] Court’s clearly established

  precedent if the state court confronts a set of facts that are materially indistinguishable from a

  decision of th[e] [Supreme] Court and nevertheless arrives at a result different from our precedent.”

  Williams v. Taylor, 529 US 362, 406 (2000).

         “[T]he lack of a Supreme Court decision on nearly identical facts does not by itself mean that

  there is no clearly established federal law, since ‘a general standard’ from [the Supreme Court’s]

  cases can supply such law.” Marshall v. Rodgers, 133 S. Ct. 1446, 1449 (2013), quoting

  Yarborough v. Alvarado, 541 U.S. 652, 664 (2004).

         However, if the federal constitutional claim was not “adjudicated on the merits by the state

  court,” then the limitations of the AEDPA do not apply and this Court reviews the claim de novo.

  Johnson v. Williams, 133 S.Ct. 1088, 1091 (2013).

                   INEFFECTIVE ASSISTANCE OF COUNSEL STANDARD

         A claim of ineffective assistance of counsel is a mixed question of law and fact reviewed
                                                                                              7




  under the two-part Strickland test: 1) was counsel’s representation deficient in that it “fell below an


         7



                                             Page 31 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 32 of 150 PageID #: 53




  objective standard of reasonableness;” and, 2) was the defendant “prejudiced” by his attorney’s

  substandard performance? Ramonez v. Berghuis, 490 F.3d 482, 487 (6th Cir. 2007); Combs v.

  Coyle, 205 F.3d 269, 278 (6th Cir. 2000); Strickland v.Washington, 466 U.S. 668, 687-88, 692

  (1984); see Dickerson v. Bagley, 453 F.3d 690, 693 (6th Cir. 2006); Harries v. Bell, 417 F.3d 631,

  636 (6th Cir. 2005).     This test applies to pretrial proceedings, jury selection, the guilt – or –

  innocence phase, the sentencing phase, and even the direct appeal proceedings. In applying this test,

  courts must recognize that “[i]neffective assistance of counsel claims based on trial counsel’s failure

  to investigate and present [] evidence can never be proven based solely on evidence in the record

  because the record necessarily does not contain evidence of prejudice,” and while an ineffective

  assistance of counsel analysis will necessarily require courts to speculate as to the effect of the

  deficient performance, the state cannot defeat an ineffective assistance of counsel claim merely by

  presenting speculation about why trial counsel did not do something or what would have happened

  if counsel took a different approach. Williams v. Anderson, 460 F.3d 789, 800 (6th Cir. 2006); Sears

  v. Upton, 561 U.S. 945, 953-55 (2010). And, an ineffective assistance of counsel claim cannot be

  rejected because trial counsel’s actions appeared reasonable or were seemingly part of a trial strategy.

  As the United States Supreme Court has held, “that a theory might be reasonable, in the abstract does

  not obviate the need to analyze whether counsel’s failure to conduct an adequate [investigation]

  before arriving at this particular theory [was] prejudicial.” Id. Thus, courts must determine whether

  counsel actually made a strategic decision, and if so, whether that decision was based on a reasonable

  investigation or was objectively unreasonable. If the decision was not based on a reasonable

  investigation or was otherwise objectively unreasonable on its face, courts must find counsel’s

  performance deficient and must then address whether prejudice ensued.


                                             Page 32 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 33 of 150 PageID #: 54




  Deficient performance

         An attorney’s performance can be deficient at any stage of the proceedings. Deficiency

  occurs whenever counsel acts in a way that is objectively unreasonable, or is objectively

  unreasonable in failing to act. Wiggins v. Smith, 539 U.S. 510, 523 (2003). In assessing whether

  counsel’s conduct was deficient, a court must determine what happened and why it happened. If the

  answer to the question why is counsel’s conduct, then counsel’s performance may have been

  deficient. To determine this, a court “must conduct an objective review of their performance,

  measured for ‘reasonableness under prevailing professional norms,’ which includes a context-

  dependent consideration of the challenged conduct as seen ‘from counsel’s perspective at the time.’”

  Id.

         The deficient performance prong requires this Court to determine 1) whether trial counsel

  made a strategic decision; 2) what is reasonable under the prevailing professional guidelines; and,

  3) whether trial counsel’s performance was reasonable under those guidelines. The failure to make

  a strategic decision is deficient performance per se. And, a strategic decision constitutes deficient

  performance when either 1) the investigation underlying the decision was unreasonable; or, 2) the

  decision itself contradicts prevailing professional norms.

  Prejudice

         Prejudice under Strickland requires a petitioner to “show that there is a reasonable probability

  that, but for counsel’s unprofessional errors, the result of the proceeding would have been different.”

  Strickland, 694. In jurisdictions, like Kentucky, where a unanimous verdict is required, a different

  result means a “reasonable probability that at least one juror would have struck a different balance.”

  Id.; Wiggins, 523. This standard applies to both the guilt – or – innocence phase and sentencing


                                             Page 33 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 34 of 150 PageID #: 55




  phase of a trial, and is established at the guilt – or – innocence phase merely by showing that one

  juror might have struck a difference balance - a standard that is satisfied even if all that can be shown

  is that one juror might have held out, resulting in a hung jury. See, e.g., Ramonez, 490 F.3d 482,

  491(6th Cir. 2007).

          “Reasonable probability” is defined as a “probability sufficient to undermine confidence in

  the outcome” of the proceeding. Strickland, 693. This is not an outcome determinative inquiry.

  Rather, “[t]he result of a proceeding can be rendered unreliable, and hence the proceeding itself

  unfair, even if the errors of counsel cannot be shown by a preponderance of the evidence to have

  determined the outcome.” Id., 694. Thus, “a defendant need not show that counsel’s deficient

  conduct more likely than not altered the outcome in the case.” Id., 693; Porter v. McCollum, 558

  U.S. 30, 39-40 (2009). Instead, the “touchstone” of the prejudice test is whether the defendant

  “received a fair trial, understood as a trial resulting in a verdict worthy of confidence.” Kyles

  v.Whitley, 514 U.S. 419, 434 (1995).

          Likewise, the prejudice test “is not a sufficiency of evidence test.” Id. The question is not

  whether if counsel had performed adequately the jury would have acquitted the defendant or given

  him a lesser sentence, or even if there is a possibility that the jury would have convicted or imposed

  the same sentence if counsel performed adequately. Rompilla v. Beard, 545 U.S. 374, 393 (2005).

  The appropriate question is whether counsel’s conduct so undermined the proper functioning of the

  adversarial process that the court cannot be confident that the outcome of the trial or sentencing

  would have been the same. Strickland, 687. Confidence of the outcome is undermined when the

  difference between counsel’s performance at trial and adequate performance at trial “might well have

  influenced the jury’s appraisal [of guilt] or moral culpability.” Williams, 529 U.S. at 398; accord,


                                              Page 34 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 35 of 150 PageID #: 56




  Rompilla, 545 U.S. at 393; Wiggins, 539 U.S. at 538; Dickerson, 453 F.3d at 699; Harries, 417 F.3d

  at 640. “Might well have influenced” is “established so long as the chances of acquittal [of the

  charged offense] are better than negligible.” United States ex rel. Hampton v. Leibach, 347 F.3d

  219, 246 (7th Cir. 2003).

         In determining whether confidence in the outcome is undermined because one juror may

  have decided an issue differently, the resulting prejudice from counsel’s errors must be “considered

  collectively, not item-by-item.” Kyles v. Whitley, 436.

                           PALPABLE ERROR REVIEW AND
                    INEFFECTIVE ASSISTANCE OF COUNSEL REVIEW

         Although on Petitioner’s direct appeal the Kentucky Supreme Court held that a number of

  claimed errors were found to be inadequately preserved and not palpable errors, those rulings did not

  preclude relief for ineffective assistance of counsel premised on one or more of those claimed errors.

  Martin v. Commonwealth, 207 S.W.3d 1, 2-5 (Ky. 2006).

         The circuit court’s conclusion in ruling on Petitioner’s RCr 11.42 motion that “[n]early all

  of [Grimes’] arguments and allegations ... could have been presented on direct appeal of the

  judgment in this case” is fallacious. The failure of Petitioner to raise the basis for a claim of

  ineffective assistance of counsel as a palpable error on his direct appeal does not preclude relief in

  an RCr 11.42 action for ineffective assistance of counsel despite a version of the ineffectiveness

  claim being premised on the same conduct as the direct appeal claim. The theory that the claim

  could have been raised on direct appeal as a palpable error is not dispositive of the ineffective

  assistance of counsel claim.

         “[T]here are distinctions between palpable error under RCr 10.26 and the prejudice

  requirement of Strickland,” which “prevent[] a palpable error from being dispositive of an ineffective

                                            Page 35 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 36 of 150 PageID #: 57




  assistance of counsel claim.” Martin, supra at 4-5. “As a general rule, a claim of ineffective

  assistance of counsel will not be reviewed on direct appeal from a trial court’s judgment, because

  there is usually no record or trial court ruling on which such a claim can be properly considered.”

  Humphrey v. Commonwealth, 962 S.W.2d 870, 872 (Ky. 1998). As a result, a claim of palpable

  error and a claim of ineffective assistance of counsel, although arising out of the same conduct or

  inaction at trial, are not the same error and are not interchangeable.

                                             ARGUMENT

  I. PETITIONER WAS DENIED HIS FEDERAL CONSTITUTIONAL RIGHT TO THE
  EFFECTIVE ASSISTANCE OF COUNSEL UNDER THE SIXTH AND FOURTEENTH
  AMENDMENTS DURING THE PRETRIAL AND JURY TRIAL STAGES OF HIS STATE
  COURT CONVICTION AND SENTENCING.

  Trial Defense Counsel’s Failure to Communicate the Prosecutor’s Plea Agreement to Petitioner
  Prior to the Conclusion of Petitioner’s Trial, Sentencing and Final Judgment.

         This claim was raised in Petitioner’s timely filed RCr 11.42 motion and appealed to both the

  Kentucky Court of Appeals and the Kentucky Supreme Court to no avail, although an evidentiary

  hearing was conducted on remand from the Court of Appeals.

         The Claim. On August 17, 2006, Petitioner filed in the Daviess Circuit Court an RCr 11.42

  motion, alleging some fifteen (15) specific claims of ineffective assistance of counsel, including the

  follow claim:

         Movant’s trial counsel failed to render effective assistance of counsel by failing to
         communicate to movant prior to trial that the prosecutor had offered to settle the case
         on a five-year plea agreement. Prior to trial, defense counsel had told movant that
         movant’s wife wanted him to serve five (5) years. However, defense counsel
         explained to movant that the charges in the indictment did not carry a sentence of five
         (5) years, noting that movant’s wife knew nothing about the law. After final
         sentencing, trial counsel came to the county jail to advise movant about post-
         conviction remedies. At that time trial counsel claimed that movant had been offered
         a five-year plea by the prosecution and movant had rejected it. This was the first
         time that movant had ever heard of this offer. At no time prior to that post-judgment

                                            Page 36 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 37 of 150 PageID #: 58




          meeting did trial counsel inform movant of any such plea agreement. It is the ethical
          and legal duty of any attorney to advise the client of any settlement agreements,
          whether in a civil or criminal case. “A lawyer should keep a client reasonably
          informed about the status of a matter” and “should explain a matter to the extent
          reasonably necessary to permit the client to make informed decisions regarding the
          representation.” Kentucky Rules of Professional Conduct (KRPC), Rule 1.4 (a) &
          (b), Communication, SCR 3.130. “A lawyer who receives from opposing counsel an
          offer of settlement in a civil controversy or a proffered plea bargain in a criminal case
          should promptly inform the client of its substance unless prior discussions with the
          client have left it clear that the proposal will be unacceptable.” KRPC, Rule 1.4,
          Commentary [1], SCR 3.130. This was deficient performance.

  [OTR3, 14-32.]

          The Commonwealth in its response explained that it “never offered a five-year plea

  agreement to defense counsel,” but conceded that it did communicate to defense counsel a pretrial

  offer on the charges, noting that “[t]he offer was to serve five years before being eligible for release.”

  [Com.’s Response, 2; OTR3, 44.] Petitioner’s RCr 11.42 motion was denied, without an evidentiary

  hearing, on November 20, 2006. [OTR3, 85-87.]

          In its December 9, 2011 opinion in this case, the Kentucky Court of Appeals noted that

  “Grimes contends that his trial counsel failed to inform him of a plea offer from the

  Commonwealth.” Grimes, KCA, 2011, 22. “According to Grimes, but for trial counsel’s failure to

  communicate this alleged offer, he would have entered a guilty plea and received a significantly

  lighter sentence.” Id., 22. The Court of Appeals held “that Grimes is entitled to a hearing on this

  aspect of his RCr 11.42 motion” and “vacate[d] the judgment and remand[ed] for proceedings by

  the circuit court on this single issue.” Id. at 23.

          The Evidentiary Hearing. The Court of Appeals remanded Grimes’ 11.42 “for proceedings

  on this single issue” of “the alleged failure [of defense counsel] to communicate a plea offer.” At

  the May 6, 2013 evidentiary hearing Assistant Commonwealth’s Attorney Michael Van Meter, Mr.


                                              Page 37 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 38 of 150 PageID #: 59




  Flaherty (trial defense counsel), and Petitioner testified.

         Defense Counsel’s Deviation from His Acknowledged Standard Operating Procedure Was

  Evidence of His Failure to Communicate the Offer. Trial defense counsel submitted to the Daviess

  Circuit Court copies of the indictment, a generic form for calculating parole eligibility, the violent

  offender statute, and a variety of other criminal law statutes, many of which were signed and dated

  by Petitioner indicating he had received them. [NTR1, 125-151.] Flaherty testified that he believed

  it was extremely important to record for his file that he had given these various documents to

  Petitioner and the dates upon which Petitioner received them. It was his professional practice.

  [12:08:11-09:59.] Flaherty recorded for his file that Petitioner was given specific information and

  that “as a matter of routine that’s what we would do normally, send a copy of everything to every

  client to keep them fully informed.” [12:13:56-14:51.] Flaherty “assumed” that he sent everything

  to Petitioner “because that was our regular thing to do” and “[w]hen you have a serious case like this,

  you want to be fully informed.” [Id.]

          Flaherty’s testimony establishes his standard operating procedure was to have his clients sign

  for information given them to “make sure” he and his clients are “square” on these various matters.

  This acknowledged standard operating procedure would indicate that when he passed on important

  information to a client, such as Petitioner, he would have the client document in writing his receipt

  of that information including the date the information was provided. Yet Flaherty could provide no

  document from his litigation file indicating that he had informed Petitioner of the prosecution’s

  pretrial plea offer, let alone that Petitioner rejected the offer. [12:26:26-28:26; 12:53:56-57:51.]

          Flaherty’s failure to produce a document signed and dated by Petitioner that conveyed the

  plea offer, when contrasted with Flaherty’s admitted routine procedure of obtaining such client


                                             Page 38 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 39 of 150 PageID #: 60




  documentation not only in Petitioner’s case, but in all his cases, is strong evidence that Flaherty did

  not communicate the plea offer to Petitioner. Kentucky Rules of Evidence (KRE), Rule 401,

  Definition of “Relevant Evidence.”8 Yet the Daviess Circuit Court obviously disregarded this

  evidence.

         Defense Counsel Had No Independent Memory of Either the Prosecutor Communicating the

  Plea Offer to Him, Including the Terms of the Plea Offer, or of How He Explained the Plea Offer

  to Petitioner. When asked whether “the prosecution ever communicate[d] a plea offer” to him in

  Petitioner’s case, Flaherty repeatedly answered that the record showed that the prosecution said he

  communicated the offer to him. [12:21:01-22-26.]           Importantly, Flaherty’s reference to the

  prosecutor’s assertion in the Commonwealth’s response to the RCr 11.42 motion that he

  communicated a plea offer to Flaherty does not qualify as either present memory refreshed (KRE

  612)9 or past memory recorded (KRE 803(5)).10             Flaherty grudgingly admitted he had no

  independent recollection of the plea offer and the prosecutor’s recounting of the plea offer in the

  Commonwealth’s 2006 response was neither made by Flaherty or adopted by him while the matter

  was fresh in his memory. Thus, Flaherty’s testimony that the prosecutor’s statement in the record

  about communicating the plea offer must be correct was inadmissible opinion evidence under KRE




         8
             “‘Relevant evidence’ means evidence having any tendency to make the existence of any
  fact that is of consequence to the determination of the action more probable or less probable than
  it would be without the evidence.” KRE 401.

         9
              KRE 612, Writing used to refresh memory.
         10
             KRE 803(5), Hearsay exceptions; availability of declarant immaterial; Recorded
  recollection.

                                             Page 39 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 40 of 150 PageID #: 61




  70111 as Flaherty has no independent recollection of Van Meter communicating an oral plea offer

  to him. Even the circuit court acknowledged from the bench, “I think he [ Flaherty] is saying that

  he can’t remember.” [12:25:03-40.] Flaherty’s lack of any recollection of either the plea offer having

  been communicated him or the terms of the plea bargain is consistent with Flaherty forgetting the

  plea offer and failing to pass it on to Petitioner. This too was disregarded by the circuit court.

          Flaherty testified that he communicated the plea offer to Petitioner, but he could not

  “remember exactly what [he] did say” to Petitioner as to the terms of the plea offer. However, he

  claimed that knew Petitioner “rejected it.” [01:03:16-04:13.] When asked if he remembered the way

  he explained to Petitioner “how this plea offer ... was going to work,” Flaherty answered ‘no.”

  [12:37:00-38:08.] Here again Flaherty’s inability to recall how he communicated a plea offer of

  “five years to serve before being eligible for release” to a client who was facing multiple felony

  offenses is additional evidence that Flaherty never communicated the plea offer to Petitioner.

           Flaherty’s testimony is inherently incredible. He has no memory of the prosecutor

  communicating to him a plea offer, whether of “ten years, with five to serve before becoming parole

  eligible” or simply “five years to serve before being eligible for release,” and no memory of how he

  explained the terms of the plea offer to Petitioner, but Flaherty clearly remembers that he

  communicated the offer he could not remember receiving to Petitioner who rejected it. Additionally,

  despite his acknowledged standard operating procedure for documenting important information

  provided to his clients, Flaherty has no documents in his litigation file for this case that corroborate

  in any way his testimony that he conveyed the plea offer to Petitioner, who then rejected the offer.

  In view of all these deficiencies, Flaherty’s self-serving testimony cannot constitute “substantial


          11
               KRE 701, Opinion testimony by lay witnesses.

                                             Page 40 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 41 of 150 PageID #: 62




  evidence” that he communicated the plea offer to Petitioner.

          Defense Counsel’s Admitted Belief That the Court Would Not Accept the Prosecution’s Plea

  Offer is Evidence That Counsel Did Not Convey the Offer to Petitioner. Initially, when the

  prosecutor told Flaherty that the Commonwealth was offering Petitioner either “just a simple ten

  years, serve fifty percent (50%)” or “five years to serve before being eligible for release,” Flaherty

  apparently did not ask the prosecutor how this would work in view of the eighteen counts of the

  indictment. [11:47:54-48:55.] Flaherty testified that “when Mr. Van Meter communicated this plea

  offer to [him] orally,” Flaherty did not “ask” Van Meter “how this plea offer would be carried out

  so [h]e could pass that on to [his] client.” [01:00:00-02:15.] Yet Flaherty testified that he could “not

  see how the attorney, the Commonwealth Attorney, could get the judge to approve that kind of

  punishment,” e.g., “five years to serve.” That was the feeling Flaherty had. [12:18:52-21:21:01.]

  Flaherty also testified that he “had a question of how a judge would approve five years based on the

  number of charges, based on the number of people and based on the duration that this thing went

  on.” [12:45:05-46:00.]

          If, as he testified, Flaherty communicated the prosecutor’s plea offer to Petitioner, what

  could Flaherty have told Petitioner as to what charges would be dismissed and what sentences would

  be recommended, except that the recommended sentence would be ten (10) years with five (5) years

  to serve before becoming parole eligible or five years to serve before being eligible for release. By

  his own admission, Flaherty had never told Petitioner what the maximum sentence would be should

  Petitioner be convicted at trial of all the charges, receive the maximum sentence on each, and have

  all sentences run consecutively to each other.

          Apparently, from his testimony, Flaherty did not figure out that the offer of a ten year


                                             Page 41 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 42 of 150 PageID #: 63




  sentence with five years to serve before being eligible for parole would necessarily require the

  Commonwealth to dismiss all of the eight (8) counts of Class B felonies, first degree rape and

  sodomy, and have Petitioner at best plead guilty to the lesser offenses contained in those charges.

  And, even assuming arguendo that Flaherty had calculated that Petitioner would not have to plead

  guilty to any Class B felonies, but only Class C or D felonies, he did not, by his own admission,

  explain that to Petitioner.

            An important aspect of the plea agreement could have been that Petitioner would not have

  to plead guilty to any counts of first degree rape or sodomy. However, it is clear from Flaherty’s

  testimony that he never explained that to Petitioner when he allegedly communicated the plea offer

  to him.

            Flaherty admitted that he could not see how the prosecutor could get the court to approve

  an offer that would allow Petitioner to be released after serving only five years of confinement in

  view of the number of charges, the number of victims and the duration of these criminal offenses.

  It may very well be that Flaherty declined to explain this plea offer to Petitioner because Flaherty

  did not think a court would accept it. Although the Daviess Circuit Court could find “absolutely no

  reason” why Flaherty would have “withheld” the offer from Petitioner, this reason was apparent

  from the testimony and the briefing below. [NTR2, 277.]

            Defense Counsel Had a Motive or Bias to Testify Falsely as to Whether He Communicated

  the Plea Offer to Petitioner. The circuit court, in comparing and contrasting the credibility of

  Flaherty and Petitioner, observed “[o]n the other hand, Flaherty has nothing at stake in these

  proceedings except pride in the legal services he has rendered.” [NTR2, 277.] But, Flaherty had a

  motive or bias to testify falsely that he communicated to Petitioner the prosecutor’s plea offer and


                                            Page 42 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 43 of 150 PageID #: 64




  Petitioner rejected it. In Kentucky a criminal defendant is precluded from filing a civil legal

  malpractice against his or her defense attorney unless and until the defendant has obtained

  exoneration from his underlying criminal conviction and sentence by direct appeal or a collateral

  proceeding. Ray v. Stone, 952 S.W.2d 220 (Ky. App. 1997); Stephens v. Denison, 150 S.W.3d 80

  (Ky. App. 2004). At the time of the evidentiary hearing, the Kentucky Supreme Court had “yet to

  rule explicitly on the ‘innocence’ requirement adopted in Stone.” U.S., ex rel U.S. Attorneys ex rel.

  Eastern, Western Districts of Kentucky v. KBA, 439 S.W.3d 136, 156 n. 90 (2014).12

         Had Petitioner been granted relief due to Flaherty’s failure to communicate the prosecution’s

  plea to him or to adequately advise him concerning the plea offer, Petitioner would be allowed to

  plead to the prosecution’s offer with at the most a maximum sentence of ten (10) years of

  imprisonment. Petitioner has been confined since September 26, 2003, not counting twenty-one (21)

  days of pretrial confinement, and was scheduled to serve out a ten (10) year sentence by early

  September 2013. Without addressing whether Petitioner would have been paroled after serving five

  (5) years, Flaherty could have been liable in a civil legal malpractice for every day Petitioner spends

  in confinement beyond the maximum ten (10) year sentence in the plea offer should Flaherty be

  found in a legal malpractice case not to have communicated the offer.

         But perhaps more importantly, Flaherty could face disciplinary action by the Kentucky Bar

  Association for violating Kentucky Rule of Professional Conduct (KRPC) 1.4, Communication, SCR



         12
            However, in December 2018, the Kentucky Supreme Court in Lawrence v. Bingham,
  Greenbaum, Doll, 567 SW 3d 133, 141 (Ky. 2018), “adopt[ed] the following articulation of the
  Exoneration Rule: to survive a motion to dismiss for failure to state a claim in a professional
  malpractice case against a criminal defense attorney, the convicted client must plead in his
  complaint that he has been exonerated of the underlying criminal conviction.”


                                             Page 43 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 44 of 150 PageID #: 65




  3.130 (1.4). “[A] lawyer who receives from opposing counsel ... a proffered plea bargain in a

  criminal case must promptly inform the client of its substance unless the client has previously

  communicated to the lawyer that the proposal will be acceptable or unacceptable or has authorized

  the lawyer to accept or to reject the offer.” Id., Commentary (2). See KRPC 8.4(a), Misconduct,

  SCR 3.130(8.4).

         Flaherty “had a natural motive to attempt to exculpate himself as much as possible.” Lilly

  v. Virginia, 527 U.S. 116, 139 (1999). “[A]ny evidence of a witness’ bias, hostility, or interest is

  germane to the question of the credibility” of that witness. Barrett v. Commonwealth, 608 SW 2d

  374, 376 (Ky. 1980). “[A] showing of bias can be important because, ‘unlike evidence of prior

  inconsistent statements – which might indicate that the witness is lying – evidence of bias suggests

  why the witness might be lying.’” Star v. Commonwealth, 313 SW 3d 30, 38 (Ky. 2010), quoting

  Stephens v. Hall, 294 F.3d 210, 224 (1st Cir.2002) (emphasis in original).

         The credibility of Flaherty’s uncorroborated testimony that he did communicate the

  prosecutor’s plea offer to Petitioner, who then rejected it, is suspect due to his motive and bias to

  testify falsely. Yet the circuit court explicitly disregarded this basis for undermining Flaherty’s

  credibility by saying Flaherty has “nothing at stake in these proceedings except pride.” [NTR2, 277.]

  This was again a clearly erroneous finding of fact.

         The Sentence Disparity Test. “To establish prejudice in this instance, it is necessary to show

  a reasonable probability that the end result of the criminal process would have been more favorable

  by reason of a plea to a lesser charge or a sentence of less prison time.” Missouri v. Frye, 132 S. Ct.

  1399, 1409 (2012), citing cf. Glover v. United States, 531 U.S. 198, 203, (2001) (‘[A]ny amount of

  [additional] jail time has Sixth Amendment significance’).


                                             Page 44 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 45 of 150 PageID #: 66




         “‘[A] substantial disparity between the penalty offered by the prosecution and the

  punishment called for by the indictment is sufficient to establish a reasonable probability that a

  properly informed and advised defendant would have accepted the prosecution's offer.’” Griffin v.

  United States, 330 F.3d 733, 737 (6th Cir. 2003); (emphasis added). When “there was a substantial

  disparity between the penalty offered by the government and the penalty called for by the indictment,

  the defendant showed a reasonable probability that he would have pleaded guilty had he received

  proper advice.” Id. at 738.

         “[A] substantial disparity between the plea offer and the post-trial sentence provides evidence

  that the defendant would have accepted the plea.” Titlow v. Burt, 680 F.3d 577, 588 (6th Cir. 2012),

  reversed on other grounds13 by Burt v. Titlow, 134 S.Ct. 10 (2013), citing, e.g., Smith v. United

  States, 348 F.3d 545, 552 (6th Cir. 2003) (recognizing this evidentiary principle in a case involving

  a 60-month plea offer versus a 156-month sentence); and Magana v. Hofbauer, 263 F.3d 542, 551-52

  (6th Cir. 2001) (involving a 10-year plea offer versus a sentence of two consecutive 10-to-20 year

  terms). A number of federal courts “have pointed to the disparity between the plea offer and the

  potential sentence exposure as strong evidence of a reasonable probability that a properly advised

  defendant would have accepted a guilty plea offer, despite earlier protestations of innocence.” Smith

  v. United States, 348 F.3d at 552.

         In Petitioner’s case, upon conviction of the all the charged offenses, the maximum sentence

  of imprisonment, if all the sentences were run consecutively, would have been limited by law to

  seventy (70) years. KRS 532.110(1)© (“In no event shall the aggregate of consecutive indeterminate


         13
            Titlow v. Burt, 680 F.3d 577 (6th Cir. 2012), was reversed by the United States
  Supreme Court in Burt v. Titlow, 134 S.Ct. 10 (2013), on grounds only applicable to federal
  habeas corpus proceedings and not relevant in Grimes’ case.

                                            Page 45 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 46 of 150 PageID #: 67




  sentences exceed seventy (70) years”). Because eight (8) of the offenses in the indictment were

  either first degree rape or first degree sodomy, upon conviction of those offenses, Petitioner would

  have been a violent offender sentenced to a term of years who would be eligible for parole

  consideration after serving eighty-five percent (85%) of the sentence imposed for those offenses, or

  twenty (20) years, whichever is less. KRS 439.3401(1)© & (3); Hughes v. Commonwealth, 87

  S.W.3d 850, 856 (Ky. 2002); Hampton v. Commonwealth, 133 S.W.3d 438 (Ky. 2004).

          If Petitioner received at trial any sentence in excess of twenty-three (23) years and six (6)

  months, as he did, he would not have been eligible for parole for twenty (20) years. Petitioner was

  sentenced to fifty-nine (59) years of imprisonment on four (4) Class B felonies, first degree rape and

  first degree sodomy, for which he must serve twenty (20) years before being eligible for parole.

  There is a substantial disparity between serving twenty (20) years before being eligible for parole

  and serving five (5) years before being eligible for release under the conceded plea offer. The gap

  between Petitioner’s potential maximum sentence and eligibility for parole date (1) if tried and

  convicted and (2) if sentenced under the plea offer is a substantial disparity that creates a reasonable

  probability that Petitioner, had the offer been communicated to him and properly explained, would

  have accepted it. Petitioner’s actually sentence of fifty-nine (59) years of imprisonment resulted in

  a substantial disparity between that sentence and the plea offer of ten (10) years to serve.

          The sentencing disparity between the plea offer and the maximum sentence for the charged

  offenses is compelling evidence that Petitioner would have accepted the plea offer had it been

  communicated to him by Flaherty as well as demonstrating the prejudice Petitioner suffered. The

  circuit court implicitly disregarded this substantial evidence that Petitioner was never told of the plea

  agreement until after his jury trial concluded.


                                              Page 46 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 47 of 150 PageID #: 68




          Petitioner’s Guilt or Innocence of These Charges is Irrelevant to This Claim. The circuit

  court in its findings emphasized that “[t]he Defendant has been found guilty of horrendous offenses

  yet continues to deny guilt although the evidence against him was overwhelming.”14 [NTR2, 277.]

  However, Petitioner’s guilt or innocence of the charged offenses is not a relevant factor in the

  resolution of this federal constitutional claim. “The fact that [a defendant] is guilty does not mean

  he was not entitled by the Sixth Amendment to effective assistance [of counsel] or that he suffered

  no prejudice from his attorney’s deficient performance during plea bargaining.” Lafler v. Cooper,

  132 S.Ct. 1376, 1388 (2012). Not only was it clearly erroneous for the circuit court to use the jury’s

  verdict of guilty to deny this claim, it was also unconstitutional and in clear violation of established

  federal law.

          The prosecutor had no knowledge of whether Flaherty communicated the oral plea offer to

  Petitioner and no recollection or documentation that Flaherty ever told him that Petitioner had

  rejected the plea offer, but assumed Flaherty must have at some point. Flaherty has no memory of:

  (1) the prosecutor telling him of the oral plea offer; (2) what the plea offer was; (3) how the plea

  offer would work; and (4) how he explained the plea offer to Petitioner. Petitioner’s testimony that

  Flaherty never communicated the plea offer is consistent with the prosecutor’s testimony that he

  orally communicated the pretrial offer to Flaherty and Flaherty’s total lack of memory about the plea

  offer itself.

          The Kentucky Court of Appeals upheld the circuit court’s denial of this claim on the basis



          14
            The circuit judge below did not preside over Petitioner’s jury trial and the evidence
  against Petitioner was the testimony of the two victims (Petitioner’s stepdaughters) and their
  mother. No medical evidence of sexual abuse of any kind was presented as to either of the
  victims.

                                             Page 47 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 48 of 150 PageID #: 69




  that substantial evidence supported the circuit court’s finding and did not address the circuit court’s

  reliance on the jury’s verdict and Petitioner’s denial of guilt to support its denial of this claim. This

  decision was based on an unreasonable determination of the facts in light of the evidence presented

  in the state court proceeding.” 28 U.S.C. § 2254(d).

          The Commonwealth Would Not Have Cancelled the Plea Offer and No Basis Exists to

  Indicate Judicial Rejection of the Plea Bargain. “Defendants must also demonstrate a reasonable

  probability the plea offer would have been entered without the prosecution cancelling it or the trial

  court refusing to accept it, if they had the authority to exercise that discretion under state law.”

  Missouri v. Frye, 132 S.Ct. 1399, 1409 (2012). The testimony of the prosecutor, Van Meter,

  established that had the plea offer been accepted by Petitioner, the Commonwealth would not have

  cancelled the offer or otherwise reneged on the offer.

          Van Meter testified that he would not have communicated to Flaherty this plea offer that

  would require Petitioner to serve at least five (5) years before being eligible for release unless he

  “believed” this plea offer “was an appropriate resolution of this case for the Commonwealth.”

  [11:51:53-53:31.] Van Meter’s “main concern” in offering this plea agreement “was what was in

  the best interest of the children and having victim approval.” [11:51:00-53.] Van Meter does not

  “like to make children testify and if there is a way” to avoid that, he tries “to do what is in the best

  interest of the kids.” [11:51:53-53:31.] Van Meter explained that he would not have offered the plea

  agreement of a ten (10) year sentence with five (5) years to serve before becoming parole eligible

  unless Tina Grimes, the mother of the two alleged victims, felt this was an appropriate resolution and




                                              Page 48 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 49 of 150 PageID #: 70




  plea offer.15 [Id.] Van Meter acknowledged that if Petitioner had agreed to take the plea offer, he

  would not have reneged on the offer. [11:53:31- 54:49.]

          Van Meter’s testimony at the evidentiary hearing also established the reasonable probability

  that the trial court would have accepted the plea agreement. First, the Commonwealth believed this

  plea offer “was an appropriate resolution of this case for the Commonwealth.” Second, Tina Grimes,

  the mother of the victims, approved this plea offer. Third, the plea offer would spare the victims

  from having to testify in court as to these numerous charges of sexual offenses committed against

  them, which would have been “in the best interest of the children.” Under these circumstances, it

  would be very difficult for a trial judge to reject this plea offer, despite the approval of the victims’

  mother, and run the risk of forcing a trial at which these two young girls would have to testify about

  the alleged sexual abuse they suffered and be subject to cross-examination.

          This is particularly true because in this case “no particular fact or intervening circumstance”

  has been established that would have caused either the prosecutor to withdraw the offer or for a trial

  judge to reject the plea bargain. “So in most instances it should be not be difficult to make an

  objective assessment as to whether or not a particular fact or intervening circumstance would suffice,

  in the normal course, to cause prosecutorial withdrawal or judicial nonapproval of a plea bargain.”

  Frye at 1410.

          There is no evidence of record that would establish that had Petitioner accepted the plea offer,

  the prosecutor would have cancelled the plea offer or the judge would have reject the plea bargain.



          15
             According to KRS 421.500(6), “[t]he victim shall be consulted by the attorney for the
  Commonwealth on the disposition of the case including dismissal, release of the defendant
  pending judicial proceedings, any conditions of release, a negotiated plea, and entry into a
  pretrial diversion program” (emphasis added).

                                              Page 49 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 50 of 150 PageID #: 71




  However, there is strong evidence that the Commonwealth would not have reneged on the plea offer

  and that a judge would have approved this plea bargain under the specific circumstances of this case.

          The Federal Constitutional Right to Effective Assistance of Counsel in the Context of Guilty

  Plea Negotiations. “Before deciding whether to plead guilty, a defendant is entitled to ‘the effective

  assistance of competent counsel.’” Padilla v. Kentucky, 130 S.Ct. 1473, 1480-81 (2010), quoting

  McMann v. Richardson, 397 U.S. 759, 771 (1970). “Defendants have a Sixth Amendment right to

  counsel, a right that extends to the plea-bargaining process.” Lafler v. Cooper, 132 S.Ct. 1376, 1384

  (2012). “‘[T]he negotiation of a plea bargain is a critical phase of litigation for purposes of the Sixth

  Amendment right to the effective assistance of counsel.’” Missouri v. Frye, 132 S.Ct. 1399, 1406

  (2012), quoting Padilla, supra at 1486.       “[A]s a general rule, defense counsel has the duty to

  communicate formal offers from the prosecution to accept a plea on terms and conditions that may

  result in a lesser sentence, a conviction on lesser charges, or both.” Frye, 132 S.Ct. at 1408.

          “Though the standard for counsel’s performance is not determined solely by reference to

  codified standards of professional practice, these standards can be important guides.” Frye at 1408.

  “The American Bar Association recommends defense counsel ‘promptly communicate and explain

  to the defendant all plea offers made by the prosecuting attorney,’ ABA Standards for Criminal

  Justice, Pleas of Guilty 14-3.2(a) (3d ed. 1999), and this standard has been adopted by numerous

  state and federal courts over the last 30 years.” Frye at 1408, citing a variety of state and federal

  court opinions, including Griffin v. United States, 330 F.3d 733, 737 (C.A.6 2003). “The standard

  for prompt communication and consultation is also set out in state bar professional standards for

  attorneys.” Frye at 1408, citing a number of state ethical code provisions, including Ky. Sup.Ct.

  Rule 3.130, Rule Prof. Conduct 1.4 (2011).


                                              Page 50 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 51 of 150 PageID #: 72




          The Kentucky Court of Appeals’ ruling that Flaherty communicated the prosecutor’s plea

  agreement to Petitioner resulted in a decision that was contrary to, or involved an unreasonable

  application of, clearly established Federal law, as determined by the Supreme Court of the United

  States, such as Missouri v. Frye, supra. 28 U.S.C. § 2254(d)(1). Even assuming arguendo that

  Flaherty told Petitioner that the prosecutor is offering a deal of either “just a simple ten years, serve

  fifty percent (50%)” or “five years to serve before being eligible for release,” without any additional

  information or explanation, which Flaherty admittedly did not know, Flaherty’s statement did not

  constitute communicating to Petitioner the “terms and conditions of an offer that may result in a

  lesser sentence, a conviction on lesser charges, or both.” Flaherty did not know anything about the

  prosecution’s plea offer except that simple statement and made no effort to learn the terms and

  conditions, such as what offenses would Petitioner have to plead to and therefore what he would

  have to admit to in court or acknowledge the prosecution could prove against him. This was not

  communicating a plea offer to a client under the effective assistance of counsel standards.

          Additionally, that Court of Appeals ruling, under the facts and circumstances of this case,

  also “resulted in a decision that was based on an unreasonable determination of the facts in light of

  the evidence presented in the state court proceeding.” 28 U.S.C. § 2254(d)(2).

          Habeas corpus relief is mandated.

  Assuming as Found by the Kentucky Courts That Trial Defense Counsel Communicated the
  Prosecutor’s Plea Agreement to Petitioner Prior to Trial, Defense Denied Petitioner his Federal
  Constitutional Right to the Effective Assistance of Counsel By Failing to Adequately Explain the
  Plea Offer and Advise Petitioner of the Risks and Advantages of Accepting the Plea Offer Compared
  to Going to Trial.

          This claim was raised in Petitioner’s timely filed CR 60.02 motion and appealed to both the

  Kentucky Court of Appeals and the Kentucky Supreme Court to no avail.


                                              Page 51 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 52 of 150 PageID #: 73




         The Claim. On February 17, 2017, Petitioner filed in the Daviess Circuit Court a motion,

  pursuant to CR 60.02, claiming:

         ASSUMING, AS THIS COURT FOUND, THAT DEFENSE COUNSEL
         COMMUNICATED THE PLEA OFFER TO MOVANT, DEFENSE COUNSEL,
         BY HIS OWN TESTIMONY AT THE EVIDENTIARY HEARING, DENIED
         MOVANT THE EFFECTIVE ASSISTANCE OF COUNSEL WITH REGARD TO
         HIS DEFICIENT ADVICE WITH REGARD TO THE PLEA BARGAIN IN
         VIOLATION OF MOVANT’S FEDERAL CONSTITUTIONAL RIGHTS UNDER
         THE SIXTH AND FOURTEENTH AMENDMENTS AND SECTION ELEVEN OF
         THE KENTUCKY CONSTITUTION, AN ISSUE THAT WAS NOT BEFORE
         THIS COURT AT THAT TIME.

  [NTR2, 319-340.]

         By His Own Testimony, Flaherty Denied Petitioner the Effective Assistance of Counsel in

  Communicating the Commonwealth’s Plea Offer to Petitioner. Assuming, as the state courts found,

  that Flaherty did communicate to Petitioner the prosecution’s plea offer, Flaherty’s testimony of how

  he communicated this plea agreement to Petitioner establishes ineffective assistance of counsel on

  Flaherty’s part.

         The claim is that trial counsel’s explanation of the offer and its risks and advantages

  compared to going to trial constituted deficient performance. “The American Bar Association

  recommends defense counsel ‘promptly communicate and explain to the defendant all plea offers

  made by the prosecuting attorney,’ ABA Standards for Criminal Justice, Pleas of Guilty 14-3.2(a)

  (3d ed. 1999), and this standard has been adopted by numerous state and federal courts over the last

  30 years.” Missouri v. Frye, 132 S.Ct. 1399, 1408 (2012); (emphasis added). “Prevailing norms of

  practice as reflected in American Bar Association standards and the like ... are guides to determining

  what is reasonable ....” Strickland v. Washington, 466 U.S. 668, 688 (1984). See also Rompilla v.

  Beard, 545 U.S. 374, 387 (2005); Padilla v. Kentucky, 130 S. Ct. 1473, 1482 (2010).


                                            Page 52 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 53 of 150 PageID #: 74




            “The failure of defense counsel to ‘provide professional guidance to a defendant regarding

  his sentence exposure prior to a plea may constitute deficient performance.’” Smith v. United States,

  348 F.3d 545, 553 (6th Cir. 2003), quoting Moss v. United States, 323 F.3d 445, 474 (6th Cir. 2003).

  “‘A criminal defendant has a right to expect at least that his attorney will review the charges with

  him by explaining the elements necessary for the government to secure a conviction, discuss the

  evidence as it bears on those elements, and explain the sentencing exposure the defendant will face

  as a consequence of exercising each of the options available.’” Titlow v. Burt, 680 F.3d 577, 587 (6th

  Cir. 2012), quoting Smith, supra at 553, reversed on other grounds16 by Burt v. Titlow, 134 S.Ct. 10

  (2013).

            Communicating a plea offer without explaining its terms and conditions to the accused does

  not constitute effective assistance of counsel in plea negotiations. Flaherty admitted he had no idea

  how the plea offer would work, did not inquire of the prosecutor how the plea offer would work, and

  made no attempt to explain the plea offer to Petitioner.

            Initially, when the prosecutor, Van Meter, told Flaherty that the Commonwealth was offering

  Petitioner “just a simple ten years, serve fifty percent (50%),” Flaherty did not ask Van Meter how

  this would work in view of the eighteen (18) counts of the indictment. [11:47:54-48:55.] Flaherty

  testified that “when Mr. Van Meter communicated this plea offer to [him] orally,” Flaherty did not

  ask” Van Meter “how this plea offer would be carried out so [h]e could pass that on to [his] client.”

  [01:00:00-02:15.] Yet Flaherty testified that he could “not see how the attorney, the Commonwealth

  Attorney, could get the judge to approve that kind of punishment,” e.g., “five years to serve.” That



            16
            Titlow v. Burt, 680 F.3d 577 (6th Cir. 2012), was reversed by the United States Supreme
  Court in Burt v. Titlow, 134 S.Ct. 10 (2013), on AEDPA grounds only.

                                             Page 53 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 54 of 150 PageID #: 75




  was the feeling Flaherty had. [12:18:52-21:21:01.] Flaherty also testified that he “had a question of

  how a judge would approve five years based on the number of charges, based on the number of

  people and based on the duration that this thing went on.” [12:45:05-46:00.]

          If, as he testified, Flaherty communicated the prosecutor’s plea offer to Petitioner, what could

  Flaherty have told Grimes as to what charges would be dismissed and what sentences would be

  recommended, except at best that the recommended sentence would be ten (10) years with five (5)

  years to serve before becoming parole eligible. This was not explaining the terms and conditions

  of the plea offer to Petitioner.

               By his own admission, Flaherty had never told Petitioner what the maximum sentence

  would be should Petitioner be convicted at trial of all the charges, receive the maximum sentence

  on each, and have all sentences run consecutively to each other. Although Flaherty gave Grimes a

  copy of KRS 439.3401, the violent offender statute, he failed to explain to Grimes the controlling

  case law, Hughes v. Commonwealth, 87 S.W.3d 850, 854-856 (Ky. 2002), that clearly limited the

  maximum amount of time Grimes would have to serve if convicted to one or more of the Class B

  felonies, first degree rape and sodomy, to either eight-five percent (85%) of the sentence imposed

  for those offenses or twenty (20) years, whichever is less.17

          The circuit court found it effective assistance of counsel and adequate advice to Petitioner

  that the Corrections’ generic Certification on the Calculation of Parole Eligibility had on its fourth

  and final page an explanation with regard to Hughes v. Commonwealth, supra. [Order Denying,



          17
           Hughes v. Commonwealth, 87 S.W.3d 850, 854-856 (Ky. 2002), became final on
  November 21, 2002, some ten (10) months before Petitioner’s jury trial commenced on
  September 24, 2003. See Troy DeWayne Hughes v. Commonwealth, Kentucky Supreme Court,
  Case No. 2000-SC-0156-MR.

                                             Page 54 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 55 of 150 PageID #: 76




  05/08/17, p. 6 n.10.] It is inconceivable that giving generic documents and statutes to a criminal

  defendant to read and figure out for himself can constitute effective assistance of counsel under the

  federal constitutions.

          Flaherty, when discussing the documents he had Petitioner sign, stated, “I’m not saying he

  has privy to all these documents but the thing itself gives you various situations and we wanted him

  to be, to have that information that’s the reason we gave him a copy and have him sign it so he could

  go home and look at it.” [12:11:35.] When asked if he told Petitioner the total maximum sentence

  he faced, Flaherty responded, “I didn’t tell him what a total was.” [12:41:57.] When asked if he ever

  provided Petitioner with information on concurrent and consecutive sentences, Flaherty answered,

  “We provide all the information for him to look at probation and parole what they wanted they

  classified these documents according to the crimes and so forth and they can add it up. To answer

  your question directly, no, I didn’t, but he knew that it was a ton.” [12:43:15.] When he talked with

  Petitioner about the plea offer, Flaherty “didn’t discuss” sex offender registration with him.

  [12:59:12.]

          Flaherty testified that he did not provide Petitioner “with any written explanations of these

  statutes or this Department of Corrections’ Certification on the Calculation of Parole Eligibility” that

  “broke this down for his individual case.” [12:13:02-56.] Flaherty asked “why would [he] do that”

  when Petitioner “had the statutes, he had the certifications, the general statements of the

  certification.” [Id.]

          Petitioner was not a lawyer. The circuit court emphasized that Flaherty “testified that

  [Petitioner] was very smart and attentive” and concluded that, “[f]rom the indictment, statutes, and

  parole eligibility, [Petitioner] would be aware of the nature of the charges against him, and the


                                             Page 55 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 56 of 150 PageID #: 77




  penalties.” [Order Denying, 05/08/17, p. 6.] “‘Even the intelligent and educated layman has small

  and sometimes no skill in the science of law. If charged with crime, he is incapable, generally, of

  determining for himself whether the indictment is good or bad. He is unfamiliar with the rules of

  evidence.’” Faretta v. California, 422 US 806, 833 n. 43 (1975), quoting Powell v. Alabama, 287

  U. S. 45, 69 (1932). Flaherty did not provide Petitioner with the effective assistance of counsel by

  giving him various legal documents and statutes to read and try to comprehend.

          Apparently, from his testimony, Flaherty did not figure out that the offer of a ten year

  sentence with five years to serve before being eligible for parole would necessarily require the

  Commonwealth to dismiss all of the eight (8) counts of Class B felonies, first degree rape and

  sodomy, and have Petitioner at best plead guilty to the lesser offenses contained in those charges.

  And, even assuming arguendo that Flaherty had calculated that Petitioner would not have to plead

  guilty to any Class B felonies, but only Class C or D felonies, he did not, by his own admission,

  explain that to Petitioner. An important aspect of the plea agreement could have been that Petitioner

  would not have to plead guilty to any counts of first degree rape or sodomy. It is clear from

  Flaherty’s testimony that he never explained that to Petitioner when he allegedly communicated the

  plea offer to Petitioner.

          For example, under the plea offer, Petitioner could have been required to plead guilty to all

  nine counts of first degree sexual abuse, each with a maximum sentence of five years, running five

  counts concurrent with each other and the other four counts concurrent with each other, with both

  sets of five year sentences to run consecutively for a total of ten (10) years.

          Flaherty admitted that he could not see how the prosecutor could get the court to approve an

  offer that would allow Petitioner to be released after serving only five years of confinement in view


                                             Page 56 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 57 of 150 PageID #: 78




  of the number of charges, the number of victims and the duration of these criminal offenses. This

  is further evidence that Flaherty had no idea of how the plea offer would work and, as a result, could

  not have explained it to Grimes. Despite these doubts, Flaherty admittedly never went back to the

  prosecutor to ask how would this plea offer work with regards to the charges to be dismissed or

  amended, the charges Petitioner would have to plead guilty to, and the sentences Petitioner would

  receive. By his own admission, Flaherty knew none of this information when he allegedly informed

  Petitioner of the plea offer. Flaherty provided no advice to Petitioner concerning the offer, either

  orally or in writing.

          Flaherty’s own testimony at the evidentiary hearing, previously accepted by the state courts

  as credible, established deficient performance in explaining to Petitioner the plea offer of the

  prosecution and the exposure Petitioner faced depending on the option he chose, going to trial or

  accepting the plea agreement. Without explaining the prosecution’s plea offer and comparing it to

  the risks of going to trial, Flaherty, assuming he actually communicated the bare bones plea offer,

  denied Petitioner his right to the effective assistance of counsel in the context of plea negotiations.

          The Constitutional Claim. The United States Supreme Court has “long recognized that the

  negotiation of a plea bargain is a critical phase of litigation for purposes of the Sixth Amendment

  right to effective assistance of counsel.” Padilla v. Kentucky, 130 S.Ct. 1473, 1486 (2012). In Lafler

  v. Cooper, 132 S. Ct. 1376, 1386 (2012), the defendant “went to trial rather than accept a plea deal,”

  and “this was the result of ineffective assistance during the plea negotiation process.” In Hill v.

  Lockhart, 474 U.S. 52 (1985), and Padilla v. Kentucky, 130 S.Ct. 1473 (2010), “the claim was that

  the prisoner’s plea of guilty was invalid because counsel had provided incorrect advice pertinent to

  the plea.” Missouri v. Frye, 132 S. Ct. 1399, 1406 (2012).


                                             Page 57 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 58 of 150 PageID #: 79




          Alleging deficient advice in plea negotiations is a completely different constitutional claim

  from alleging “defense counsel allowed the offer to expire without advising the defendant or

  allowing him to consider it,” which also denies an accused the effective assistance the United States

  Constitution requires. Frye, 1408. The Kentucky Court of Appeals specifically found that Petitioner

  could not have raised the deficient advice in plea negotiations claim in his initial RCr 11.42 motion

  in which he alleged the failure of Flaherty to communicate the prosecution’s plea offer to Petitioner.

          “It is [the Supreme Court’s] responsibility under the Constitution to ensure that no criminal

  defendant — whether a citizen or not — is left to the ‘mercies of incompetent counsel.’” Padilla v.

  Kentucky, 130 S.Ct. at1486, quoting McMann v. Richardson, 397 US 759, 771 (1970). “If a plea

  bargain has been offered, a defendant has the right to effective assistance of counsel in considering

  whether to accept it. If that right is denied, prejudice can be shown if loss of the plea opportunity led

  to a trial resulting in a conviction on more serious charges or the imposition of a more severe

  sentence.” Lafler v. Cooper, 132 S. Ct. at 1387.

          Yet the Kentucky Court of Appeals, when addressing “deficient performance,” noted that not

  only did “Flaherty provided Grimes with copies of many relevant documents, such an official parole

  eligibility calculation sheet, the violent offender statute, the sex offender registry requirement statute

  and the indictment,” but emphasized that Flaherty “testified that he orally ‘went through’ them with

  Grimes.” Grimes, KCA, 2019. But to what extent could Flaherty have “gone through” those

  documents with Petitioner? Flaherty admittedly did not discuss with Petitioner: the maximum

  sentence Petitioner could receive, as Flaherty admitted not knowing it; concurrent and consecutive

  sentences in an 18 count indictment; and sexual offender registration. And if Flaherty had

  competently and thoroughly gone through those documents with Petitioner, why did Flaherty expect


                                              Page 58 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 59 of 150 PageID #: 80




  Petitioner to read those documents and figure out how they applied to Petitioner’s case? If Flaherty

  went over those documents with Petitioner, why did Flaherty and the state courts fault Petitioner for

  not reading the statutes, the indictment and the generic form provided by Corrections?

          The Court of Appeals noted that “Flaherty also testified that he told Grimes there were ‘big

  problems’ in the case, such as the damning testimony his children and wife would give.” It is

  unlikely that Petitioner or any non-lawyer, for that matter, would need a lawyer to provide them with

  that information. Flaherty did not testify that he explained any strategy he would pursue to challenge

  that “damning testimony.”

          The Court of Appeals stated, “[a]rguably, Flaherty should have explained the seventy-year

  cap to Grimes,” but added, “[h]owever, Flaherty did provide written documentation about possible

  sentences to Grimes.” The Court of Appeals endorsed the principle that a criminal defense attorney

  provides effective assistance of counsel by providing a client with an 18-count indictment, a number

  of statutes, and a generic sentencing calculation form for the client to read and figure out the charges

  and potential sentences he or she faces. This was contrary to an unreasonable application of clearly

  established Federal law.

          The Court of Appeals acknowledged that “[p]erhaps Flaherty should have asked the

  Commonwealth to flesh out the offer, such as by requesting a detailed explanation of which charges

  would be amended or dismissed,” but diminished that deficiency of performance by contending that

  “Grimes has not shown how acquiring that information would have impacted his decision.”

          Under the circumstances at bar, the court below’s finding that Petitioner repeatedly stated he

  would accept no plea offer is without any weight when his defense attorney admittedly never

  explained the plea offer or Petitioner’s exposure from going to trial or taking the plea offer.


                                             Page 59 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 60 of 150 PageID #: 81




          “A defendant possesses ‘”the ultimate authority”’ to determine her plea.” Burt v. Titlow, 134

  S. Ct. 10, 19 (2013), J. Sotomayor, concurring, quoting Florida v. Nixon, 543 U.S. 175, 187 (2004).

  “But a lawyer must abide by his client's decision in this respect only after having provided the client

  with competent and fully informed advice, including an analysis of the risks that the client would

  face in proceeding to trial. Given our recognition that ‘a defendant’s proclamation of innocence does

  not relieve counsel of his normal responsibilities,’ ante, at 17, our further observation that such a

  proclamation ‘may affect the advice counsel gives,’ ibid., states only the obvious: that a lawyer’s

  advice will always reflect the objectives of the representation, as determined by the adequately

  informed client.” Burt v. Titlow, 19, J. Sotomayor, concurring.

          Defense counsel’s “silence” in this situation is “fundamentally at odds with the critical

  obligation of counsel to advise the client of ‘the advantages and disadvantages of a plea agreement.’”

  Padilla v. Kentucky, supra, 1484 (2010), quoting Libretti v. United States, 516 U.S. 29, 50-51(1995).

          “A defendant without any viable defense will be highly likely to lose at trial.” Lee v. United

  States, 137 S. Ct. 1958, 1966 (2017). The circuit court seemed to suggest that Petitioner had no

  viable defense due to “big problems” in his case. “Where a defendant has no plausible chance of an

  acquittal at trial, it is highly likely that he will accept a plea if the Government offers one” “because

  defendants obviously weigh their prospects at trial in deciding whether to accept a plea.” Id.

  Petitioner did not have the opportunity to weigh his prospects at trial due to the deficient advice his

  counsel gave him about plea negotiations, the plea offer and any defense strategy for trial.

          For a criminal defendant, “there is more to consider than simply the likelihood of success at

  trial.” Lee, 1966. “The decision whether to plead guilty also involves assessing the respective

  consequences of a conviction after trial and by plea.” Id. Petitioner needed to be advised as to the


                                              Page 60 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 61 of 150 PageID #: 82




  aftermath of being convicted both by going to trial and by taking the prosecution’s plea offer .

  “When those consequences are, from the defendant’s perspective, similarly dire, even the smallest

  chance of success at trial may look attractive.” Id. “For example, a defendant with no realistic

  defense to a charge carrying a 20-year sentence may nevertheless choose trial, if the prosecution’s

  plea offer is 18 years.” Id., 1966-67. But in Petitioner’s case, if convicted, he faced an actual

  maximum sentence of seventy (70) years of confinement, should his sentences run consecutively.

  KRS 532.110(1)( c). The plea offer apparently was at the most a maximum sentence of ten (10)

  years. Petitioner’s consequences of conviction by trial or by taking the plea offer were dramatically

  different.

          Prejudice. In Lafler v. Cooper, 132 S.Ct. 1378, 1386 (2012), the defendant “went to trial

  rather than accept a plea deal, and it [was] conceded this was the result of ineffective assistance

  during the plea negotiation process.” The defendant “received a more severe sentence at trial, one

  3 ½ times more severe than he would have likely received by pleading guilty.” Id. As the Lafler

  court explained, “[f]ar from curing the error, the trial caused the injury from the error.” Id. “[E]ven

  if the trial itself is free from constitutional flaw, the defendant who goes to trial instead of taking a

  more favorable plea may be prejudiced from either a conviction on more serious counts or the

  imposition of a more severe sentence.” Id. “If a plea bargain has been offered, a defendant has the

  right to effective assistance of counsel in considering whether to accept it.” Id. at 1387. “If that right

  is denied, prejudice can be shown if loss of the plea opportunity led to a trial resulting in a conviction

  on more serious charges or the imposition of a more severe sentence.” Id. On the basis of the

  sentencing disparity alone between the plea offer and the actual jury sentence, Petitioner

  demonstrated a reasonable probability of prejudice.


                                              Page 61 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 62 of 150 PageID #: 83




          Petitioner was sentenced to confinement in the penitentiary for fifty-nine (59) years. [TR 84-

  100.] That sentence was virtually six times greater than the plea offer of ten (10) years to serve.

  Petitioner suffered prejudice as a result of the defective representation in that the maximum sentence

  he could possibly receive under the plea offer was significantly less than that imposed through trial.

   Prejudice is manifest and undeniable.

          However, the Kentucky Court of Appeals deviated significantly from the Lefler prejudice

  standard by creating an impossible standard for Petitioner to meet. The Court of Appeals held that

  Petitioner “has not shown prejudice because he has not shown how Flaherty’s performance (i.e.,

  failure to obtain from the Commonwealth, and then relate to Grimes, the precise details about the

  plea, as well as not orally discussing Grimes’s maximum sentence and parole eligibility, etc.)

  impacted Grimes’s decision to reject the plea offer.” Grimes, KCA, 2019. This version of the

  Lafler prejudice standard would be impossible to meet. The Court of Appeals unwittingly

  demonstrated that impossibility. According to the Court of Appeals, “other than his own self-serving

  allegations, Grimes’s contention that he would have accepted the plea if he had been fully informed

  of its terms is unsupported by—indeed is contrary to—the record.” On that basis, the Court of

  Appeals found “Grimes has not met his burden to show prejudice.” As explained above, the

  sentencing disparity between the plea offer’s maximum sentence and the maximum sentence

  imposed at trial established the prejudice prong of the ineffective assistance of counsel claim. Lafler,

  132 S.Ct. at 1386.

          Under AEDPA, a federal court may not grant a petition for a writ of habeas corpus unless the

  state court's adjudication on the merits was “contrary to, or involved an unreasonable application of,

  clearly established Federal law, as determined by the Supreme Court of the United States.” 28


                                             Page 62 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 63 of 150 PageID #: 84




  U.S.C. § 2254(d)(1). “A decision is contrary to clearly established law if the state court ‘applies a

  rule that contradicts the governing law set forth in [Supreme Court] cases.’” Lafler, 132 S.Ct. at

  1390.

           The Commonwealth Would Not Have Cancelled the Plea Offer and No Basis Exists to

  Indicate Judicial Rejection of the Plea Bargain. “Defendants must also demonstrate a reasonable

  probability the plea offer would have been entered without the prosecution cancelling it or the trial

  court refusing to accept it, if they had the authority to exercise that discretion under state law.”

  Missouri v. Frye, 132 S.Ct. 1399, 1409 (2012). The testimony of the prosecutor, Van Meter, as set

  forth in the previous claim, established that had the plea offer been accepted by Petitioner the

  Commonwealth would not have cancelled the offer or otherwise reneged on the offer and that the

  trial judge would have accepted the prosecutor’s recommended sentence.

          Remedy. The remedy for this constitutional violation is muddied by the reality that the

  ambiguous verbal plea offer was either “to serve five years, with the defendant serving five years

  before being eligible for release”18 or “probably just a simple ten years, serve fifty percent (50%).”19

  Flaherty had no idea how this plea agreement would work and had no interest in inquiring of the

  prosecutor what charges, if any, would be dismissed or amended, what sentences would be

  recommended, etc. Van Meter, the prosecutor, had nothing in his trial file to refresh his memory as

  to how he intended to execute the plea offer.

          As explained above, by the very nature of the plea offer that Van Meter communicated to

  Flaherty, the Commonwealth would apparently have had either to dismiss the eight (8) counts of the


          18
               Commonwealth’s Response to 11.42 Motion, 2; OTR3, 44.
          19
               Prosecutor VanMeter’s testimony at the evidentiary hearing. [11:47:54-48:55.]

                                             Page 63 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 64 of 150 PageID #: 85




  Class B felonies of first degree rape and sodomy, or to amend those counts to Class C or Class D

  felonies, which would have removed those offenses from the eighty-five percent (85%) rule for

  parole eligibility to enable Grimes to be eligible for parole after serving five (5) years of

  imprisonment.

         “The specific injury suffered by defendants who decline a plea offer as a result of ineffective

  assistance of counsel and then receive a greater sentence as a result of trial can come in at least one

  of two forms.” Lafler v. Cooper, 132 S.Ct. at 1389. “In some cases, the sole advantage a defendant

  would have received under the plea is a lesser sentence. This is typically the case when the charges

  that would have been admitted as part of the plea bargain are the same as the charges the defendant

  was convicted of after trial.” Id. As explained, under the plea offer made by Van Meter, Petitioner

  could not plead to any of the Class B felony counts of first degree rape or sodomy and receive a

  maximum sentence of ten years, let alone five years.

         “In some situations it may be that resentencing alone will not be full redress for the

  constitutional injury.” Lafler at 1389. “If, for example, an offer was for a guilty plea to a count or

  counts less serious than the ones for which a defendant was convicted after trial, or if a mandatory

  sentence confines a judge's sentencing discretion after trial, a resentencing based on the conviction

  at trial may not suffice.” Id. “In these circumstances, the proper exercise of discretion to remedy

  the constitutional injury may be to require the prosecution to reoffer the plea proposal.” Id. “The

  correct remedy in these circumstances, however, is to order the State to reoffer the plea agreement.”

  Id. at 1391. “Presuming [the defendant] accepts the offer, the state trial court can then exercise its

  discretion in determining whether to vacate the convictions and resentence [the defendant] pursuant

  to the plea agreement, to vacate only some of the convictions and resentence [the defendant]


                                             Page 64 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 65 of 150 PageID #: 86




  accordingly, or to leave the convictions and sentence from trial undisturbed.” Id.

         Kentucky has long held that the prosecution’s withdrawal of a plea offer, following relief

  obtained “either through a direct or collateral attack to the conviction,” may not be the result of

  prosecutorial vindictiveness or retaliation. Osborne v. Commonwealth, 992 S.W. 2d 860, 866 (Ky.

  App. 1998), citing, inter alia, Blackledge v. Perry, 417 U.S. 21 (1974), and Turner v. Tennessee, 858

  F.2d 1201, 1208 (6th Cir. 1988). Should this Court find Petitioner received ineffective assistance of

  counsel by Flaherty’s failure to review the charges with him by explaining the elements necessary

  for the prosecution to secure a conviction, to discuss the evidence as it bears on those elements, and

  explain the sentencing exposure Grimes would face as a consequence of exercising each of the

  options available prior to trial, “the means by which to repair the constitutional deprivation” in

  Kentucky “is to restore [Petitioner] to the position in which he would have been had the denial not

  occurred, namely, serving a sentence harmonious to that offered by the Commonwealth.” Osborne

  v. Commonwealth, 992 S.W.2d 860, 866 (Ky. App.1998), citing Lewandowski v. Makel, 949 F.2d

  884, 889 (6th Cir.1991). “The Commonwealth may withdraw its prior offer only if it can rebut the

  presumption that the withdrawal is the product of prosecutorial vindictiveness.” Osborne at 866.

         In Petitioner’s case, assuming the prosecution is required to re-offer the plea agreement and

  Petitioner accepts, should the Commonwealth under the plea agreement require Petitioner to plead

  guilty to all nine (9) of the first degree sexual abuse counts of which he was convicted at trial, the

  court below would not have to vacate those convictions, but could re-sentence Petitioner on those

  nine (9) charges as long as the sentence for those offenses did not exceed a maximum sentence of

  imprisonment for ten (10) years as mandated by the plea agreement. However, under the terms of

  the plea agreement, the jury convictions for first degree rape and sodomy would apparently have to


                                            Page 65 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 66 of 150 PageID #: 87




  be vacated under the terms of the plea agreement and Petitioner may be required by the

  Commonwealth to plead guilty to lesser offenses included in those charges.

         The Kentucky Court of Appeals’ ruling that Flaherty provided effective assistance of counsel

  with regard to his explaining the terms and conditions of the plea offer and advising Petitioner of the

  risks and advantages of accepting the plea offer compared to going to trial resulted in a decision that

  was contrary to, and/or involved an unreasonable application of, clearly established Federal law, as

  determined by the Supreme Court of the United States, such as Lafler v. Cooper, 132 S.Ct. 1376,

  1388 (2012). 28 U.S.C. § 2254(d)(1).

         As explained above, the Kentucky Court of Appeals ruling, under the facts and circumstances

  of this case, also “resulted in a decision that was based on an unreasonable determination of the facts

  in light of the evidence presented in the state court proceeding.” 28 U.S.C. § 2254(d)(2).

         Habeas corpus relief is mandated.

  Trial Defense Denied Petitioner his Federal Constitutional Right to the Effective Assistance of
  Counsel By Failing to Object During the Prosecutor’s Guilt Phase Closing Argument When the
  Prosecutor Argued Facts Neither in Evidence Nor Reasonably Inferable From the Evidence, by
  Telling the Jury that Petitioner had Admitted to His Wife that His Stepdaughter, Ashley, “is Like
  You, She Said No, She Told Me No, I’d Leave Her Alone.”

         Petitioner’s trial counsel denied him effective assistance of counsel by failing to object when,

  during the prosecution’s guilt phase closing argument, while discussing Tina Grimes’ account of

  Petitioner’s alleged telephone confession to her on December 11, 2002, the prosecutor, speaking as

  if he were Tony Grimes talking to his wife on the phone, said, “Ashley is like you, she said no, she

  told me no, I’d leave her alone.” [TAPE 2; 9/26/03; 02:10:26-31.]

         However, in a motion for new trial filed October 3, 2003, trial defense counsel raised the

  claim that “[i]n its closing argument, the Commonwealth argued facts that were not in evidence or


                                             Page 66 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 67 of 150 PageID #: 88




  reasonably inferable therefrom.” [TR 112.] The motion provides no further elaboration of this error.

  The record contains no ruling on that motion.

         This argument by the prosecutor, although unobjected to by the defense, was prosecutorial

  misconduct because no evidence of this statement by Tina Grimes was introduced into evidence by

  either the Commonwealth or the defense. The prosecutor’s reference to facts not in evidence was

  calculated to bolster the credibility of his witness, Tina Grimes, and the veracity of her account of

  Petitioner’s phone confession, to achieve an unfair litigation advantage and deprive Petitioner of a

  fundamentally fair trial. It must be remembered that Petitioner had not confessed to the police but

  instead steadfastly maintained his innocence. [TAPE 2; 09/25/03; 01:09:36-45.] Yet Flaherty never

  objected to the prosecutor arguing facts not in evidence and not inferable from the evidence.

         During his guilt phase closing argument, the prosecutor told the jury that Petitioner had told

  Tina Grimes during their December 11, 2002 phone call, “Ashley is like you. She said no, she told

  me no, I’d leave her alone.” [TAPE 2; 9/26/03; 02:10:26-31.] A review of the videotapes of the

  entire trial reveals that no testimony of this nature was presented. Specifically, Tina Grimes,

  Petitioner and Officer Duvall never testified that Petitioner made such a statement to Tina Grimes

  at any time. Attorneys may not argue facts without some evidentiary support.

         Petitioner’s alleged statement argued by the prosecutor can only be read as an admission that

  Petitioner had sexual contact with his stepdaughter, Ashley, but only when she agreed. There is no

  evidence of record, testimonial or otherwise, that would support the prosecutor’s reciting of

  Petitioner’s supposed admission on this point.

         As the prosecutor’s arguing facts neither in evidence or reasonably inferable from the

  evidence was not objected to by defense counsel, on direct appeal it was raised as an unpreserved


                                            Page 67 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 68 of 150 PageID #: 89




  error creating a manifest injustice. That specific claim will be addressed within. For the purpose

  of evaluating Flaherty’s ineffective assistance in this instance and its prejudicial impact, a review

  of the nature of this constitutional error is important.

          A prosecutor’s statement in closing argument is improper if the statements argue facts which

  are not in evidence and are prejudicial. United States v. Wiedyk, 71 F.3d 602, 610 (6th Cir. 1995).

  “Although a prosecutor is allowed ‘to argue reasonable inferences from the evidence,’ Byrd v.

  Collins, 209 F.3d 486, 535 (6th Cir. 2000), he or she is not allowed to misstate the evidence.”

  Macias v. Makowski, 291 F.3d 447, 452 (6th Cir. 2002), citing United States v. Carter, 236 F.3d 777,

  784 (6th Cir. 2001). Yet Flaherty failed to object to the prosecutor arguing facts not in the record.

          The prosecutor use of extra-record evidence to bolster the credibility of Tina Grimes’ account

  of Petitioner’s alleged phone confession was fundamentally unfair. After reciting this non-record

  evidence to the jury, the prosecutor asserted to the jury, “I mean these are not things that are made

  up.”20 [TAPE 2; 09/26/03; 02:10:55.] Immediately thereafter, addressing these remarks and others,

  the prosecutor told the jury: “And again, the point is, if Tina was lying she could have done a better

  job, but she’s telling the truth.”21 [02:11:03.]

          The prosecutor misstated the evidence to gain an unfair tactical advantage by inculpating

  Petitioner while bolstering the credibility of his own witness, Tina Grimes. “[I]t is improper to argue

  facts not in evidence.” Perry v. Commonwealth, 390 SW 3d 122, 134 (Ky. 2012).

          This Error Violated Petitioner’s Federal Constitutional Right to Due Process.              The

  prosecutor’s comments “so infected the trial with unfairness as to make the resulting conviction a


          20
               This was also improper bolstering/vouching by the prosecutor.
          21
               This was also improper bolstering/vouching by the prosecutor.

                                              Page 68 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 69 of 150 PageID #: 90




  denial of due process.” Donnelly v. DeChristoforo, 416 U.S. 637, 643 (1974). This argument by the

  prosecutor was prosecutorial misconduct because no evidence of this statement was introduced into

  evidence by either the Commonwealth or the defense.

         Unlike in Darden v. Wainwright, 477 U.S. 168, 181-182 (1986), the prosecutor’s argument

  did “manipulate or misstate the evidence” and it did “implicate other specific rights of the accused.”

  This particular argument violated the Petitioner’s right to confront the witness against him as no

  witness testified that Petitioner made the confession/admission the prosecutor referenced in his

  closing, depriving Petitioner of the right to cross-examine the alleged proponent of the statement in

  question.

         “The Sixth Amendment's Confrontation Clause provides that, ‘[i]n all criminal prosecutions,

  the accused shall enjoy the right . . . to be confronted with the witnesses against him.’” Crawford v.

  Washington, 541 US 36, 42 (2004). The Supreme Court has “held that this bedrock procedural

  guarantee applies to both federal and state prosecutions.” Id., citing Pointer v. Texas, 380 U. S. 400,

  406 (1965). “‘The central concern of the Confrontation Clause is to ensure the reliability of the

  evidence against a criminal defendant by subjecting it to rigorous testing in the context of an

  adversary proceeding before the trier of fact.’” Lilly v. Virginia, 527 U.S. 116, 123-124 (1999),

  quoting Maryland v. Craig, 497 U. S. 836, 845 (1990).

         Although the prosecutor’s description of Petitioner’s supposed confession to his wife was only

  argument, it was presented to the jury as if it was evidence the jury had heard during the trial.

  Without an objection to the prosecutor arguing facts not in evidence, there could be no striking of that

  portion of the prosecution’s closing argument, no admonition to the jury to disregard that argument

  that misstates the evidence, and no potential mistrial. As a result, this confession by Petitioner, not


                                             Page 69 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 70 of 150 PageID #: 91




  contained in the evidence of record, remained unconfronted.

          The objectionable content was not “invited by or was responsive to” the defense closing

  argument. Id., 182. No instruction was given by the trial court that “their decision was to be made

  on the basis of the evidence alone, and that the arguments of counsel were not evidence.” Id.

          Trial defense counsel’s failure to object to the prosecutor’s reference to facts not in evidence,

  under these circumstances, was clearly deficient performance under the Strickland standard. There

  was no viable strategic reason not to object; the prosecution was arguing facts not in evidence. Was

  Flaherty unaware that this evidence had not been admitted? An obvious deficiency in performance.

  Was Flaherty not listening to the prosecutor’s closing argument? An obvious deficiency. Did

  Flaherty think that the prosecutor injecting into his argument a confession never introduced into

  evidence was not worth making an objection? An obvious deficiency.22 Trial defense counsel’s

  failure to timely object to the prosecutor arguing to the jury a portion of Petitioner’s alleged

  confession that had never been put into evidence constituted deficient performance that allowed the

  jury to believe that either that this confession of Petitioner had been introduced or that the prosecutor

  had knowledge of other portions of Petitioner’s confession that had not been introduced into evidence.

  Prejudice is apparent.

          On appeal, the Court of Appeals noted that “[i]t is well established that attorneys, including

  prosecutors, are afforded great latitude in making their closing arguments.” Grimes, KCA, 2011, 17.

  The Grimes court held that, [o]n direct appeal, the [Kentucky] Supreme Court found that this ‘isolated

  misstatement by the prosecutor did not prejudice Grimes in any manner,’ and, thus, “the prosecutor’s



          22
             Both the circuit court and the appellate court denied Petitioner an evidentiary hearing
  on this ineffective assistance of counsel claim.

                                              Page 70 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 71 of 150 PageID #: 92




  statement could not have invalidated Grimes’s conviction, and we hold the circuit court did not err

  in summarily dismissing this claim without an evidentiary hearing.” Grimes, KCA, 2011, 18.

         Petitioner, having established both Flaherty’s deficient performance and prejudice, has

  demonstrated ineffective assistance of counsel, even without an evidentiary hearing.

         As explained above, the Kentucky Court of Appeals’ ruling resulted in a decision that was

  contrary to, or involved an unreasonable application of, clearly established Federal law, as determined

  by the Supreme Court of the United States, such as Strickland, supra. 28 U.S.C. § 2254(d)(1).

  Additionally, that Court of Appeals ruling, under the facts and circumstances of this case, also

  “resulted in a decision that was based on an unreasonable determination of the facts in light of the

  evidence presented in the state court proceeding.” 28 U.S.C. § 2254(d)(2).

         Habeas relief is mandated.

  Trial Defense Denied Petitioner his Federal Constitutional Right to the Effective Assistance of
  Counsel By Failing Both to Investigate Potential Mitigation Witnesses and Evidence and to Present
  Available Mitigation Witnesses and Evidence to the Jury During the Sentencing Phase of the Trial.

         In his RCr 11.42 motion, Petitioner claimed that his “trial counsel failed to render effective

  assistance of counsel at the penalty phase of the trial by failing to investigate potential mitigation

  witnesses and evidence and by failing to present available mitigation witnesses and evidence.” [11.42

  Motion, p. 3; TR2, 14-32.] This claim of ineffective assistance was denied without an evidentiary

  hearing.

         As explained supra, in Petitioner’s case, upon conviction of the all the charged offenses, the

  maximum sentence of imprisonment, if all the sentences were run consecutively, would have been

  limited by law to seventy (70) years. KRS 532.110(1)©. The jury did not know this. However,

  despite the jury having a range of eight-eight (88) years to two hundred (200) years on the sixteen (16)


                                             Page 71 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 72 of 150 PageID #: 93




  felony charges, without regard to concurrent or consecutive sentences, Flaherty did not call any

  witnesses at the sentencing hearing or introduce any defense exhibits. No mitigation witnesses were

  called even though Petitioner’s father, Barry L. Grimes, his brother, Kevin L. Grimes, and his sister,

  Pamela May, all resided in Owensboro, the site of the trial. Petitioner’s mother, Doris Green, resided

  with her husband, Jim Green, in nearby Evansville, Indiana. All of these family members were

  available to testify at the sentencing hearing and virtually all were in the courtroom throughout the

  trial. None were called by defense counsel at the sentencing hearing.

         Petitioner had a well established work record in the community. Prior to his conviction,

  Petitioner had worked at the same job for ten (10) years, as a sales representative for K & W

  Equipment Company, Inc., in Owensboro, Kentucky. He covered nine (9) counties in Kentucky and

  three and one-half (3 ½) counties in Indiana selling John Deere construction utility equipment.

  Nevertheless, trial counsel did not call anyone from Petitioner’s place of employment to testify at the

  sentencing hearing. Father Michael E. Williams, Pastor, St. Edwards Church, Fulton, Kentucky, has

  known Petitioner since 1992. From the time Petitioner was charged with these offenses up to the

  sentencing hearing Father Williams served as Petitioner’s spiritual advisor who spoke regularly with

  Petitioner over the phone and in person. Trial counsel did not call Father Williams to testify at the

  sentencing hearing.

         The language of the three preceding paragraphs was used in the RCr 11.42 motion to describe

  this claim of ineffective assistance of counsel. [11.42 Motion, pp. 3-4; TR2, 14-32.]

         The Legal Basis. At the sentencing hearing before the jury, “[t]he defendant may introduce

  evidence in mitigation or in support of leniency.” KRS 532.055(2)(b). “[T]he purpose of KRS

  532.055 is to insure having a jury well informed about all pertinent information relating to the person


                                             Page 72 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 73 of 150 PageID #: 94




  on trial.” Cornelison v. Commonwealth, 990 S.W.2d 609, 610 (Ky. 1999).              There is a striking

  difference between the no-witness mitigation defense presented by Petitioner’s defense attorney and

  the witnesses who could have testified in mitigation. The evidence described above had the potential

  to persuade the jury to give Petitioner a lesser sentence on many of the counts in question, particularly

  since the jury, when provided with no mitigation witnesses, had opted to impose a mid-range sentence

  rather than the maximum sentence on twelve of the sixteen felony convictions.

         “This [potential mitigation] evidence adds up to a mitigation case that bears no relation to the

  few naked pleas for mercy actually put before the jury, and although we suppose it is possible that a

  jury could have heard it all and still have decided on” the same exact sentences imposed, “that is not

  the test.” Rompilla v. Beard, 545 U.S. 374, 125 S.Ct. 2456, 2469 (2005). “It goes without saying that

  the undiscovered ‘mitigating evidence, taken as a whole,’ “‘might well have influenced the jury's

  appraisal’” of [the defendant’s] culpability,’” Wiggins [v. Smith], 539 U. S. [510], 538 (quoting

  Williams v. Taylor, 529 U. S. [362], at 398 [2000]), and the likelihood of a different result if the

  evidence had gone in is ‘sufficient to undermine confidence in the outcome’ actually reached at

  sentencing, Strickland [v. Washington], 466 U. S. [668 (1984)], at 694.” Rompilla v. Beard, 125 S.Ct.

  at 2469. “[I]f an increased prison term did flow from an error [a defendant] has established Strickland

  prejudice.” Glover v. United States, 531 U.S. 198, 200 (2001).

         As a result of Petitioner’s conviction of eight (8) counts of first degree rape or first degree

  sodomy, trial counsel should have known prior to jury sentencing that Petitioner would be designated

  a violent offender and be required to serve eighty-five percent (85%) of the sentence imposed or

  twenty (20) years, whichever was less. KRS 439.3401(1)© & (3); Hampton v. Commonwealth, 133

  S.W.3d 438 (Ky. 2004); Hughes v. Commonwealth, 87 S.W.3d 850, 856 (Ky. 2002). As a result, trial


                                              Page 73 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 74 of 150 PageID #: 95




  counsel needed to provide the jury with multiple mitigation evidence to convince the jury that a

  relatively low term of years was adequate punishment for Petitioner, whether the result of minimum

  sentences, concurrent sentences or both.

         Trial counsel was obviously aware of the need for the jury to recommend lower sentences and

  to recommend that the sentences run concurrently as he made this request of the jury during his

  extremely brief closing sentencing argument, yet counsel presented no mitigation evidence or

  witnesses. [TAPE 3: 09/26/03; 05:13:52.] This was ineffective assistance of counsel, on both the

  deficient performance and the prejudice prongs.

         If run concurrently, the minimum sentence for all the offenses was ten (10) years, with parole

  eligibility at eight and one-half (8½) years, and the maximum sentence was twenty (20) years, with

  parole eligibility at seventeen (17) years. The jury recommended that Petitioner be sentenced to

  confinement in the penitentiary for fifty-nine (59) years and the judge sentenced him accordingly.

  Petitioner will not be eligible for parole until he serves twenty (20) years in prison. For purposes of

  parole eligibility, Petitioner received the maximum sentence. For purposes of serving out his

  sentence, Petitioner’s sentence of fifty-nine years is a life sentence. Petitioner, age twenty-nine (29)

  at sentencing, will be eighty-eight (88) years old when his sentence is served out.

         There was no danger to the defendant in calling the mitigation witnesses discussed above

  because Petitioner had no prior convictions of any kind and no history of significant abuse of alcohol

  or drugs.     “Counsel’s strategy choice,” even at sentencing, must be “within the range of

  professionally reasonable judgments.” Strickland v. Washington, 466 U. S.668, 699 (1984).

         In its order denying 11.42 relief, the circuit court found “that the decision of the Defendant,

  through his attorney, after the guilt phase not to present witnesses at the penalty phase is an issue of


                                             Page 74 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 75 of 150 PageID #: 96




  trial strategy for which the Court does not infer ineffective assistance.” [TR2, 86; (emphasis added).]

  “The relevant question is not whether counsel’s choices were strategic, but whether they were

  reasonable.” Roe v. Flores-Ortega, 528 U.S. 470, 481 (2000). “‘[T]he mere incantation of “strategy”

  does not insulate attorney behavior from review.’” Fisher v. Gibson, 282 F.3d 1283, 1296 (10th Cir.

  2002), quoting Brecheen v. Reynolds, 41 F.3d 1343, 1369 (10th Cir.1994) (internal quotation

  omitted). The circuit court could not make a determination that counsel’s failure to present mitigation

  witnesses was trial strategy without conducting an evidentiary hearing. “An evidentiary hearing must

  be held in this case to determine whether the failure to introduce mitigating evidence was trial

  strategy, or ‘an abdication of advocacy.’” Hodge v. Commonwealth, 68 S.W.3d 338, 345 (Ky.2002).

  “And, if defense counsel’s advocacy was deficient, then a finding must be made of what mitigating

  evidence was available to counsel.” Id.

         According to the circuit court, “[t]he jury had heard the evidence, considered the Defendant’s

  denials and reached obvious conclusions about his character.” “Under the circumstances,” the circuit

  court reasoned, “there was not much more to say in mitigation of the offense.” This conclusion is

  based on neither the face of the record nor an evidentiary hearing and is therefore clearly erroneous.

          “If there was no [mitigation] investigation, then [counsel’s] performance was deficient.”

  Hodge v. Commonwealth, 68 SW 3d 338, 344 (Ky. 2001). “An evidentiary hearing must be held in

  this case to determine whether the failure to introduce mitigating evidence was trial strategy, or ‘an

  abdication of advocacy.’” Id., 345. “ And, if defense counsel’s advocacy was deficient, then a finding

  must be made of what mitigating evidence was available to counsel.” Id. “The circuit court was

  required to conduct an evidentiary hearing.” Id.

         The circuit court was required to conduct an evidentiary hearing “‘to identify precisely what


                                             Page 75 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 76 of 150 PageID #: 97




  mitigating evidence was available to defense counsel, the reasonableness of any investigation into

  mitigating evidence counsel conducted, and the rationale for counsel’s failure to present additional

  mitigation evidence.’” Gambrel v. Commonwealth, unpublished opinion, 2006 WL 1789156 (Ky.

  App. 2004), p. 2. Only after such an inquiry could the circuit court “‘determine whether defense

  counsel’s performance with respect to the penalty phase and [counsel’s] failure to introduce

  mitigating evidence was constitutionally deficient.’” Id.

          The circuit court gratuitously added that “[t]he Defendant did not express remorse for sexually

  abusing his step-daughters.” Because trial counsel called no witnesses in the sentencing hearing,

  including Petitioner, and did not request on the record that Petitioner be permitted to allocute to the

  jury, Petitioner made no sentencing statement to the jury. However, without an evidentiary hearing,

  the circuit court could give no significance to this fact.

          The Kentucky Court of Appeals erroneously dismissed this claim of ineffective assistance of

  counsel stating Petitioner “only offered conclusory assertions that his trial counsel should have

  investigated potential ... mitigation witnesses.” claiming Petitioner “did not state with specificity what

  evidence” such an “investigation would have revealed.” Grimes, KCA, 2011, 12. On this basis, the

  Court of Appeals ruled “the circuit court did not err in dismissing” this claim “without an evidentiary

  hearing.” Id. This ruling was contrary to Kentucky decisional law.

          Petitioner had “provided sufficient information on available mitigating evidence to justify an

  evidentiary hearing to more fully explore the specifics of potential evidence that a reasonable

  investigation by defense counsel would have developed.” Gambrel v. Commonwealth, unpublished

  opinion, NO. 2001-CA-002415-MR2006, December 13, 2002, p. 17.

          As the RCr 11.42 motion makes clear, virtually all of the uncalled potential mitigation


                                              Page 76 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 77 of 150 PageID #: 98




  witnesses were listed by name and relationship to Petitioner, were available to testify and were at the

  court proceedings. Petitioner was entitled to an evidentiary hearing on the basis of the specificity of

  this claim, contrary to the state court rulings. Father, mother, brother, sister, his mother’s husband,

  his spiritual advisor and his employer, none were called for mitigation testimony and Petitioner

  received a sentence of 59 years imprisonment. Flaherty presented no mitigation testimony or

  evidence.

         Although the mitigation presented at the jury sentencing phase is initially presented to assist

  the jury, it may be used by the judge to modify downward a jury’s sentence. A judge in Kentucky

  may not increase a jury’s felony sentence, but may only reduce it in certain circumstances. KRS

  532.070(1), Court modification of felony sentence.23 The circuit judge heard no mitigation evidence

  to support a reduction of sentence.

         The Kentucky courts assumed, without a basis in the record, that the presentation of no

  mitigation evidence was a strategic decision by defense counsel or because none of the named

  potential mitigation witnesses’ testimony would be mitigating.

         As explained above, the Kentucky Court of Appeals’ ruling resulted in a decision that was

  contrary to, or involved an unreasonable application of, clearly established Federal law, as determined

  by the Supreme Court of the United States, such as Strickland, supra. 28 U.S.C. § 2254(d)(1).

  Additionally, that Court of Appeals ruling, under the facts and circumstances of this case, also

  “resulted in a decision that was based on an unreasonable determination of the facts in light of the

  evidence presented in the state court proceeding.” 28 U.S.C. § 2254(d)(2).



         23
            KRS 532.070(1) specifically authorizes the trial judge to consider “the history and
  character of the defendant.”

                                             Page 77 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 78 of 150 PageID #: 99




          Federal habeas corpus relief is mandated.

  Trial Defense Denied Petitioner his Federal Constitutional Right to the Effective Assistance of
  Counsel By Failing to Object During the Prosecutor’s Guilt Phase Closing Argument When the
  Prosecutor Used Petitioner’s Reputable Occupation as a Professional Salesman to Advise the Jury
  that it was Petitioner’s “Job as a Salesman to Try to Sell to You that he is Not Guilty,” an
  Impermissible and Unreasonable Inference from the Evidence.

          Petitioner’s trial counsel failed to render effective assistance of counsel by failing to object

  when the prosecutor during his guilt phase closing argument used Petitioner’s occupation as a

  professional salesman, that had been introduced by the defense only as legitimate background

  evidence [TAPE 2; 09/25/03; 03:14:29-46], to advise the jury that it was Petitioner’s “job as a

  salesman to try to sell to you that he is not guilty,” an impermissible and unreasonable inference from

  the evidence.

          During the guilt phase closing argument, the prosecutor told the jury: “No, he looked well,

  he dressed well, he testified professionally. His chosen profession is a salesman. I’m not knocking

  salesmen, but it’s his job as a salesman to try to sell to you that he is not guilty, but the evidence, the

  proof and the details show otherwise.” [TAPE 2; 9/26/03; 02:13:05-25; (emphases added).] Such

  prosecutorial misconduct, specifically used to challenge an accused’s credibility on the basis of a

  neutral background factor, his occupation as a legitimate salesman, was calculated to achieve an

  unfair litigation advantage and deprive Petitioner of a fundamentally fair trial. “It is true that [Tony

  Grimes’] means of subsistence had no direct bearing on his guilt or innocence of the charge[s] on

  which he was being tried.” Bolin v. Commonwealth, 407 S.W.2d 431, 433 (Ky. 1966). Trial

  counsel’s performance was deficient when he failed to object to this line of argument.

          Some five minutes earlier in his closing guilt phase argument, the prosecutor discussed the

  occupation of Tina Grimes, the mother of the two alleged victims, in glowing terms: “Tina’s a nurse,


                                               Page 78 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 79 of 150 PageID #: 100




   a respected profession. She’s a professional. She believes her kids, they have a right to be believed.”

   [TAPE 2; 9/26/03; 02:08; (emphases added).] Thus, the prosecutor sought to attack Tony’s credibility

   on the basis of his occupation as a salesman, a reputable occupation, while enhancing Tina’s

   credibility because of her job as a nurse. This tactic was used to help sway the jury to believe Tina’s

   account of Petitioner’s confession rather than Petitioner’s denial that he ever made those statements

   to his wife. Prejudice is apparent.

          As this prosecution argument was not objected to by defense counsel, on direct appeal it was

   raised as an unpreserved error creating a manifest injustice. That specific claim will be addressed

   within. For the purpose of evaluating Flaherty’s ineffective assistance in this instance and its

   prejudicial impact, a review of the nature of this constitutional error is important.

          This prosecution argument violated Petitioner’s federal constitutional right to federal due

   process. The prosecutor’s comments “so infected the trial with unfairness as to make the resulting

   conviction a denial of due process.” Donnelly v. DeChristoforo, 416 U.S. 637, 643 (1974). This

   argument constituted prosecutorial misconduct because it manipulated Petitioner’s background

   testimony as to his honest, legitimate occupation as a salesman into an attack on Petitioner’s

   credibility and adversely implicated his federal constitutional right to testify.

          Unlike in Darden v. Wainwright, 477 US 168, 181-182(1986), the prosecutor’s argument did

   “manipulate ... the evidence.” The objectionable content was not “invited by or was responsive to”

   the defense closing argument. Id., 182.

          Unlike in Darden, this objectionable argument did “implicate other specific [constitutional]

   rights of the accused.” Id. This prosecution argument implicated Petitioner’s federal constitutional

   right to testify. “At this point in the development of our adversary system, it cannot be doubted that


                                              Page 79 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 80 of 150 PageID #: 101




   a defendant in a criminal case has the right to take the witness stand and to testify in his or her own

   defense.” Rock v. Arkansas, 483 US 44, 49 (1987). “The right to testify on one’s own behalf at a

   criminal trial has sources in several provisions of the Constitution.” Id., 51.

           “It is one of the rights that ‘are essential to due process of law in a fair adversary process.’”

   Id., citing Faretta v. California, 422 U. S. 806, 819, n. 15 (1975). “The necessary ingredients of the

   Fourteenth Amendment's guarantee that no one shall be deprived of liberty without due process of

   law include a right to be heard and to offer testimony.” Rock, 51.

           “The right to testify is also found in the Compulsory Process Clause of the Sixth Amendment,

   which grants a defendant the right to call ‘witnesses in his favor,’ a right that is guaranteed in the

   criminal courts of the States by the Fourteenth Amendment.” Rock, 52, quoting Washington v. Texas,

   388 U. S. 14, 17-19 (1967). “Logically included in the accused’s right to call witnesses whose

   testimony is ‘material and favorable to his defense,’ United States v. Valenzuela-Bernal, 458 U. S.

   858, 867 (1982), is a right to testify himself, should he decide it is in his favor to do so. In fact, the

   most important witness for the defense in many criminal cases is the defendant himself.” Rock, 52.

   “Even more fundamental to a personal defense than the right of self-representation ... is an accused’s

   right to present his own version of events in his own words.” Id.

           “The opportunity to testify is also a necessary corollary to the Fifth Amendment's guarantee

   against compelled testimony.” Id. “‘Every criminal defendant is privileged to testify in his own

   defense, or to refuse to do so.’” Id., 53, quoting Harris v. New York, 401 U. S. 222, 225 (1971).

           In Rock, the Supreme Court ruled that “[t]here is no justification today for a rule that denies

   an accused the opportunity to offer his own testimony.” Rock, 52. Likewise, there is no justification

   for a prosecutor’s closing argument that takes an innocuous yet inherent aspect of an accused’s


                                               Page 80 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 81 of 150 PageID #: 102




   background testimony, such as his respectable occupation, and manipulates that factor into an attack

   on the accused’s credibility, adversely implicating the accused’s right to testify.

           “Like the truthfulness of other witnesses, the defendant's veracity ... can be tested adequately

   by cross-examination.” Rock, 52. But an accused’s reputable and honest occupation, unrelated to the

   charged offenses, is not a legitimate mode of impeachment or credibility challenge. This prosecution

   argument, based solely on Petitioner’s legitimate employment history, undermined his federal

   constitutional right to testify.

           This Prosecutorial Misconduct Violated Petitioner’s Presumption of Innocence As

   Guaranteed by the Federal Constitution. This prosecutor’s tactic of using a citizen accused’s

   legitimate, neutral profession as a sales representative for a farm equipment manufacturer as a means

   of attacking the defendant’s credibility is the type of procedure or practice that undermines “the

   principle that guilt is to be established by probative evidence and beyond a reasonable doubt.”

   Estelle v. Williams, 425 U.S. 501, 503 (1976). A citizen accused’s occupation, when it is unrelated

   to the charges, should not be used by the prosecution as a means of manipulating the jury against the

   defendant and his testimony. “To implement the presumption [of innocence], courts must be alert

   to factors that may undermine the fairness of the fact-finding process.” Id.           Trial defens e

   counsel’s failure to object to the prosecutor’s argument that Petitioner’s testimony regarding his

   honest occupation undermined the veracity of his testimony, under these circumstances, was clearly

   deficient performance under the Strickland standard. There was no viable strategic reason not to

   object; the prosecution was “manipulating” facts in evidence and perverting them into an indictment

   of Petitioner’s credibility.

           Taking its cue from the ruling on direct appeal, the Court of Appeals noted that the Kentucky


                                              Page 81 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 82 of 150 PageID #: 103




   Supreme Court had “cited to references to criminal defendants as ‘a bit of evil,’ a ‘beast,’ and ‘worse

   than all the convicts and traitors in hell’ as acceptable,” and ruled that the circuit court did not err in

   dismissing this claim without an evidentiary hearing. Grimes, KCA, 2011, 19.

           Of course, the cited examples of these “descriptive names” found acceptable in other cases

   may have been legitimate inferences from facts in evidence that apparently neither manipulated or

   misstated the evidence and certainly did not implicate any specific federal constitutional rights.

           As explained above, the Kentucky Court of Appeals’ ruling resulted in a decision that was

   contrary to, or involved an unreasonable application of, clearly established Federal law, as determined

   by the Supreme Court of the United States, such as Strickland, supra. 28 U.S.C. § 2254(d)(1).

   Additionally, that Court of Appeals ruling, under the facts and circumstances of this case, also

   “resulted in a decision that was based on an unreasonable determination of the facts in light of the

   evidence presented in the state court proceeding.” 28 U.S.C. § 2254(d)(2).

           Federal habeas corpus relief is required.

   Trial Defense Denied Petitioner his Federal Constitutional Right to the Effective Assistance of
   Counsel By Failing to Object When Petitioner’s Wife on Cross-examination Volunteered an
   Unresponsive, Inadmissible Lay Opinion that Falsely Informed the Jury That “Early” Breast
   Development in Girls is a Physical Indicator That Her Daughters Were Sexually Abused and That
   her Younger Daughter had Developed Breasts “Early.”

           Flaherty, Petitioner’s trial counsel, denied Petitioner effective assistance of counsel by failing

   to object when Tina Grimes, Petitioner’s wife, on cross-examination volunteered an unresponsive,

   inadmissible lay opinion that falsely informed the jury that “early” breast development in girls is a

   physical indicator that the girls were sexually abused and that her daughter Jordan had developed

   breasts “early.” [TAPE 1; 9/24/03; 04:35:55.] Defense counsel’s question asked only whether there

   were any “emotional indications of any kind” that either one of Tina’s daughters were being sexually


                                                Page 82 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 83 of 150 PageID #: 104




   molested as they have alleged. Ms. Grimes unresponsively volunteered her opinion about her

   daughters’ physical indicators of sexual abuse. Instead of responding to the question asked, Tina

   Grimes volunteered her opinion that both daughters’ “breasts were developing early,” specifically

   observing that Jordan at 10 years of age was “already getting breasts” and giving her opinion that

   breast development at age 10 “is early for a little girl.” “The answers volunteered by the witness,”

   Tina Graves, “were not responsive to the questions” and defense counsel “can hardly be accused of”

   eliciting the answers “when a witness makes unresponsive answers of a voluntary nature.” Meadows

   v. Commonwealth, 551 S.W.2d 253, 254 (Ky.App. 1977). Tina Grimes, as the girls’ mother,

   undoubtably had opinions as to what ages her daughters began developing based on her observations

   of her daughters’ breasts. However, Ms. Grimes did not have as a lay witness opinions rationally

   based on her own perceptions of the age at which the development of breasts in girls is medically

   regarded as “early.” KRE 602; KRE 702. What Ms. Grimes also did not have as a lay witness were

   opinions rationally based on her own perceptions that the early development of breasts in girls is a

   physical indicator that a child has been sexually active.

          As a result of Ms. Grimes’ unresponsive, inadmissible lay opinion testimony, the jury was told

   that the fact that both daughters developed breasts early was undeniable physical evidence that

   corroborated their accounts of being sexually abused by their stepfather, Petitioner. This type of

   unresponsive, inadmissible lay opinion evidence was particularly damaging in Petitioner Grimes’ case

   because no medical evidence concerning the physical condition of the girls’ sexual organs was

   introduced to corroborate the testimony of either victim.

          The language of the two preceding paragraphs was used in the RCr 11.42 motion to describe

   this claim of ineffective assistance of counsel. [11.42 Motion, 15-17; TR2, 14-32.]


                                             Page 83 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 84 of 150 PageID #: 105




           The Unresponsive, Inadmissible Opinion Was Volunteered By The Mother Of The Alleged

   Victims. During defense counsel’s cross-examination of Tina Grimes, the mother of Ashley and

   Jordan, this exchange occurred:

           Mr. Flaherty: Let’s cooperate, um, can you, I assume that the children were regular
                         happy, happy family and there were no other emotional indications
                         of any kind that either one of these girls were being molested as they
                         claim they have been.

           Tina Grimes: Um, actually I had noticed that they were developing early, that their breasts
                        were developing early, Jordan was 10 and she was already getting breasts,
                        which that is early for a little girl and I can name numerous things that I can
                        look back on now and see there were indications that I overlooked. [TAPE 1;
                        9/24/03; 04:35:55; (emphases added).]

           Rather than objecting to the unresponsive, prejudicial testimony, Flaherty, as both the

   Kentucky appellate courts noted, Flaherty “did not object to the response and even commented that

   he thought the youngest victim looked more mature than she did a year ago.” Grimes, KSC, 2005,

   9. See also Grimes, KCA, 2011, 20-21. In other words, Flaherty not only failed to object, but by his

   comment appeared to affirm to the jury the wife’s unresponsive observation. This amplified

   Flaherty’s deficient performance in this instance.

           The Answer Was Blatantly Unresponsive. Defense counsel’s question asked only whether

   there were any “emotional indications of any kind” that either one of Tina’s daughters were being

   sexually molested as they have alleged. Ms. Grimes unresponsively volunteered her opinion about

   her daughters’ physical indicators of sexual abuse. Instead of responding to the question asked, Tina

   Grimes volunteered her opinion that both daughters’ “breasts were developing early,” specifically

   observing that Jordan at 10 years of age was “already getting breasts” and giving her opinion that

   breast development at age 10 “is early for a little girl.”

           “The answers volunteered by the witness,” Tina Graves, “were not responsive to the

                                               Page 84 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 85 of 150 PageID #: 106




   questions” and defense counsel “can hardly be accused of” eliciting the answers “when a witness

   makes unresponsive answers of a voluntary nature.” Meadows v. Commonwealth, Ky.App., 551

   S.W.2d 253, 254 (1977).

          The Witness’ Lay Opinion Was Inadmissible. Ms. Grimes, as the girls’ mother, undoubtably

   had opinions as to what ages her daughters began developing based on her observations of her

   daughters’ breasts. However, Ms. Grimes did not have as a lay witness opinions rationally based on

   her own perceptions of the age at which the development of breasts in girls is medically regarded as

   “early.” What Ms. Grimes also did not have as a lay witness were opinions rationally based on her

   own perceptions that the early development of breasts in girls is a physical indicator that a child has

   been sexually active.

          “While an expert’s opinion may be based on facts or data otherwise inadmissible as evidence,

   e.g., hearsay, KRE 703(a), a lay witness’s opinion must be based on his/her own personal knowledge

   or perceptions.” Young v. Commonwealth, 50 S.W.3d 148, 170 (Ky. 2001), citing KRE 60224 and

   Mills v. Commonwealth, 996 S.W.2d 473, 478 (Ky. 1999). Because Tina Grimes was not “basing this

   opinion on [her] own factual observations,” this was error under KRE 701.25 See Tamme v.

   Commonwealth, 973 S.W.2d 13, 35 (Ky. 1998), citing KRE 701.

          The Witness’s Opinion About Her Daughters’ “Early Development” Was Incorrect. Although

   Ms. Grimes did not state the age Ashley began developing breasts, she did volunteer that “Jordan was


          24
             “A witness may not testify to a matter unless evidence is introduced sufficient to
   support a finding that the witness has personal knowledge of the matter.” KRE 602.
          25
             “If the witness is not testifying as an expert, the witness’ testimony in the form of
   opinions or inferences is limited to those opinions or inferences which are: (1) [r]ationally based
   on the perception of the witness; and (b) [h]elpful to a clear understanding of the witness’
   testimony or the determination of a fact in issue.” KRE 701.

                                              Page 85 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 86 of 150 PageID #: 107




   10 and she was already getting breasts, which that is early for a little girl.” This unresponsive,

   volunteered, inadmissible lay opinion concerning the early development of breasts in girls was also

   incorrect.

          The mean age of onset of breast development for white26 girls is 9.96 years. Secondary Sexual

   Characteristics and Menses in Young Girls Seen in Office Practice: A Study from the Pediatric

   Research in Office Settings Network, Marcia E. Herman-Giddens et. al, Pediatrics, Vol. 99, No. 4,

   April 1997, pp. 505-512.27 Thus, the statistical norm for Caucasian girls to develop breasts is in the

   latter months of their ninth year.

          If Jordan began developing breasts at age 10, she was not experiencing early development,

   but was developing normally. Yet her mother used the apparent physical reality of Jordan’s

   development coupled with disinformation to tell the jury this was biological evidence, an

   “indication,” that Jordan (and, by implication, Ashley) had been sexually abused by their stepfather.

   Left unsaid was how else could this “early” breast development of these two girls be explained.

          The Unresponsive Lay Opinion Was Extremely Prejudicial. As a result of Ms. Grimes’

   unresponsive, inadmissible lay opinion testimony, the jury was told that the fact that both daughters

   developed breasts early was undeniable physical evidence that corroborated their accounts of being

   sexually abused by their stepfather, Petitioner.

          This type of unresponsive, inadmissible lay opinion evidence was particularly damaging in



          26
              The videotape record indicates that both of the alleged victims were Caucasian. But
   even if that conclusion is incorrect, non-Caucasian girls on average develop breasts earlier than
   Caucasian girls.
          27
             The Kentucky appellate court was required to take judicial notice of this information,
   pursuant to KRE 201(b)(2) and (f).

                                              Page 86 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 87 of 150 PageID #: 108




   Petitioner’s case because no medical evidence concerning the physical condition of the girls’ sexual

   organs was introduced to corroborate the testimony of either victim. Such evidence would have been

   admissible. See, e.g., Turner v. Commonwealth, 767 S.W.2d 557, 559 (Ky. 1988).

          Additionally, the jury had learned that Tina Grimes was an emergency room nurse for

   Owensboro Emergency Health Systems. [TAPE 1; 09/24/03; 04:00:25-39; 04:36:45.] Consequently,

   the jury would be more likely to trust her “medical” opinions on early development of breasts and the

   correlation between early breast development and sexual abuse, despite the misinformation she stated.

          “Where” inadmissible “evidence is introduced through the non-responsive answer of a

   witness, this court must look at all of the evidence and determine whether the defendant has been

   unduly prejudiced by that isolated statement.” Phillips v. Commonwealth, 679 S.W.2d 235, 237-238

   (Ky. 1984).

          Tina Grimes Launched An “Evidentiary Harpoon.” Some jurisdictions recognize the

   improper tactic of a witness volunteering unresponsive, inadmissible, and prejudicial evidence as an

   “evidentiary harpoon” and condemn the tactic. Usually, “[e]videntiary harpoons are voluntary

   statements, made by experienced police officers or other lay witnesses that are willfully jabbed to

   inject information about other crimes calculated to prejudice the defendant and do in fact prejudice

   the defendant.” Pickens v. State, 19 P.3d 866, 877 (Okl. Crim. App. 2001). Tina Grimes’

   unresponsive answer volunteering that her daughters’ “early” breast development was the result of

   being sexually abused by their stepfather meets this definition of an “evidentiary harpoon,” except

   that the injected information is not “about other crimes,” but is inadmissible, prejudicial evidence

   none the less. “An evidentiary harpoon is the placing of inadmissible evidence before the jury with

   the deliberate purpose of prejudicing the jurors against the defendant.” Kirby v. State, 774 N.E.2d


                                             Page 87 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 88 of 150 PageID #: 109




   523, 535 (Ind. Ct. App. 2002).

           Although the Kentucky Supreme Court dismissed this unpreserved error on the basis that

   Petitioner “cannot reasonably claim any palpable error,” the Court of Appeals dismissed this

   ineffectiveness claim on the basis that “[i]n light of all the other evidence, there is no likelihood that

   the exclusion of this testimony would have resulted in a different outcome.” Grimes, KC, 2011, 21.28

           Yet this was a prosecution’s case where there was no physical evidence that any type of sexual

   abuse of these two girls had ever occurred, no fresh complaints to anyone by either daughter against

   Petitioner during the alleged lengthy period of time these offenses occurred, Petitioner’s confessions

   allegedly made only to the girls’ mother, a temporary recantation of one daughter’s accusations

   against Petitioner, and Petitioner’s repeated denials to the police that he committed any of these

   charged crimes. This is the context in which Tina Grimes’ unresponsive, erroneous testimony that

   her daughters’ alleged early breast development indicated they had been sexual molested was

   launched.

           There was no strategic basis to object to Tina Grimes’ unresponsive answer. If an objection

   had been granted, the jury would have been told to disregard that portion of her testimony, which

   could raise in the jury’s minds questions about other portions of Tina Grimes’ testimony, such as

   Petitioner’s uncorroborated confessions to her. “The relevant question is not whether counsel’s

   choices were strategic, but whether they were reasonable.” Roe v. Flores-Ortega, 528 U.S. 470, 481



           28
              As Tina Grimes’ unresponsive prejudicial testimony was not objected to by defense
   counsel, on direct appeal it was raised as an unpreserved error creating a manifest injustice. That
   specific claim will be addressed within. For the purpose of evaluating Flaherty’s ineffective
   assistance in this instance and its prejudicial impact, this review of the nature of this
   constitutional error is important.


                                               Page 88 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 89 of 150 PageID #: 110




   (2000). As Petitioner was denied an evidentiary hearing on this claim, Petitioner never had an

   opportunity to question Flaherty about his basis for not objecting.

          As explained above, the Kentucky Court of Appeals’ ruling resulted in a decision that was

   contrary to, or involved an unreasonable application of, clearly established Federal law, as determined

   by the Supreme Court of the United States, such as Strickland, supra. 28 U.S.C. § 2254(d)(1).

   Additionally, that Court of Appeals ruling, under the facts and circumstances of this case, also

   “resulted in a decision that was based on an unreasonable determination of the facts in light of the

   evidence presented in the state court proceeding.” 28 U.S.C. § 2254(d)(2).

          Petitioner is entitled to federal habeas corpus relief.

   Petitioner’s Trial Counsel Denied Petitioner the Effective Assistance of Counsel by Failing to Object
   on Numerous Occasions to the Prosecutor’s Leading Questions During his Direct Examination of
   Ashley, the Alleged Victim Who was Eighteen (18) Years Old at the Time of the Trial.

          Flaherty did not object to the prosecutor repeatedly asking leading questions of this witness,

   Ashley. on direct examination. Examples of the prosecutor’s leading questions to this witness:

   “Later on that day did you get a pair of jeans?” [TAPE 1: 09/24/03; 02:07:24-29.] “Were you

   scared?” [02:08:58-09:04.] “Did he put his mouth on your vagina?” [02:17:40-48.] “Was it ever a

   time at the house on Circle Drive where you were forced to perform oral sex upon him?” [02:17:52-

   58.] “Did you speak with, do you remember this fellow [Sergeant Duvall] here?” [02:22:33-42.]

   “Now the next day, did you tell somebody it didn’t happen?” [02:24:42-47.] “Did you tell him

   [Sergeant Duvall] you lied to him?” [02:25:10-16.]

   Petitioner’s Trial Counsel Denied Petitioner the Effective Assistance of Counsel by Failing to Object
   on Numerous Occasions to the Prosecutor’s Leading Questions During his Direct Examination of
   Jordan, the Alleged Victim who was Twelve (12) Years Old at the Time of the Trial.

          Trial defense counsel did not object to the prosecutor repeatedly asking leading questions of


                                              Page 89 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 90 of 150 PageID #: 111




   this witness, Jordan, on direct examination. For example, when discussing an incident that occurred

   when she was in the fourth grade and living at the Brookhill house, Jordan on direct exam repeatedly

   told the prosecutor Petitioner only rubbed her butt. At that point the prosecutor asked her, “Did you

   tell them [Sergeant Powell and Steve White] he rubbed your vagina?” [TAPE 1; 9/24/03; 3:19:13.]

   When Jordan responded, “Um, I might have said that, yeah,” the prosecutor asked, “Well, okay, that

   would have been true?” To which, Jordan replied, “yeah.” Trial counsel did not object to the

   prosecutor’s blatant leading of Jordan from a confident answer to a totally different answer that

   contradicted her testimony moments earlier.

          In describing an incident of oral sodomy, Jordan was asked by the prosecutor if Petitioner

   touched her at that time. When Jordan answered “no” twice to that question, the prosecutor asked,

   “Do you remember telling [Steve White] that he [Petitioner] put his mouth on your breast?” That

   leading question evoked a different answer from Jordan, “Oh, yes, yes, he did.” [TAPE 1; 9/24/03;

   03:34:48.] Trial counsel did not object to this leading question either.

          All of the information in the five preceding paragraphs was included in Petitioner’s RCr 11.42

   motion. [RCr 11.42 Motion, 10-11.] Despite that reality, the Kentucky Court of Appeals rejected

   this claim because Petitioner “failed to point to specific examples of the prosecutor’s leading

   questions.” Grimes, KCA, 2011, 17. That was obviously an incorrect finding by the appellate court

   as Petitioner had cited numerous examples of leading questions by the prosecutor in his examination

   of both the alleged victims in the RCr 11.42 motion. In addition, the Court of Appeals emphasized

   it had “reviewed the record of the trial” in connection with this claim. Id.

   The Court of Appeals ruled that “the circuit court did not err in summarily dismissing this claim

   without an evidentiary hearing.” Id.


                                             Page 90 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 91 of 150 PageID #: 112




          As a result, Flaherty was never required to provide a reasonable explanation for not objecting

   to the prosecutor’s leading questions to the alleged victims as they recounted their account of the

   charges. “The relevant question is not whether counsel’s choices were strategic, but whether they

   were reasonable.” Roe v. Flores-Ortega, 528 U.S. 470, 481 (2000).

          On direct examination, the prosecutor’s “questioning clearly partook of cross-examination as

   a matter of form.” Ohio v. Roberts, 448 U.S. 56, 70 (1980). “His presentation was replete with

   leading questions, the principal tool and hallmark of cross-examination.” Id., 70-71. The Supreme

   Court has recognized, even in the context of a civil case, the inherent unreliability of testimony “when

   such testimony is prompted by leading questions...” Guzman v. Pichirilo, 369 US 698, 703 (1962).

          These two alleged victims supposedly provided the only eyewitness accounts of the myriad

   crimes charged against Petitioner in a case where there was no corroborating physical evidence of any

   sexual offenses and the numerous charges were alleged to have occurred over a many year period.

   Nevertheless, Flaherty, by not objecting, allowed the prosecutor free reign to put words in both of the

   girls’ mouths via leading questions. These were not leading questions on insignificant matters or on

   background information; these leading questions were on the elements of the charged offenses. Yet

   Flaherty objected to none of them.

          The Jury’s Interest in Jordan’s Testimony Demonstrates the Prejudicial Impact of Defense

   Counsel’s Failure to Object to the Prosecutor’s Leading Questions During The Direct Examination

   of Jordan. The testimony of Jordan M. was obviously extremely important to the jury as they

   requested the playback of her entire testimony during guilt phase deliberations, complete with all the

   prosecutor’s leading questions. [TAPE 3; 9/26/03; 03:21:24-55:00.]

          The Kentucky Court of Appeals’ ruling resulted in a decision that was contrary to, or involved


                                              Page 91 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 92 of 150 PageID #: 113




   an unreasonable application of, clearly established Federal law, as determined by the Supreme Court

   of the United States, such as Strickland, supra. 28 U.S.C. § 2254(d)(1). Additionally, that Court of

   Appeals ruling, under the facts and circumstances of this case, also “resulted in a decision that was

   based on an unreasonable determination of the facts in light of the evidence presented in the state

   court proceeding.” 28 U.S.C. § 2254(d)(2).

   Petitioner’s Trial Counsel Denied Petitioner Effective Assistance of Counsel by Failing to Move the
   Court to Order a Physical Examination of the Genitalia of Both the Alleged Victims, Pursuant to
   Turner v. Commonwealth, 767 S.W.2d 557, 559 (Ky. 1988).

          “In some cases the physical condition of an alleged victim may, in itself, negate the fact that

   a particular crime has been committed.” Turner, 559. “In a case such as this, the critical question

   is whether the evidence sought by the [defendant] is of such importance to his defense that it

   outweighs the potential for harm caused by the invasion of the alleged victim’s privacy and the

   probability that the prospect of undergoing a physical examination might be used for harassment of

   a prosecuting witness.” Id.

          “In this case, a physical examination of the” two alleged victims, who were eighteen and

   twelve at the time of trial, “might have disclosed evidence to completely refute the charge[s], and at

   the very least, would have been of enormous benefit to the [defendant] in the conduct of the trial.”

   Id.

         No evidence was introduced to indicate that the older alleged victim, who was eighteen at the

  time of trial, was sexually active with boys her own age or with older men, other than the allegations

  made against Petitioner. Because the alleged sexual assaults on both of these sisters occurred over a

  lengthy period of time, a physical examination of the genital area of these two alleged victims by an

  independent gynecologist would have been valuable to the defense in preparation for trial and,


                                             Page 92 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 93 of 150 PageID #: 114




  depending on the results, at trial. The prosecution disclosed in discovery no evidence of an

  independent genital examination of either alleged victim. At trial the prosecution presented no

  evidence indicating that a medical examination had been made of either of the two alleged victims.

         Turner allows, “as a matter of due process and fairness,” a defendant may be “entitled at least

  to have the alleged victim[s] examined by an independent gynecologist in preparation for trial.”

  Turner, supra. Trial defense counsel’s failure to move for such an independent medical examination

  of the two victims’ genital areas constituted ineffective assistance of counsel.

         The language of the six preceding paragraphs was used in the RCr 11.42 motion to describe

  this claim of ineffective assistance of counsel. [11.42 Motion, pp. 5-6; TR2, 14-32.]

         The Circuit Court’s Ruling. The circuit court ruled that “[t]he Defendant’s claim that his

  defense counsel was ineffective for failing to request physical examination of the victims' genitalia is

  unsupported by adequate legal grounds for such a procedure.” [TR2, 86.] “In light of the sexual

  contacts alleged by the Commonwealth,” the circuit court reasoned, “physical and medical evidence

  of injury or proof of sexual activity was not an issue in the case.” [Id.] “Positive or negative results

  of such examination would not support the Defendant's defense.” [Id.] The trial record does not

  support the circuit court’s conclusion, rather the record refutes it.

         Petitioner was convicted of two counts of first degree rape of the older victim. She testified

  that on October 6, 2003 Petitioner put his penis in her vagina. [TAPE 1; 09/24/03; 10:04:00-07:00.]

  She also testified that when she was fifteen years old and in the tenth grade Petitioner put his penis in

  her vagina. [Id.; 02:13:00-14:00.] She also recounted that Petitioner placed his finger in her vagina

  on a number of occasions. [Id.: 10:04:00- 07:00, 02:08:00- 10:00, 02:10:00- 12:00, 02:16:00-17:00.]




                                              Page 93 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 94 of 150 PageID #: 115




          Because of the two incidents of penile penetration and four instances of digital penetration, a

  physical examination of the older victim’s genital area would have produced valuable evidence for the

  defense regardless of the findings. The circuit court’s ruling to the contrary is clearly erroneous.

  Certainly a medical finding that revealed no evidence of penetration would have been extremely useful

  to the defense at trial.

          The younger victim did not testify that she was vaginally penetrated by Petitioner, either by

  penis or finger. If a physical examination of the younger girl’s vagina was consistent with penetration,

  this would have raised serious doubts about her accounts of these incidents, raising the possibility that

  she was sexually violated by someone other than Petitioner and was trying to protect her actual

  assailant by falsely blaming Petitioner for what had happened to her. [11.42 Reply, 12; TR2, 74.]

          The circuit court added that “[a]ny evidence obtained by subjecting the girls to medical

  examination would likely be inadmissible under the Rape Shield Evidence Law.” [TR2, 86.] That

  ruling was clearly erroneous. The Kentucky Rules of Evidence (KRE) 412(b)(1)(C) contains the

  specific exception in criminal cases that “any other evidence directly pertaining to the offense charged”

  is admissible under the Rape Shield Act, if otherwise admissible under the rules of evidence. In

  Turner, supra, “[t]he purpose of the requested examination was to gather physical evidence which the

  accused hoped would be exculpatory.” Bart v. Commonwealth, 951 S.W.2d 576, 578 (Ky. 1997).

          The circuit court added that it “believe[d] that requiring the victims to submit to examination

  of genitalia would serve only to harass and/or intimidate the victims.” [TR2, 86.] The alleged victims

  were eighteen and twelve at the time of trial, not children of tender years.   The Court of Appeals held,

  “because there was no medical evidence being offered by the Commonwealth to rebut, Grimes failed

  to show any probability that the outcome of the trial would have been different had a medical


                                              Page 94 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 95 of 150 PageID #: 116




  examination been sought.” Grimes, KCA, 2011, 21. By this distorted reasoning, the appellate court

  turned Kentucky law upside down by limiting the use of the Turner motion for a genital examination

  of the alleged victim of a sexual offense to only when the prosecution has presented its own genital

  examination evidence, citing no supporting statutory or case law. Under this erroneous version of this

  procedure, the decision of the prosecution not to seek a genital examination bars the defense from

  seeking such an examination of the victim or victims.

         The Court of Appeals’ ruling was unconstitutional. “[R]estrictions on a criminal defendant's

  right ... to present evidence may not be arbitrary or disproportionate to the purposes they are designed

  to serve.” Rock v. Arkansas, 483 U.S. 44, 55-56 (1987). This is a violation of “the Compulsory

  Process Clause of the Sixth Amendment, which grants a defendant the right to call ‘witnesses in his

  favor,’ a right that is guaranteed in the criminal courts of the States by the Fourteenth Amendment.”

  Rock v. Arkansas, 52, quoting Washington v. Texas, 388 U. S. 14, 17-19 (1967).

         The Court of Appeals added that “there existed great potential for harm.” Yet, Petitioner was

  denied an evidentiary hearing on this ineffective assistance of counsel claim resulting in no record

  evidence to support the appellate court’s pure speculation. At the time of trial, as noted above, the

  alleged victims were eighteen and twelve at the time of trial, not children of tender years. Without an

  evidentiary hearing, it is impossible to know whether either or both of these alleged victims may have

  already had prior to trial a gynecological examination of any type, which would reduce even the

  potential harm of any defense examination. As the mother of the alleged victims was a nurse, it is

  highly likely that she had both her daughters undergo some form of gynecological examination after

  they alleged Petitioner had sexually assaulted them. Only an evidentiary hearing could have produced

  this information. The Kentucky courts were not free to speculate on the potential harm such an


                                             Page 95 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 96 of 150 PageID #: 117




  examination would cause the alleged victims on a silent record.

         The Kentucky Court of Appeals’ ruling resulted in a decision that was contrary to, or involved

  an unreasonable application of, clearly established Federal law, as determined by the Supreme Court

  of the United States, such as Strickland, supra. 28 U.S.C. § 2254(d)(1). Additionally, that Court of

  Appeals ruling, under the facts and circumstances of this case, also “resulted in a decision that was

  based on an unreasonable determination of the facts in light of the evidence presented in the state court

  proceeding.” 28 U.S.C. § 2254(d)(2).

           Federal habeas corpus relief is warranted.

  Petitioner’s Trial Counsel Denied Him Effective Assistance of Counsel by Failing to Request Lesser
  Included Offense Instructions on Those Charges Involving the Older Stepdaughter that Allegedly
  Occurred When She Was at Least Twelve Years Old But Not Yet Sixteen Years Old on the Basis that
  the Victim’s Own Testimony Raised a Factual Issue of Whether There was Forcible Compulsion or
  She Consented to Obtain Favors from Petitioner.

         The testimony of Ashley, the alleged victim, indicated that during the time she was over twelve

  years of age and was sexual intimate with Petitioner, her stepfather, that he offered to agree to her

  requests for favors, such as new clothes or her friends coming over to the house, if she would be

  sexually intimate with him. Ashley testified that she told Petitioner that she did want him to do the

  favors she requested and the sexual activity continued. Although trial defense counsel requested lesser

  included offenses for these charges, he did not request those instructions on this ground, according to

  the Kentucky Supreme Court. Instead, trial counsel contended the defense was entitled to those lesser

  instructions because Petitioner’s denial that he had any sexual activity with Ashley constituted

  evidence that the sexual conduct, such as intercourse, had not occurred and created a question of fact

  to be resolved by a lesser included offense instruction. The Kentucky Supreme Court on direct appeal

  found that in making this argument trial counsel “had misinterpreted the commentary from [1] Cooper,


                                              Page 96 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 97 of 150 PageID #: 118




  [Kentucky Instructions to Juries (Criminal)] § 4.23[, at 201 (4th ed. Anderson 1999).]” Grimes, KSC,

  2005, 2-5. That “misinterpretation” was undeniably deficient performance as to the guilt phase

  instructions.

          Lesser included offenses were necessary to enable the jury to determine whether Ashley was

  forced to submit to these activities or whether she consented to obtain the favors she had requested

  from Petitioner.

          The language of the three preceding paragraphs was used in the RCr 11.42 motion to describe

  this claim of ineffective assistance of counsel. [11.42 Motion, pp. 8-9; TR2, 1.]

          Absent Forcible Compulsion, the Age of the Victim Generates Lesser Included Sexual Offenses.

  In the absence of “forcible compulsion,” the sexual crimes of first degree rape, sodomy and sexual

  abuse all have lesser included offenses that apply when the victim is at least twelve (12) years old, i.e.,

  incapable of consent, but less than sixteen (16) years old, i.e., capable of consent.

          For example, “[a] person is guilty of rape in the second degree when ... [b]eing eighteen (18)

  years old or more, he engages in sexual intercourse with another person less than fourteen (14) years

  old.” KRS 510.050(1)(a). Similarly, “[a] person is guilty of rape in the third degree when ... [b]eing

  twenty-one (21) years old or more, he engages in sexual intercourse with another person less than

  sixteen (16) years old.” KRS 510.060(1)(b).

          This same bevy of lesser included offenses apply in sodomy cases. “A person is guilty of

  sodomy in the second degree when ... [b]eing eighteen (18) years old or more, he engages in sexual

  intercourse with another person less than fourteen (14) years old.” KRS 510.080(1)(a). On the other

  hand, “[a] person is guilty of sodomy in the third degree when ... [b]eing twenty-one (21) years old or

  more, he engages in sexual intercourse with another person less than sixteen (16) years old.” KRS


                                               Page 97 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 98 of 150 PageID #: 119




  510.090(1)(b).

         The same approach applies to the offense of sexual abuse. “A person is guilty of sexual abuse

  in the second degree when ... [h]e subjects another person who is less than fourteen (14) years old to

  sexual contact.” KRS 510.120(1)(b). However, “[a] person is guilty of sexual abuse in the third

  degree when ... [h]e subjects another person to sexual contact without the latter’s consent.” KRS

  510.130(1)(a).

         Ashley’s Age At the Times of the Offenses. Ashley M. was born June 6, 1985. [TAPE 1;

  9/24/03; 01:58:12.] Ashley turned twelve on June 6, 1997; thirteen on June 6, 1998; fourteen on June

  6, 1999; fifteen on June 6, 2000; and sixteen (16) on June 6, 2001.

         Counts Four Through Eleven Required Lesser Included Offense Instructions. Count four

  alleged that Petitioner had committed first degree sodomy on Ashley between September 1, 2000 and

  December 31, 2001 “in the bathroom at the Brookhill address when [she] wanted a friend to come

  over.” [TR 45.] During that time frame Ashley was fifteen and sixteen years old. Ashley did not

  testify to her age at the time of this alleged incident. [TAPE 1; 9/24/03; 02:08:09-10:18.] To determine

  whether, in view of the conflicting evidence, Tony Grimes used forcible compulsion on Ashley in this

  incident, the jury had to be instructed on the lesser included offense of third degree sodomy, which also

  would require the jury to decide whether Ashley was fifteen or sixteen years of age when she

  consented.

         Count five alleged that Petitioner had committed first degree sexual abuse on Ashley between

  September 1, 2000 and December 31, 2001 “in the bathroom at the Brookhill address when [she]

  wanted a friend to come over.” [TR 46.] This is the same incident as count four. During the period

  in the charge Ashley was fifteen and sixteen years old. Ashley did not testify to her age at the time of


                                              Page 98 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 99 of 150 PageID #: 120




  this alleged offense. [TAPE 1; 9/24/03; 02:08:09-10:18.] Again, to resolve the factual question of

  whether forcible compulsion had taken place, the jury had to be instructed on the lesser offense of third

  degree sexual abuse. Under the lesser offense instruction, the jury could find the absence of forcible

  compulsion and that Ashley at the time of the offense was not yet sixteen years old and therefore

  incapable of consent. KRS 510.130(1)(a).

         Count six alleged that Petitioner had committed first degree sodomy on Ashley between

  September 1, 2000 and December 31, 2001 “in her bedroom at the Brookhill address.” [TR 47.]

  During that time frame Ashley was fifteen and sixteen years old. Ashley testified that she was “about

  15” at the time of this incident. [TAPE 1; 9/24/03; 02:11:52.] Here again Petitioner, in view of the

  conflicting evidence on consent, was entitled to have the jury instructed on the lesser offense of third

  degree sodomy.

         Count seven alleged that Petitioner had committed first degree sexual abuse on Ashley between

  September 1, 2000 and December 31, 2001 “in her bedroom at the Brookhill address.” [TR 48.]

  Within the time period alleged in the count Ashley was fifteen and sixteen years old. Ashley testified

  that she was “about 15” at the time of this incident. [TAPE 1; 9/24/03; 02:11:52.] Here again the

  lesser included instruction on third degree sexual abuse was required to allow the jury to resolve the

  issue of whether forcible compulsion was used or whether Ashley, at less than sixteen (16) years of

  age, voluntarily participated, although incapable of legal consent.

         Count eight alleged that had committed first degree rape on Ashley between September 1,

  2000 and December 31, 2001 “in the master bedroom at the Brookhill address.” [TR 49.] During that

  time frame Ashley was fifteen to sixteen years old. Ashley testified that she was “in 10th grade, [she]

  was 15” at the time of this incident. [TAPE 1; 9/24/03; 02:13:43.] To resolve the conflict between the


                                              Page 99 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 100 of 150 PageID #: 121




   evidence of forcible compulsion and consent, Petitioner was entitled to an instruction on third degree

   rape.

           Count nine alleged that had committed first degree sodomy on Ashley between September 1,

   2000 and October 31, 2002 “in the master bedroom at the Brookhill address.” [TR 50.] During that

   time frame Ashley was fifteen to seventeen years old. Ashley did not testify as to her age at the time

   of this incident. [TAPE 1; 9/24/03; 02:14:43-16:30.] Because the jury could find from the evidence

   that Ashley consented to the sexual activity and was less than sixteen (16) years old at the time, the

   jury had to be instructed on third degree sodomy.

           Count ten alleged that had committed first degree sodomy on Ashley between June 6, 1998

   and September 30, 2000 “in the living room at the Circle Drive address.” [TR 51.] During that time

   frame Ashley was twelve to fifteen years old. Ashley did not testify as to her age at the time of this

   incident. [TAPE 1; 9/24/03; 02:16:32-18:50.] To determine whether Ashley consented, the jury had

   to be instructed on both second degree sodomy where the alleged victim is less than fourteen years old

   and third degree sodomy where the alleged victim is at least fourteen but less than sixteen years old.

           Count eleven alleged that had committed first degree sodomy on Ashley between June 6, 1997

   and September 30, 2000 “at the Circle Drive address.” [TR 52.] During that time frame Ashley was

   eleven to fifteen years old. Ashley did not testify as to her age at the time of this incident. [TAPE 1;

   9/24/03; 02:16:32-18:50.] For the reasons explained above, Petitioner was entitled to lesser included

   offense instructions on second and third degree sodomy.

           Prejudice Is Apparent. Both first degree rape and first degree sodomy are Class B felonies

   requiring a sentence to a term of imprisonment for at least ten (10) but not more than twenty (20) years.

   KRS 510.040(2); KRS 510.070(2); KRS 532.020(1)©. By contrast, second degree sodomy is a Class


                                              Page 100 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 101 of 150 PageID #: 122




   C felony with a term of imprisonment of at least five (5) years but not more than ten (10) years. KRS

   510.080(2); KRS 532.020(1)(b). Lastly, both third degree rape and third degree sodomy are Class D

   felonies carrying a term of imprisonment of at least one (1) year but not more than five (5) years. KRS

   510.060(2); KRS 510.090(2). KRS 532.020(1)(a).

          On counts four and six, first degree sodomy charges, the jury sentenced Petition to ten (10)

   years imprisonment on each count to be served consecutively for a total of twenty (20) years. TR 87,

   89. On count eight, first degree rape, the jury recommended a sentence of fifteen (15) years to run

   consecutively. [TR 91.]

          On these counts the trial judge sentenced in accordance with the jury’s recommendations. [TR

   132-133.] Thus, thirty-five years of Petitioner’s total fifty-nine year sentence of imprisonment were

   generated by these two convictions of first degree sodomy and one conviction of first degree rape.

          On counts nine and ten, both first degree sodomy charges, the jury sentenced on each to fifteen

   (15) years to run concurrent with the other sentences in this case. [TR 92, 93.] On count eleven, a first

   degree sodomy charge, the jury sentenced to twenty (20) years to run concurrent with the other

   sentences. [TR 94.]

          First degree sexual abuse is a Class D felony requiring a sentence to a term of imprisonment

   for at least one (1) but not more than five (5) years. KRS 510.110(2); KRS 510.070(2); KRS

   532.020(1)(a). By contrast, third degree sexual abuse is a Class B misdemeanor with a jail term of not

   more than ninety (90) days. KRS 510.130(2); KRS 532.090(2).

          On counts five and seven, first degree sexual abuse charges, the jury sentenced to three (3)

   years imprisonment on each count to be served concurrently. [TR 88, 90.] The judge’s sentence on

   these two counts was identical to the jury’s recommendation. [TR 132.]


                                              Page 101 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 102 of 150 PageID #: 123




          Trial Defense Counsel’s Failure to Argue the Correct Grounds for These Lesser Included

   Offenses. In its opinion on Petitioner’s direct appeal, the Kentucky Supreme Court stated that, “[a]t

   the instruction conference, defense counsel claimed that there was evidence that forcible compulsion

   did not occur because Grimes denied the allegations” and “asserted that the victim’s age could be a

   factor that would support the lesser crimes.” Grimes, KSC, 2005, 4. The Kentucky Supreme Court

   noted that trial “[d]efense counsel cited the commentary to 1 Cooper, Kentucky Instructions to Juries

   (Criminal) §4.23, at 201 (4th ed. Anderson 1999), particularly, this sentence: ‘If there is evidence that

   sexual intercourse did not occur, an instruction on First-Degree Sexual Abuse should be given as a

   lesser included offense.’” Grimes, supra at 3. The Kentucky Supreme Court concluded that “[t]rial

   defense counsel misinterpreted the commentary from Cooper, supra, 4.23.” Grimes, supra at 4.

          Ashley M.’s own testimony provided the basis for these requested lesser included instructions

   on the basis of her age and lack of forcible compulsion. For example, during the prosecution’s

   examination of Ashley, discussing the offenses on October 6, 2002, that she had asked Petitioner “if

   we could go get jeans the day before and he told me to ask on Sunday cause he might let us.” [TAPE

   1; 9/24/03; 02:04:23.] In describing the sexual contact that occurred on October 6, 2002, she describes

   Petitioner shutting and locking the door to the room, telling her “to lay down and take off [her] pants,”

   her refusal, him trying to pull her pants down while she tried to keep them up, and him finally getting

   her pants off and him sexually assaulting her.

          However, she also stated: “I kept pushing his head away from me and I kept telling him to stop

   but he wouldn’t listen to me. He’s like do you want those jeans or not and I was like yea and he kept

   going.” [TAPE 1; 9/24/03; 02:05:55; emphasis added.]

          By her own testimony, Ashley was seventeen (17) years and four months old on October 6,


                                              Page 102 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 103 of 150 PageID #: 124




   2002. [TAPE 1; 9/24/03; 02:27:01-28:00.] There was no crime if she consented to this sexual contact

   rather than submitted to forcible compulsion. There was no need for an instruction on a lesser

   included offense on this charge due to the lack of forcible compulsion because Ashley’s age was not

   an element of the offense. Nevertheless, this incident was indicative of factual question of consent that

   pervaded Ashley’s testimony on all of the counts in which she is alleged to be the victim.

          This Factual Predicate Entitled Petitioner To The Lesser Included Offense Instruction On Both

   Rape Charges. Kentucky “law requires the court to give instructions ‘applicable to every state of case

   covered by the indictment and deducible from or supported to any extent by the testimony.’” Reed v.

   Commonwealth, 738 S.W.2d 818, 822 (Ky. 1987), quoting Lee v. Commonwealth, 329 S.W.2d 57, 60

   (Ky. 1959); (emphasis added). “It is irrelevant that the evidence from the parties does not indicate the

   need for a particular instruction.” Reed at 822. “The determination of what issues to submit to the jury

   should be made upon the totality of the evidence.” Reed at 822, citing Rice v. Commonwealth, Ky.,

   472 S.W.2d 512 (1971).

          The language of the twenty-three preceding paragraphs was used in the Memorandum in

   Support of Petitioner’s RCr 11.42 Motion, filed August 17, 2006 in the circuit court to describe this

   claim of ineffective assistance of counsel. [RCr 11.42 Supporting Memo, 08/17/2006, 1-8.]

           The Trial Court’s Ruling on Lesser Included Offenses Based on Ashley’s Age and Consent.

   In the course of the guilt phase instruction conference, the trial judge ruled that “no lesser included

   offenses will be given to the jury in regard to any of the offenses due to the fact that the defendant,

   defense in the case is a denial of the contact which is prosecuted in the case.” “Therefore,” the trial

   judge saw “no factual basis in the record for a finding by the jury of any lesser offense than those

   charged in the indictment.” [TAPE 2; 9-26-03; 11:33:29-34:20.] After observing that counts one


                                              Page 103 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 104 of 150 PageID #: 125




   through twelve involve forcible compulsion, the trial judge reasoned that “those counts in the court’s

   mind do not have an age factor in them in which there would be an issue for the jury on age.”

   [11:35:44-36:15.]

          Even after these rulings defense counsel specifically requested lesser included offense

   instructions on counts four through eleven. [TAPE 2; 09/26/03; 11:46:00-11:57:47.] The trial judge

   denied those requests.

          On his direct appeal to the Kentucky Supreme Court, Petitioner raised this basis for lesser

   included instructions of the first degree rape and sodomy charges where Ashley was the alleged victim

   in assignment of error II. Despite presenting all of the above information, the Kentucky Supreme

   Court apparently found the error unpreserved despite the judge’s ruling on the instructions. However,

   in discussing this claimed error the Kentucky Supreme Court held it was unpreserved and apparently

   declined to address the factual evidence, specifically Ashley’s testimony about the alleged assaults and

   the dates of these alleged offenses. Grimes, KSC, 2005, 2-5.

          The Court of Appeals declined to address the testimony of Ashley about the circumstances of

   her alleged encounters with Petitioner and her actual age at the time of each charged encounter.

   Grimes, KCA, 2011, 14-15. The Court of Appeals relied on the Kentucky Supreme Court’s finding

   on direct appeal that “there was no factual basis to support an instruction on lesser- included offenses

   to first degree rape,” despite the evidence Petitioner presented to the trial court and the Court of

   Appeals. The Court of Appeals concluded on that basis that “any request for a lesser-included offense

   instruction would have been futile.” Id., 15.

          Petitioner’s Counsel, the Prosecutor and the Trial Judge All Acknowledged During Trial that

   the Jury May Have Difficulty From the Evidence Determining the Dates and Specific Crimes of the


                                              Page 104 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 105 of 150 PageID #: 126




   Incidents Charged in the Indictment. Prior to the inception of the defense case, defense counsel at a

   bench conference told the court that he and the prosecutor were both concerned that the jury may not

   know from the testimony “the incidents” charged in the indictment. [TAPE 2; 9-25-03; 02:34:20-26.]

   At that point the trial judge expressed his agreement. [02:34:30.] Defense counsel stated, “We [the

   prosecutor and defense counsel] have difficulties” with the proof lining up with the charges, “so I

   know that they [the jury] do.” [02:34:34.] To which the judge responded, “I don’t see how they can

   do it to tell you the truth ... especially, even if you have detailed notes, I don’t know if you can do it.”

   [02:34:40.] This exchange following the close of the prosecution’s case-in-chief highlights the

   acknowledged confusion generated by the Commonwealth’s evidence as to the dates and specific

   crimes committed in the separate incidents, including Ashley’s age at the time of each alleged incident.

           The Supreme Court has Recognized the Duty of Counsel to Seek Lesser Included Offense

   Instructions When Warranted Even in Noncapital Cases. In Beck v. Alabama, 447 U.S. 625 (1980),

   the United States Supreme Court held that the due process requires a trial court to submit jury

   instructions on lesser included offenses in capital cases if the evidence warrants such a charge. The

   Beck court expressly reserved the question of whether due process requires a lesser included offense

   instruction in the noncapital context. Beck at 638 n. 14.

           However, the Beck court did discuss the importance of giving lesser included offense

   instructions in noncapital cases when warranted by the evidence. “While we have never held that a

   defendant is entitled to a lesser included offense instruction as a matter of due process, the nearly

   universal acceptance of the rule in both state and federal courts establishes the value to the defendant

   of this procedural safeguard.” Beck at 637. “[T]he failure to give the jury the ‘third option’ of

   convicting on a lesser included offense would seem inevitably to enhance the risk of an unwarranted


                                               Page 105 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 106 of 150 PageID #: 127




   conviction.” Id. Whether the failure to give a lesser included offense instruction is in and of itself a

   denial of a federal constitutional right may be less than clear at this time, for purposes of determining

   ineffective assistance of counsel. the Beck court has recognized that seeking a lesser included offense

   when warranted by the evidence is a recognized duty of defense counsel even in a noncapital case.

         “A defendant is entitled to an instruction on a lesser included offense when ‘a reasonable juror

   could entertain a reasonable doubt of the defendant’s guilt on the greater charge, but believe beyond

   a reasonable doubt that the defendant is guilty of the lesser offense.’” Commonwealth v. Black, 907

   S.W.2d 762, 763 (Ky. 1995), quoting Skinner v. Commonwealth, Ky., 864 S.W.2d 290, 298 (1993).

          The Trial Court’s Failure to Give These Lesser Included Offenses on These Grounds Was

   Initially Raised on Direct Appeal to the Supreme Court and Rejected as Unpreserved. The Kentucky

   Supreme Court found the “issue was not fairly and adequately presented to the trial judge” because

   Flaherty sought these lesser included instructions on the grounds “based on” Petitioner’s “testimony

   that he did not have sexual intercourse with the victims.” Grimes, KSC, 2005, 3. According to the

   Kentucky Supreme Court, “[a]t the instruction conference, defense counsel claimed that there was

   evidence that forcible compulsion did not occur because Grimes denied the allegations” and “[t]hus,

   he asserted that the victim’s age could be a factor that would support the lesser crimes.” Id., 4;

   (emphasis added).

          The Kentucky Court of Appeals’ ruling resulted in a decision that was contrary to, or involved

   an unreasonable application of, clearly established Federal law, as determined by the Supreme Court

   of the United States, such as Strickland, supra. 28 U.S.C. § 2254(d)(1). Additionally, that Court of

   Appeals ruling, under the facts and circumstances of this case, also “resulted in a decision that was

   based on an unreasonable determination of the facts in light of the evidence presented in the state court


                                              Page 106 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 107 of 150 PageID #: 128




   proceeding.” 28 U.S.C. § 2254(d)(2).

          Federal habeas relief is mandated.

   Petitioner’s Trial Counsel Denied Him Effective Assistance of Counsel by Failing to Request as to
   Counts One (First Degree Rape), Two (First Degree Sodomy) and Three (First Degree Sexual Abuse)
   an Instruction, Pursuant to KRS 510.020,29 That Informed the Jury that a Person is Deemed Capable
   of Consenting to Any Sexual Act, Including Sexual Intercourse, When Sixteen Years of Age or Older.

          Ashley testified that she was seventeen (17) years and four months old on October 6, 2002,

   when counts one, two and three allegedly occurred. [TAPE 1; 9/24/03; 02:27:01-28:00.] There was

   no crime if she consented to these sexual acts rather than submitted to forcible compulsion. The jury

   should have been instructed as to these three charges that if Ashley consented to these sexual acts there

   was no forcible compulsion. In describing what happened on October 6, 2002, Ashley stated, inter

   alia: “I kept pushing his head away from me and I kept telling him to stop but he wouldn’t listen to

   me. He’s like do you want those jeans or not and I was like yeah and he kept going.” [TAPE 1;

   9/24/03; 02:05:55; emphasis added.] The factual basis for an instruction may come from any portion

   of the testimony. Failure to request this instruction was deficient performance and the absence of the

   instruction led to jury confusion on those three charges.

          The language of the two preceding paragraphs was used in the RCr 11.42 motion to describe

   this claim of ineffective assistance of counsel. [11.42 Motion, pp. 8-9; TR2, 14-31.]

          Importantly, the definition of “forcible compulsion,” KRS 510.010(2) contains no references



           29
                KRS 510.020 reads in pertinent parts:

    “(1) Whether or not specifically stated, it is an element of every offense defined in this chapter
    [KRS Chapter 510] that the sexual act was committed without consent of the victim.”

    “(3) A person is deemed incapable of consent when he is:
           (a) Less than sixteen (16) years old; ....

                                              Page 107 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 108 of 150 PageID #: 129




   to age and does not discuss the age of consent. The instruction defining “forcible compulsion” was

   inadequate, under the facts and circumstances of this case, to negate the need for an age of consent

   instruction.

          Under the facts of this case, it was a constitutionally deficient performance by Flaherty to fail

   to request an age of consent instruction as to these three counts. That omission undoubtedly prejudiced

   Petitioner by allowing the jury to convict him of those counts without making a determination as to

   whether Ashley, who at the time of those charged offenses was capable of consenting to the alleged

   sexual activity, consented to that sexual activity. If Flaherty had a reasonable basis for declining to

   request such an instruction, which is unlikely, it was unknown to the state courts as the requested

   evidentiary hearing on this claim was denied.

          Prejudice Is Apparent. Both the first degree rape and first degree sodomy counts are Class B

   felonies requiring a sentence to a term of imprisonment for at least ten (10) but not more than twenty

   (20) years. KRS 510.040(2); KRS 510.070(2); KRS 532.020(1)( c). The first degree sexual abuse

   count is a Class D felony requiring a sentence to a term of imprisonment for at least one (1) but not

   more than five (5) years. KRS 510.110(2); KRS 510.070(2); KRS 532.020(1)(a). Acquittal of those

   three counts would have significantly reduced Petitioner’s sentence.

          On appeal, the Kentucky Court of Appeals rejected this claim on the basis that “there was no

   factual basis to give an instruction on consent based on the prosecutor’s statement” made in closing

   argument. Grimes, KCA, 2011, 15-16. The Court of Appeals did not address the facts in evidence

   presented by Petitioner to support a consent instruction described above.

          The Kentucky Court of Appeals’ ruling resulted in a decision that was contrary to, or involved

   an unreasonable application of, clearly established Federal law, as determined by the Supreme Court


                                             Page 108 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 109 of 150 PageID #: 130




   of the United States, such as Strickland, supra. 28 U.S.C. § 2254(d)(1). Additionally, that Court of

   Appeals ruling, under the facts and circumstances of this case, also “resulted in a decision that was

   based on an unreasonable determination of the facts in light of the evidence presented in the state court

   proceeding.” 28 U.S.C. § 2254(d)(2).

          Federal habeas relief is mandated.

   Petitioner’s Trial Counsel Denied Him Effective Assistance of Counsel by Failing to Request an
   Instruction on the Separate Nature of Each Count of the Seventeen Count Indictment.

          Petitioner Grimes was tried and convicted of seventeen (17) separate charges involving two

   victims. Yet, trial defense counsel did not request that the jury be instructed concerning the separate

   nature of each count of the indictment and the requirement that the jury consider separately each count

   and the evidence pertaining to that count.30 No comparable instruction was given by the trial court.

          The language of the two preceding paragraphs was used in the RCr 11.42 motion to describe

   this claim of ineffective assistance of counsel. [11.42 Motion, pp. 11-12; TR2, 14-32.]

          The Failure of The Trial Court To Give a Separate Nature of Each Count Instruction


           30
                Courts in this type of situation often given a version of the following instructions:

    “A separate crime is charged in each count of the indictment. Each count, and the evidence
    pertaining to it, should be considered separately. The fact that you may find the defendant guilty
    or not guilty as to one of the crimes charged should not control your verdict as to any other.”
    Federal Jury Practice & Instructions (2001 Edition), § 1.21, Single Defendant--Multiple Counts.

    “(1) The defendant has been charged with several crimes. The number of charges is no evidence
    of guilt, and this should not influence your decision in any way. It is your duty to separately
    consider the evidence that relates to each charge, and to return a separate verdict for each one.
    For each charge, you must decide whether the government has presented proof beyond a
    reasonable doubt that the defendant is guilty of that particular charge.

    (2) Your decision on one charge, whether it is guilty or not guilty, should not influence your
    decision on any of the other charges.” Sixth Circuit Pattern Jury Instructions Criminal (2005
    Edition), Instruction 2.01A, p. 36.

                                               Page 109 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 110 of 150 PageID #: 131




   Contaminated Petitioner’s Entire Trial. Although Petitioner was tried and convicted of seventeen (17)

   separate charges involving two victims, the jury was not instructed concerning the separate nature of

   each count of the indictment. Courts in this type of situation often given a version of the following

   instruction:

          A separate crime is charged in each count of the indictment. Each count, and the
          evidence pertaining to it, should be considered separately. The fact that you may find
          the defendant guilty or not guilty as to one of the crimes charged should not control
          your verdict as to any other.” Federal Jury Practice & Instructions (2001 Edition), §
          1.21, Single Defendant--Multiple Counts.

          Without such an instruction, there is a significant danger that the jury did not separately

   consider the evidence that related to each count, and failed to return a separate verdict for each count,

   which would have contaminated the jury’s verdicts on all the counts. This is undoubtably true in

   Petitioner’s case where even the judge commented on the difficulties the jury faced in keeping track

   of the evidence and determining to which charge it applied.

          At the conclusion of the prosecution’s case, at a bench conference defense counsel told the

   court that he and the prosecutor were both concerned that the jury may not know from the testimony

   “the incidents” charged in the indictment. [TAPE 2; 9-25-03; 02:34:20-26.] At that point the trial judge

   expressed his agreement. [02:34:30.] The trial judge expressed his concern that he did not see how the

   jury would be able lining up the evidence with the charges. [02:34:40.] Despite this problem being

   acknowledged by opposing counsel and the trial court, Flaherty sought no remedy for the problem and

   neglected to request a separate nature of each count jury instruction.

          Under these circumstances and without a specific instruction directing the jury to consider each

   count and the evidence pertaining to it separately, the danger of contamination from the various counts

   and alleged incidents bleeding over to other counts and incidents was extremely great.


                                              Page 110 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 111 of 150 PageID #: 132




          On appeal, the Kentucky Court of Appeals noted that Petitioner, “[i]n his RCr 11.42 motion,

   Grimes did not cite to any Kentucky law in support of this contention.” Grime, KCA, 2011, 16. The

   appellate court emphasized that “[a] review of William S. Cooper, Kentucky Instructions to Juries

   confirms there is no such instruction in Kentucky.” Id. This was an erroneous conclusion. Kentucky

   does not have pattern instructions. “Unlike the many jurisdictions that use pattern instructions, and

   otherwise explain the law of the case to the jury, the practice in Kentucky abjures the abstract and

   requires the trial court, applying (rather than stating) the underlying legal principles, to frame the

   dispositive issue.” Ford Motor Co. v. Fulkerson, 812 SW 2d 119, 122 (Ky. 1991). The Court of

   Appeals erroneously anointed Cooper’s Kentucky Instructions to Juries as the repository of all legally

   appropriate instructions.

          In Kentucky, “the works of Palmore and Cooper, or any other established authorities, [on jury

   instructions] while invaluable, are not holy writs.” Commonwealth v. Leinenbach, 351 S.W. 3d 645,

   646 (Ky. 2011). The absence of this instruction from Cooper’s work is not a legitimate, legal basis

   to reject a proposed instruction. Yet the Court of Appeals held erroneously that “[b]ecause the

   requested instruction was not available to Grimes, he cannot allege that his conviction would be

   invalidated by the failure to provide such an instruction.” Grimes, 16.

          Kentucky case law recognizes that a trial judge has the discretion to give an uncommon

   instruction, despite the Court of Appeals holding to the contrary. “[T]rial courts are not enslaved to

   form books and can give unusual instructions as long as they are not erroneous.” Leinenbach, 646.

   “Jury instructions should refrain from elaborating on an abundance of detail, but still strike the proper

   balance in providing enough information to a jury to make it fully aware of the respective legal duties

   of the parties.” Olfice, Inc. v. Wilkey, 173 SW 3d 226, 229 (Ky. 2005).


                                              Page 111 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 112 of 150 PageID #: 133




           The Court of Appeals added that “although there is no individual instruction on the separate

   nature of each count, each of the jury instructions specifically set forth the date and place of the

   charged offense,” creating a “net effect of each jury instructions’s specificity” being “the same as if

   an individual instruction has been provided.” Grimes, 16. The Court of Appeals ignored the on the

   record agreement by both counsel and the trial judge regarding the significant difficulty for the jury

   in linking up the evidence to the numerous charges and incidents in the prosecution’s case.

           Additionally, the specificity of the individual date and place of each charged offense in each

   instruction emphasized by the Court of Appeals were dates such as “between September 1, 2000 and

   December 31, 2001,” “between June 6, 1998 and September 30, 2000,” “between June 6, 1997 and

   September 30, 2000,” and “between June 6, 1997 and June 5, 1999.” Just from these examples it is

   obvious that these charged periods of time not only cover either years or months, but often overlap.

   The specificity of the places in the instructions include various rooms in the Brookhill residence and

   no specific rooms at the Circle Drive residence in Masonville. The Court of Appeals’ claim of the

   specificity of the dates and places of the individual instructions is not based on facts in the record and

   unreasonable.

           The Kentucky Court of Appeals’ ruling resulted in a decision that was contrary to, or involved

   an unreasonable application of, clearly established Federal law, as determined by the Supreme Court

   of the United States, such as Strickland, supra. 28 U.S.C. § 2254(d)(1). Additionally, that Court of

   Appeals ruling, under the facts and circumstances of this case, also “resulted in a decision that was

   based on an unreasonable determination of the facts in light of the evidence presented in the state court

   proceeding.” 28 U.S.C. § 2254(d)(2).

           Federal habeas relief is required.


                                                Page 112 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 113 of 150 PageID #: 134




   Petitioner’s Trial Counsel Denied Him Effective Assistance of Counsel by Conceding Petitioner’s
   Guilt to the Offenses Where Ashley, the Older of the Two Sisters, was the Alleged Victim. During his
   Cross-examination of Ashley, Trial Counsel Asked for Each of the Alleged Incidents Ashley’s Age at
   that Time and Whether She Was “in Fear of Death or Physical Injury” or “Suffered Substantial
   Physical Pain or Any Impairment of Her Body.” [TAPE 1; 9/24/03; 02:26:40-32:58; 02:43:42-56:43.]

           Despite pursuing this line of question with Ashley, trial counsel did nothing during that cross-

   examination to challenge Ashley’s testimony that Petitioner had performed these sexual acts with her.

   Counsel did little or nothing to impeach her credibility or her testimony. Despite Petitioner’s plea of

   not guilty to all charges and his theory of defense that the sexual acts did not occur, trial defense

   counsel through this line of cross-examination conveyed to the jury that the alleged sexual activity

   between Petitioner and Ashley had taken place but at best was consensual. This impression was

   further amplified because trial defense counsel elected not to present an opening statement at the

   inception of the guilt phase of the trial or, for that matter, prior to the defense case in the guilt phase.

   As a result, the jury had no idea of what the theory of defense was in the case. Thus, when Petitioner

   took the stand and testified that none of these encounters with either of the victims took place, this

   seemed to the jury as inconsistent with defense counsel’s conduct of the trial, particularly his cross-

   examination of Ashley. This was the equivalent of a concession of guilt by trial defense counsel. This

   was deficient performance that substantially undermined Petitioner’s trial testimony. “[S]uch a

   concession [of guilt] in a run-of-the-mine trial [as opposed to a death penalty trial] might present a

   closer question.” Florida v. Nixon, 543 U.S. 175, 177 (2004). Because trial defense counsel made no

   opening statement at any point in the guilt phase, Petitioner, like the jury, was given no preview of

   what counsel planned to do during the trial.

           The language of the two preceding paragraphs was used in the RCr 11.42 motion to describe

   this claim of ineffective assistance of counsel. [11.42 Motion, pp. 7-8; TR2, 14-32.]


                                                Page 113 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 114 of 150 PageID #: 135




          The Kentucky Court of Appeals in denying this claim of ineffective assistance of counsel cited

   Wiley v. Sowders, 647 F.2d 642, 649-650 (6th Cir. 1981), and held that “trial counsel’s questioning of

   the victim on cross-examination was appropriate and does not remotely approach a “surrendering of

   the sword.” Grimes, KCA, 2011, 13-14. The appellate court added that “[t]rial counsel reasonably

   questioned the victim based on the elements of the charged crimes,” noting that “[s]uch questioning

   does not amount to an admission of guilt.” Id.

          Notably, Wiley v. Sowders, supra, was decided in 1981, over twenty years before the Supreme

   Court decide Florida v. Nixon, cited by Petitioner. “When a client expressly asserts that the objective

   of “his defense” is to maintain innocence of the charged criminal acts, his lawyer must abide by that

   objective and may not override it by conceding guilt.” McCoy v. Louisiana, 138 S. Ct. 1500, 1509

   (2018). According to the Supreme Court, Florida v. Nixon, see supra, at 1505-1506, is not to the

   contrary.

          Petitioner plead not guilty and testified that he did not commit any of the charged sexual

   offenses against either stepdaughter. However, as the state circuit and appellate courts denied

   Petitioner an evidentiary hearing on this claim the factual predicate is at this point only Flaherty’s

   questions of Ashley on the record, Petitioner’s plea of not guilty and his denial of these crimes from

   the witness stand.

          By conceding through his cross-examination of Ashley that her alleged sexual encounters with

   Petitioner occurred and her age at the time of each encounter, Flaherty was not simply conceding an

   element of the offenses of first degree rape, sodomy and sexual abuse, he was conceding Petitioner’s

   complete guilt of either second degree or third degree versions of each of these offenses in each




                                             Page 114 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 115 of 150 PageID #: 136




   incident.31 This is because the sexual act itself coupled with the age of Ashley at the time of each

   offense establishes these offenses even in the absence of forcible compulsion. Petitioner had not

   entered a plea of guilty to any lesser included offenses.

           Although there was no evidentiary hearing held on this claim, the Kentucky Court of Appeals

   in reviewing the claim that Flaherty failed to communicate the plea offer to Petitioner noted testimony

   from that evidentiary hearing on that claim. At the hearing, Flaherty “repeatedly emphasized that

   throughout the process leading up to trial, Grimes was adamant that he was not going to take a plea

   to anything because he [Petitioner] did not want to go to jail.” Grimes, KCA, 2016, 3. The Court of

   Appeals emphasized that “Flaherty testified that Grimes repeatedly told him that he [Petitioner] would

   not take a plea deal.” Id., 8. This indicates that Flaherty, according to his own testimony at that

   evidentiary hearing, believed that Petitioner did not want to concede guilt on any charges. Flaherty

   was on notice “throughout the process leading up to trial” “that the objective of [Petitioner’s] ‘defense’

   is to maintain innocence of the charged criminal acts.” McCoy, supra, 1509. Flaherty was required

   to “abide by that objective” and could “not override it by conceding guilt,” even of lesser included

   offenses. Id.

           This Ineffective Assistance of Counsel Claim Constitutes a Claim of a Violation of Petitioner’s

   Client Autonomy, a Structural Error. Should this claim be viewed as a violation of the client’s

   autonomy rather than ineffective assistance of counsel, it would be considered a structural error. When

   “a client’s autonomy, not counsel’s competence, is in issue,” a court does “not apply ...

   ineffective-assistance-of counsel jurisprudence, Strickland v. Washington, 466 U.S. 668 (1984), or


            31
              Second degree rape, KRS 510.050(1)(a); third degree rape, KRS 510.060(1)(b); second
    degree sodomy, KRS 510.080(1)(a); third degree sodomy, KRS 510.090(1)(b); second degree
    sexual abuse, KRS 510.120(1)(b); and third degree sexual abuse, KRS 510.130(1)(a).

                                               Page 115 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 116 of 150 PageID #: 137




   United States v. Cronic, 466 U.S. 648 (1984), to [the] claim.” McCoy v. Louisiana, 1510-11.

   “Violation of a defendant's Sixth Amendment-secured autonomy ranks as error of the kind [Supreme

   Court] decisions have called “structural”; when present, such an error is not subject to harmless-error

   review.” Id., 1511.

          “Such an admission [of guilt] blocks the defendant’s right to make the fundamental choices

   about his own defense. And the effects of the admission would be immeasurable, because a jury would

   almost certainly be swayed by a lawyer’s concession of his client’s guilt.” Id. Under this structural

   error, Petitioner “must therefore be accorded a new trial without any need first to show prejudice.”

   Id.

          As Flaherty made no opening statement either before or after the presentation of the

   prosecution’s evidence, the only way he could concede guilt on these lesser included offenses was by

   in his cross-examination of Ashley conceding that the charges of sexual activity did take place and her

   age at the time of each offense, which Flaherty did.

          Federal habeas corpus relief is required.

   Petitioner’s Trial Counsel Denied Him Effective Assistance of Counsel by Failing to Object to the
   Prosecutor’s Questions that Specifically Required Petitioner to Characterize the Testimony of his
   Wife, Tina Grimes, as “Not True” and to State Whether There was Anything in her Testimony that She
   was “Telling the Truth About.” [TAPE 2; 9/25/03; 03:58:14; 03:58:53; 03: 57:10-59:10.]

          During her direct examination, Tina Grimes, testified that on December 11, 2002, her husband,

   Tony, telephoned her on her cell phone and during the phone call made incriminating admissions that

   he had committed sexual offenses against his two stepdaughters, Ashley and Jordan. [TAPE 1;

   9/24/03; 04:09:55-13:55.] During his direct examination of Petitioner, defense counsel addressed the

   alleged December 11th telephone confession to Tina Graves and Petitioner denied ever making such

   a confession. [TAPE 2; 9/25/03; 03:35:40-37:15.] Trial counsel’s failure to object to this line of

                                             Page 116 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 117 of 150 PageID #: 138




   questioning [by the prosecutor] was deficient performance. Moss v. Commonwealth, 949 S.W.2d 579,

   583 (Ky. 1997).

           The language of the two preceding paragraphs was used in the RCr 11.42 motion to describe

   this claim of ineffective assistance of counsel, which had been raised on direct appeal as an

   unpreserved palpable error and rejected. [11.42 Motion, p. 15; TR2, 14-32.]

           Preservation. This issue was not preserved for appellate review. No objection was made to

   the prosecutor’s questions that specifically required Petitioner to characterize the testimony of his wife,

   Tina Grimes, as “not true” and to state whether there was anything in her testimony that she was

   “telling the truth about.” On direct appeal, review was sought pursuant to RCr 10.26 and KRE 103(e)

   on the grounds that such improper questioning, explicitly solicited by the prosecutor, under the facts

   and circumstances of this case, was palpable error.

           Ms. Grimes Testifies About A Telephone Confession From Her Husband. During her direct

   examination, Tina Grimes, testified that on December 11, 2002, her husband, Tony, telephoned her

   on her cell phone and during the phone call made incriminating admissions that he had committed

   sexual offenses against his two stepdaughters, Ashley and Jordan. [TAPE 1; 9/24/03; 04:09:55-13:55.]

           The Defense Questions Petitioner About The Supposed Telephone Confession. During his direct

   examination of Petitioner, defense counsel addressed the alleged December 11th telephone confession

   to Tina Graves:

           Mr. Flaherty: Did you get a phone call from Tina on the 16th, or a 16 minute phone
                         call on the 11th?

           Tony Grimes: I got a phone call from Tina on the 11th, yes sir.

           Mr. Flaherty: Where were you at that time?

           Tony Grimes: It was on my cell phone, I don’t know.

                                               Page 117 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 118 of 150 PageID #: 139




          Mr. Flaherty: Did you confess to her that you had done these acts that they charged
                        you with?

          Tony Grimes: The answer to your question is no.

          Mr. Flaherty: What did you talk about?

          Tony Grimes: Can I make reference to what she tells VanMeter?

          Mr. Flaherty: Sure.

          Tony Grimes: Excuse me, Jay Wethington? Um, my wife says Ashley said this, I
                       wanna now what’s going on. What I said was I’ve never put my penis
                       on them, I’ve never done oral sex to them, I’ve never hurt them,
                       Ashley’s hymen is still intact, I’ve never done anything. Up until
                       December 9th, I was confident that Ashley had never had any type of
                       sexual relationship. Tina was always, ____ take her and give her a
                       shot, you know, Tina got pregnant with Ashley when she was 15 years
                       old. Tina was concerned about Ashley having a baby when she was a
                       baby. That’s Tina’s telling me Ashley has said all these things, I wanna
                       know what’s going on. I said I’ve never done that. Never at no time
                       have I ever confessed to anybody, that there’s nothing to confess to.
                       [TAPE 2; 9/25/03; 03:35:40-37:15; (emphasis added).]

          The Prosecutor Resorts To An Improper Tactic. During the cross-examination of Petitioner,

   the prosecutor focused on Petitioner’s alleged telephone confession to his wife:

          Prosecutor:    Tell us again about the conversation on December 11th, the phone call
                         with Tina, do you admit that you all talked for 16 minutes?

          Tony Grimes: Yes, sir, I do.

          Prosecutor:    And instead of, and basically all you testified is “I just didn’t do it.”
                         There must have been, that takes 10 seconds to say, what about the
                         other sixteen (16) minutes?

          Tony Grimes: Well, I testified that, um, Tina said “this is what Ashley’s saying is
                       going on, and I wanna know what’s happening,” and I said that “I’ve
                       never put my penis on them, I’ve never sexually molested them in any
                       way.”

          Prosecutor:    So you didn’t say, “I tried oral sex on them, I tried but they’re not as

                                            Page 118 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 119 of 150 PageID #: 140




                       clean as you are”?

        Tony Grimes: No, sir, I did not make the statement.

        Prosecutor:    You didn’t say, you put your fingernail, or your finger in them no
                       more than your fingernail.

        Tony Grimes: No, sir, I did not.

        Prosecutor:    And that it had not happened in a long time, you stopped yourself?

        Tony Grimes: It’s never happened at all.

        Prosecutor:    You deny everything she said.

        Tony Grimes: I deny having any sexual...

        Prosecutor:    Are you denying what Tina testified to about that phone call? Are you
                       saying that’s not true? [TAPE 2; 9/25/03; 03:58:14.]

        Tony Grimes: I’d have to go back and read everything she testified to.

        Prosecutor:    Well,

        Tony Grimes: I’ve got it here if you don’t mind.

        Prosecutor:    Right it, basically from this, is there anything in there that she’s telling the
                       truth about? [TAPE 2; 9/25/03; 03:58:53.]

        Tony Grimes: Yes, sir, I believe there is some correct information in here.

        Prosecutor:    What would that be?

        Tony Grimes: He said he never put his penis on them, never did oral sex, never hurt
                     them, guaranteed Ashley’s hymen intact. I did let Ashley have the
                     credit card to go wherever she needed to. Ashley didn’t have a job so
                     whenever she needed to go get gas for her Jeep or purchase
                     something...

        Prosecutor:    Speaking of credit cards, on October ____

        Mr. Flaherty: He’s not finished Judge, I don’t think...

        Judge:         Ask a question, go ahead. [TAPE 2: 9/25/03: 03: 57:10-59:10;

                                            Page 119 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 120 of 150 PageID #: 141




                          (emphasis added.]

          A Tactic Long Condemned. In Moss v. Commonwealth, 949 S.W.2d 579, 583 (Ky. 1997), the

   Kentucky Supreme Court analyzed a situation where, “[d]uring the Commonwealth’s cross-

   examination of [the defendant], he was asked and badgered into stating that Officer Wiley, a leading

   witness for the Commonwealth was lying.” The Moss court found “such a line of questioning to be

   improper.” Id.

          “A witness should not be required to characterize the testimony of another witness, particularly

   a well-respected police officer, as lying.” Moss at 583. “Counsel should be sufficiently articulate to

   show the jury where the testimony of the witnesses differ without resort to blunt force.” Id.

          According to the Moss court, the “decision in Howard v. Commonwealth, 227 Ky. 142, 12

   S.W.2d 324 (1928), has long been the standard for proper cross-examination.” Moss at 583. In

   Howard, the prosecutor during cross-examination of the defendant “in several instances asked her

   about certain testimony, and then asked her about what other witnesses had said concerning the same

   thing, in this manner, for example, “I am asking you if what Maud Denton swore is a lie.” Howard,

   12 S.W.2d at 329. “[W]here the cross-examination proceeds beyond proper bounds or is being

   conducted in a manner which is unfair, insulting, intimidating or abusive, or is inconsistent with the

   decorum of the courtroom, the court should interfere with or without objection from counsel.” Id. The

   Howard court, using that legal standard, held that “[t]he court not only should have sustained the

   objections to this character of examination, but should have admonished counsel against such improper

   interrogation.” Id.

          The Kentucky Supreme Court’s Disapproval of This Tactic. The Moss court noted that the

   Rhode Island Supreme Court had “commented appropriately on tactics such as the prosecutor


                                              Page 120 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 121 of 150 PageID #: 142




   employed” against Moss and quoted verbatim from the foreign jurisdiction’s opinion in State v. James,

   557 A.2d 471, 473 (R.I. 1989). “‘A witness’s opinion about the truth of the testimony of another

   witness is not permitted.’” Moss at 583, quoting approvingly James at 473; (emphasis added).

   “‘Neither expert nor lay witnesses may testify that another witness or a defendant is lying or faking.’”

   Id. “‘That determination is within the exclusive province of the jury.’” Id.

           The Kentucky Supreme Court has reiterated that it does “not approve of this type of cross-

   examination, i.e., asking one witness to characterize the testimony of another.”               Tamme v.

   Commonwealth, 973 S.W.2d 13, 28 (Ky. 1998), citing Moss, supra; (emphasis added).

           “Lying” Versus “Not Telling The Truth.” It is of no consequence to this error that the

   prosecutor substituted “not telling the truth” for words such as “liar” or “lying.” “In asking whether

   other witnesses were mistaken, the impression communicated to the jury may be that either the witness

   or the defendant is lying.” Daniel v. State, 78 P.3d 890, 904 (Nev. 2003), citing State v. Flanagan, 801

   P.2d 675, 679 (N.M.Ct.App. 1990). “This is especially true in a criminal case where the defendant is

   forced to characterize numerous witnesses, including police officers, as ‘incorrect’ or ‘mistaken’ in

   order for his or her testimony to be credible.” Id. “‘Whether the defendant believes the other

   witnesses were truthful or lying is simply irrelevant.” Id.

           Prejudice is Apparent. “[T]he predominate, if not sole, purpose of such questioning is simply

   to make the defendant look bad.” State v. Graves, 668 N.W.2d 860, 872 (Iowa 2003). “The accused’s

   answer is unimportant because the accused is in a no-win situation.” Id. “If the defendant says the

   other witness is lying, then the defendant is put in the position of calling someone a liar, a particularly

   unenviable state when the other witness is a law enforcement officer.” Id. “If the defendant says a

   contradictory witness is not lying, then a fair inference is that the defendant is lying.” Id.; (emphasis


                                               Page 121 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 122 of 150 PageID #: 143




   in original).

           “The use of this tactic -- asking the defendant whether another witness is lying -- is

   incompatible with the duties of a prosecutor.” Graves, supra at 873. “Unfairly questioning the

   defendant simply to make the defendant look bad in front of the jury regardless of the answer given

   is not consistent with the prosecutor’s primary obligation to seek justice, not simply a conviction.”

   Id. “Nor is such questioning consistent with the prosecutor’s duty to the defendant to ensure a fair

   trial, including a verdict that rests on the evidence and not on passion or prejudice.” Id.; see also State

   v. Casteneda-Perez, 61 Wash.App. 354, 810 P.2d 74, 79 (1991).

           The Palpable Error Review. On direct appeal, the Kentucky Supreme Court, in contravention

   of established law, held “[t]his was proper cross-examination,” emphasizing “[t]he prosecutor was

   attempting to clarify the differences in their testimony, some of which Grimes admitted was accurate.”

   Grimes, KSC, 2005, 9. The appellate court held that “Grimes was never asked whether his wife was

   lying and even if it could be interpreted in that manner, there was not palpable error.” Id.

           The RCr 11.42 Appeal. On appeal, the Kentucky Court of Appeals reiterated what the

   Kentucky Supreme Court had ruled under a palpable error analysis rather, despite reviewing an

   ineffective assistance of counsel claim, and ruled “the circuit court did not err in summarily dismissing

   the claim without an evidentiary hearing.” Grimes, KCA, 2011, 20.

           Kentucky case law had long established the prosecutor’s tactic was error. Petitioner’s trial

   counsel did not object to the prosecutor’s improper questioning of Petitioner or seek any curative

   relief. Without an evidentiary hearing, no Kentucky court ever heard why trial defense counsel

   declined to object to the prosecutor “asking one witness to characterize the testimony of another.”

           Additionally, the Court of Appeals did not address that the Kentucky Supreme Court noted that


                                               Page 122 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 123 of 150 PageID #: 144




   if the prosecutor’s questions “could be interpreted” as asking Petitioner “whether his wife was lying,”

   that would not be palpable error. The Court of Appeals did not acknowledge this interpretation and

   review it for ineffective assistance of counsel.

             Petitioner never made a confession to the police and extolled his innocence on the witness

   stand. The only evidence of Petitioner’s alleged confessions or admissions was his wife’s testimony

   at trial. The prejudice resulting from trial counsel’s failure to object the prosecutor’s improper line

   of questioning regarding the wife’s testimony “was heightened” because the issue of whether Petitioner

   ever made a confession “essentially was a swearing contest” between Petitioner and his estranged wife,

   due to the absence of either any other corroborating witnesses or physical evidence. Taylor v.

   Kentucky, 436 US 478, 488 (1978). Yet Flaherty raised no objection and sought no form of curative

   relief.

             The Kentucky Court of Appeals’ ruling resulted in a decision that was contrary to, or involved

   an unreasonable application of, clearly established Federal law, as determined by the Supreme Court

   of the United States, such as Strickland, supra. 28 U.S.C. § 2254(d)(1). Additionally, that Court of

   Appeals ruling, under the facts and circumstances of this case, also “resulted in a decision that was

   based on an unreasonable determination of the facts in light of the evidence presented in the state court

   proceeding.” 28 U.S.C. § 2254(d)(2).

             Federal habeas relief is mandated.

   II. THE TRIAL COURT DENIED PETITIONER HIS FEDERAL CONSTITUTIONAL
   RIGHT TO DUE PROCESS WHEN IT RULED, OVER DEFENSE OBJECTION, THAT NO
   LESSER INCLUDED OFFENSE INSTRUCTIONS WOULD BE GIVEN ON THE TWO
   FIRST DEGREE RAPE COUNTS BECAUSE THE DEFENSE AT TRIAL WAS A DENIAL
   THAT ANY SEXUAL CONTACT HAD OCCURRED, EVEN THOUGH THE PROSECUTION
   INTRODUCED EVIDENCE THAT ONLY SEXUAL CONTACT, NOT RAPE, HAD
   OCCURRED BETWEEN PETITIONER AND HIS STEPDAUGHTER.


                                               Page 123 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 124 of 150 PageID #: 145




           Preservation. This issue was preserved for appellate review. During the guilt phase instruction

   conference, the trial judge specifically ruled that no lesser included offenses would be given except

   on count eighteen (18). The trial judge explained that he had “come to the conclusion that in

   instructing the jury that no lesser included offenses will be given to the jury in regard to any of the

   offenses due to the fact that Petitioner’s defense in the case is a denial of the contact which is

   prosecuted in the case.” “Therefore,” the court saw “no factual basis in the record for a finding by the

   jury of any lesser offense than those charged in the indictment.” [TAPE 2; 9-26-03; 11:33:29-34:20.]

   The trial court noted that its “opinion is based on the interpretation of the law that the entitlement to

   a lesser included offense requires a factual basis and that a denial of the superior offense does not

   entitle him to the lesser included.” The trial court added, “Here again the court’s belief on that is that

   there is no factual basis and that the lesser included offense would be inappropriate in this case.”

   [11:39:09-43.]

           Even after these rulings defense counsel specifically requested a lesser include offense

   instruction on first degree sexual abuse on both counts of first degree rape. The trial judge denied

   those requests.

           The Interplay Between Rape And Sexual Abuse. Counts one (1) and eight (8) charged

   Petitioner with committing the offense of first degree rape against his stepdaughter, Ashley. [TR, 1-2;

   TR 42; TR 49.] An element of first degree rape is that the accused “engaged in sexual intercourse

   with” the alleged victim. KRS 510.040(1). “‘Sexual intercourse’ means sexual intercourse in its

   ordinary sense and includes penetration of the sexual organs of one person by a foreign object

   manipulated by another person.” KRS 510.010(8). “‘Foreign object’ means anything used in the

   commission of a sexual act other than the person of the actor.” KRS 510.010(9).


                                               Page 124 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 125 of 150 PageID #: 146




          An element of sexual abuse in the first degree is that a person “subjects another person to

   sexual contact.” KRS 510.110(1). “‘Sexual contact’ means any touching of the sexual or other

   intimate parts of a person done for the purpose of gratifying the sexual desire of either party.” KRS

   510.010(7). “This [definition] would obviously include such acts as the manipulation of genitals,

   digital penetration of the vagina, and non-consensual fondling of a woman’s breast.” KRS 510.010,

   Commentary.

          There is no doubt that the “digital penetration of the vagina” is not rape, but only sexual abuse.

          Petitioner’s Alleged Telephone Confession Provides The Factual Predicate For The Lesser

   Offense Instructions. At trial, Tina, Petitioner’s wife and the mother of Ashley and Jordan, testified

   that she telephoned Petitioner and spoke to him on December 11, 2002. Tina explained to the jury that

   she was concerned that Ashley was pregnant so she decided to phone Petitioner. Tina testified that at

   1:59 p.m. on December 11, 2002 she reached Petitioner by phone and that they had a sixteen minute

   phone call. [TAPE 1; 9/24/03: 04:09:05-10:40.] Tina told Petitioner that she wanted to know what all

   he had done to her two daughters.

          Tina testified on direct examination that “First, I asked him [Petitioner] if Ashley could be

   pregnant and he [Petitioner] said he never touched them with his penis.” [TAPE 1; 9/24/03; 04:10:47-

   53]; (emphasis added). “He [Petitioner] said that the only thing he did is he used his fingers on them

   and he never put them [his fingers] in them no deeper than fingernail depth.” [TAPE 1; 9/24/03;

   04:10:55-11:01]; (emphasis added). In this testimony by a prosecution witness, solicited by the

   prosecutor on direct examination, these alleged admissions/confessions were admitted into evidence

   as substantive evidence to support the charges against Petitioner. See KRE 801(b)(1).

          However, these statements are the factual predicate for a juror or jurors to conclude, despite


                                              Page 125 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 126 of 150 PageID #: 147




   Ashley’s testimony that she was vaginally penetrated by Petitioner’s penis, that, although Petitioner

   never penetrated Ashley with his penis, he did digitally penetrated her vagina. On the basis of those

   statements allegedly made to Tina over the telephone, Petitioner was entitled to an instruction under

   both counts one (1) and eight (8) on the lesser included offense of first degree sexual abuse.

            This Factual Predicate Entitled Petioner To The Lesser Included Offense Instruction On Both

   Rape Charges. Because of this evidence introduced by the prosecution on direct examination of Tina,

   Petitioner was entitled to a lesser included instruction on first degree sexual abuse on each of the first

   degree rape charges (counts one and eight). “[S]exual abuse in the first degree is a lesser-included

   offense of ... rape in the first degree.” Johnson v. Commonwealth, 864 S.W.2d 266, 277 (Ky. 1993).

            Kentucky “law requires the court to give instructions ‘applicable to every state of case covered

   by the indictment and deducible from or supported to any extent by the testimony.’” Reed v.

   Commonwealth, 738 S.W.2d 818, 822 (Ky. 1987), quoting Lee v. Commonwealth, 329 S.W.2d 57, 60

   (Ky. 1959). “It is irrelevant that the evidence from the parties does not indicate the need for a

   particular instruction.” Reed, 822. “The determination of what issues to submit to the jury should be

   made upon the totality of the evidence.” Id., citing Rice v. Commonwealth, 472 S.W.2d 512 (Ky.

   1971).

            Petitioner’s Denial of His Alleged Phone Confession to His Wife Did Not Cancel Out the

   Factual Predicate For the Lesser Included Offense Instruction. Petitioner emphatically denied making

   those inculpatory statements to his wife during the December 11, 2002 telephone call. [TAPE 2;

   9/25/03:03:36:04.] However, a defendant’s in-court denial of his alleged out-of-court incriminating

   statements does not preclude the jury from relying on those disavowed statements to support its

   verdict.


                                               Page 126 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 127 of 150 PageID #: 148




          As the Kentucky Court of Appeals has recognized in a different albeit comparable context,

   “‘[w]hen the prosecution adduces evidence warranting an inference of a finding of a lesser degree of

   the charged offense, the court should instruct on the lesser degree even though the defendant presents

   the defense of alibi.’” Reed, 822-23, quoting Trimble v. Commonwealth, 447 S.W.2d 348, 350 (Ky.

   1969). Even though Petitioner’s theory of defense was that he had committed no sexual offenses

   against his stepdaughters, the evidence of his alleged telephone conversation with his wife provided

   the evidence that he had not raped Ashley but only sexually abused her digitally. The Prosecutor

   Argued The Alleged Telephone Confession To The Jury. In his guilt phase closing argument, the

   prosecutor told the jury, “He [Tony Grimes] said [to Tina Grimes] he didn’t have intercourse with

   Ashley.” [TAPE 2; 9-26-03; 02:09:01-03] The prosecutor added, “He said I put my finger in them

   but no deeper than fingernail length.” [02:09:48-50.] The prosecutor in his closing argument treated

   the wife’s testimony as if were Petitioner’s testimony in court. Not only was the evidence that required

   lesser included instructions on the two rape charges introduced, the prosecutor specifically brought it

   to the attention of the jury in his closing argument.

          The Trial Court’s Failure to Give the Requested Lesser Included Offense Instructions on First

   Degree Sexual Abuse Was Error. Assuming arguendo that “there was substantial evidence that

   appellant [Petitioner] committed the crime of rape, there was other evidence from which the jury could

   have reasonably concluded that he committed a lesser offense.” Reed, 823. “Failure of the trial court

   to properly instruct the jury was prejudicial,” that required reversal of the judgment and a remand for

   a new trial. Id., citing Brown v. Commonwealth, 555 S.W.2d 252 (Ky.1977).

          “A defendant is entitled to an instruction on a lesser included offense when ‘a reasonable juror

   could entertain a reasonable doubt of the defendant’s guilt on the greater charge, but believe beyond


                                              Page 127 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 128 of 150 PageID #: 149




   a reasonable doubt that the defendant is guilty of the lesser offense.’” Commonwealth v. Black, 907

   S.W.2d 762, 763 (Ky. 1995), quoting Skinner v. Commonwealth, 864 S.W.2d 290, 298 (Ky. 1993).

          Prejudice Is Apparent. First degree rape is a Class B felony requiring a sentence to a term of

   imprisonment for at least ten (10) but not more than twenty (20) years. KRS 510.040(2); KRS

   532.020(1)©. By contrast, first degree sexual abuse is a Class D felony requiring a sentence to a term

   of imprisonment for at least one (1) but not more than five (5) years. KRS 510.110(2); KRS

   532.020(a).

          On counts one and eight, the two first degree rape charges, the jury fixed Petitioner’s

   punishment at confinement in the penitentiary for 15 years on each count. [TR 84, 91.] Following the

   jury’s recommendation, the trial judge ran those two sentences consecutively to each other and any

   other penitentiary sentence Petitioner received in this case for a total of thirty years. [TR 84, 91; TR

   132-133.] Thus, thirty years of Petitioner’s total fifty-nine year sentence of imprisonment were

   generated by these two first degree rape convictions.

          This Error Is Of Federal Constitutional Magnitude. In Beck v. Alabama, 447 U.S. 625 (1980),

   the Supreme Court held that the due process requires a trial court to submit jury instructions on lesser

   included offenses in capital cases if the evidence warrants such a charge. The Beck court expressly

   reserved the question of whether due process requires a lesser included offense instruction in the

   noncapital context. Id., 638 n. 14.

          However, the Beck court did discuss the importance of giving lesser included offense

   instructions when warranted by the evidence. “While we have never held that a defendant is entitled

   to a lesser included offense instruction as a matter of due process, the nearly universal acceptance of

   the rule in both state and federal courts establishes the value to the defendant of this procedural


                                              Page 128 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 129 of 150 PageID #: 150




   safeguard.” Id., 637. “[T]he failure to give the jury the ‘third option’ of convicting on a lesser included

   offense would seem inevitably to enhance the risk of an unwarranted conviction.” Id.

           As a result of the admission of Petitioner’s alleged out-of-court statements that he did not touch

   his stepdaughters with his penis, but only penetrated their vaginas with his fingers, he was entitled to

   a lesser included offense instruction on first degree sexual abuse as to both counts of first degree rape.

           On direct appeal, the Kentucky Supreme Court reviewing this assigned error stated “[d]efense

   counsel did seek instructions on lesser-included offenses to the two counts of first-degree rape, but not

   predicated on the testimony of the mother. Instead, he indicated that Grimes was entitled to the

   instructions based on his testimony that he did not have sexual intercourse with the victims.”32

   Grimes, KSC, 2005, 3.

           The prosecutor elicited from Petitioner’s wife an alleged confession that Petitioner denied

   raping Ashley, but admitted digitally penetrating her. That alleged confession was presented as if

   Petitioner had testified to it in open court. As explained above, in his closing guilt phase argument,

   the prosecutor treated Tina’s testimony about Petitioner’s alleged confession as if Petitioner had made

   that alleged confession himself on the witness stand.

           Trial defense counsel asserted grounds for the lesser included offense instruction on the two

   rape counts was sufficient to state the matter to which he objected – the lack of lesser included offenses

   on the rape charges – and the grounds of his objection – Petitioner’s denial of the rapes of Ashley,

   while admitting digital penetration of her, i.e., sexual abuse. Defense counsel fairly and adequately

   presented his objection and grounds to the trial court.


            32
              The Kentucky Supreme Court incorrectly indicated that the rape charges involved both
    alleged victims. [Note “the victims.”] The only two rape charges alleged the older sister, Ashley,
    was the victim.

                                               Page 129 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 130 of 150 PageID #: 151




          Despite finding this claim unpreserved, the Kentucky Supreme Court addressed the merits of

   the claim stating, “[i]n any event, there was no factual basis to support an instruction on lesser-

   included offenses to first-degree rape.” Grimes, KSC, 2005, 3. The Supreme Court noted that

   “[e]vidence was introduced that both acts of sexual misconduct [rape and sexual abuse] occurred over

   a number of years and once on the same date.” Id. “Under these circumstances,” the Supreme Court

   erroneously reasoned, Grimes’ statement to his wife could only be interpreted as a complete denial that

   the rapes occurred, but an admission that he did sexually abuse the victims.” Id. This was a a

   decision that was “based on an unreasonable determination of the facts in light of the evidence

   presented in the state court proceeding.” 28 U.S.C. § 2254(d).

          There were only two incidents where the offense of rape was charged and in both incidents

   Ashley was the alleged victim. One was an incident in Ashley’s brother Drew’s room at their Brookhill

   residence between October 1-31, 2002, that involved the charged offenses of first degree rape, sodomy,

   and sexual abuse found in counts one through three of the indictment.33 [TR, 1-4; TAPE 1: 9/24/03;

   02:04:01-07:57.] The other was an incident between September 1, 2000 and December 31, 2001, in

   the master bedroom at the Brookhill residence, that involved the charged offenses of first degree rape

   and sodomy found in counts eight and nine. [02:13:43-16:30]. No offense of sexual abuse was charged

   with regard to this incident.

          As a result, Petitioner’s denial of rape, but admission of guilty of first degree sexual abuse by

   digital penetration of Ashley’s vagina supported a lesser included instruction on sexual abuse in both

   incidents. In the between October 1-31, 2002 incident (counts 1-3), the sexual abuse charged was not


           33
             Count 3 of the indictment alleged only that Petitioner “committed the offense of
    Sexual Abuse in the First Degree when he subjected a minor female to sexual contact by forcible
    compulsion.” [TR, 2.]

                                             Page 130 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 131 of 150 PageID #: 152




   digital penetration of Ashley’s vagina. Thus, the lesser included offense of sexual abuse for the rape

   charge, based on Petitioner’s alleged confession to only digital penetration, was a separate and distinct

   act of sexual abuse from the one charged in that indictment.

          In the between September 1, 2000 and December 31, 2001 incident (counts 8-9), there was no

   charge of sexual abuse so the lesser included offense of sexual abuse for the rape charge, based on the

   admission of digital penetration, could not have overlapped with any other sexual abuse charge.

          Contrary to the Kentucky Supreme Court’s reasoning, Petitioner’s alleged admission to

   performing digital penetration on the victims could not be construed as an admission to all counts of

   sexual abuse because some of those counts were based on sexual acts different from digital penetration

   of the victims’ vaginas.

          As explained above, the alleged admission by Petitioner to his wife introduced into evidence

   by the prosecutor was not limited to only the interpretation found by the Kentucky Supreme Court.

   In fact, that interpretation is less obvious than the admission was a denial of both rapes, but an

   admission that the alleged rapes were sexual abuse, digital penetration. That evidence, albeit

   introduced by the prosecution, constituted a factual basis for an instruction on sexual abuse as the

   lesser included offense to the two rapes.

          The Kentucky Supreme Court’s ruling resulted in a decision that was contrary to, or involved

   an unreasonable application of, clearly established Federal law, as determined by the Supreme Court

   of the United States, such as Strickland, supra. 28 U.S.C. § 2254(d)(1). Additionally, that Kentucky

   Supreme Court’s ruling, under the facts and circumstances of this case, also “resulted in a decision that

   was based on an unreasonable determination of the facts in light of the evidence presented in the state

   court proceeding.” 28 U.S.C. § 2254(d)(2).


                                               Page 131 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 132 of 150 PageID #: 153




          Federal habeas relief is mandated.

   III. THE TRIAL COURT ERRED TO PETITIONER’S SUBSTANTIAL PREJUDICE AND
   DENIED HIM HIS FEDERAL AND STATE CONSTITUTIONAL RIGHTS WHEN DURING
   A BREAK IN THE STATE’S DIRECT EXAMINATION OF A CHILD WITNESS THE
   COURT ALLOWED THE PROSECUTOR TO COMMUNICATE WITH THE COURT EX
   PARTE AT THE BENCH AND RULED, WITHOUT DEFENSE COUNSEL OR PETITIONER
   PRESENT, THAT THE WITNESS’S MOTHER, ALSO A WITNESS IN THE CASE, COULD
   TALK WITH THE WITNESS UNTIL THE BREAK CONCLUDED.

          Preservation for Direct Appeal. This issue was properly before the Kentucky Supreme Court

   for review on direct appeal. This issue was not preserved for appellate review by the actions below

   of trial defense counsel because the error was unknown to him during the trial and for that matter

   thereafter. The error was committed outside the presence of both trial defense counsel and the

   Petitioner during the trial and was never brought to their attention during the trial. Direct appeal

   counsel discovered the error during his review of the tapes of Petitioner’s trial. Under these

   circumstances preservation of this error at trial was rendered impossible by the actions of the

   prosecutor and the judge. As the Kentucky Supreme Court has long recognized, “if a party has no

   opportunity to object to a ruling or order at the time it is made, the absence of an objection does not

   thereafter prejudice that party.” RCr 9.22; (emphases added).

          The Improper Communication Between The Prosecutor and The Judge Occurs On The Record.

   After Jordan M., Petitioner’s twelve-year-old stepdaughter, had testified on direct examination for

   some seven (7) minutes, she began to cry. [TAPE 1: 9/24/03; 03:21:10.] Defense counsel immediately

   moved the court “to take a break.” [03:22:05.] The judge ordered a five-minute break. [03:22:15.]

          Thirty seconds later, the prosecutor approached the judge at the bench. The videotape clearly

   reveals that neither the defense counsel nor the defendant are present in the courtroom. [03:22:43.] The

   prosecutor tells the judge, “Not to talk about the case, but I think that she [Jordan] needs her mother.”


                                              Page 132 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 133 of 150 PageID #: 154




   When the judge asks the prosecutor where Jordan’s mother is, the prosecutor explains that she is “up

   here” and in the same room with Jordan. The judge says that Jordan’s mother can talk to her now but

   she should not talk about her testimony. To which, the prosecutor responds, “Right, right.” [03:23:00.]

   All of this discussion and the judge’s ruling on the prosecutor’s request are completed in the absence

   of both the defense counsel and Petitioner, who are clearly not present at this bench discussion and not

   visible on the tape as being even in the courtroom.

          Parenthetically, the videotape labels this entire proceeding at the bench as a “bench

   conference.” Although up to this point the jury had been relaxing in place in the jury box, the judge

   then excuses the jury. [03:23:14.] The direct examination resumes some nine minutes later.

   [03:32:31.] Apparently Jordan’s mother, Tina Grimes, has, unbeknownst to the defense, been in a

   room with Jordan talking to her during the entire break. Tina Grimes testified immediately after

   Jordan completed her testimony. [TAPE 1: 9/24/03; 03:58:47.]

          Nowhere on the videotape record does the judge and/or the prosecutor subsequently inform

   defense counsel that the judge in counsel’s absence has heard and granted the prosecutor’s motion34

   that Tina Grimes be allowed to meet with and talk to her daughter during an intermission in Jordan’s

   direct examination.35


           34
               “An application to the court for an order shall be by motion which shall be in writing
   unless made during a hearing or trial, shall state with particularity the grounds therefor, and shall
   set forth the relief or order sought.” RCr 8.14. Under the circumstances, the prosecutor moved
   the court ex parte for an order that Ms. Grimes be allowed to talk with her daughter, Jordan,
   during the break in Jordan’s direct examination.
           35
               Assuming arguendo that an ex parte communication was appropriate in this instance,
   the trial court was nevertheless required to inform defense counsel of what had occurred in
   counsel’s absence. “Where circumstances require, ex parte communications for ...
   administrative purposes or emergencies that do not deal with substantive matters or issues on the
   merits are authorized; provided: (I) the judge reasonably believes that no party will gain a

                                              Page 133 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 134 of 150 PageID #: 155




          Following that intermission, Jordan testified on direct examination for another fourteen (14)

   minutes. [03:46:35.] Jordan was then cross-examined for approximately ten (10) minutes. [03:57:44.]

          Prior to giving his opening statement, the prosecutor had invoked the rule, i.e., RCr 9.48, that

   subpoenaed witnesses be kept out of courtroom. [TAPE 1; 09/24/03; 01:38:20.]

          Significantly, the trial judge did not require either the witness, Jordan M., or her mother, Tina

   Grimes, brought before the court to be admonished not to talk about Jordan’s testimony. Instead, the

   court relied on the prosecutor to convey the judge’s restriction on talking about Jordan’s testimony to

   both Jordan and her mother off the record.

          Requests For Orders During Trial Must Be Made In The Presence Of Opposing Counsel.

   “[A]fter trial has commenced,” “[e]very order requested of the court is a matter to be addressed in the

   presence of opposing counsel.” Sanborn v. Commonwealth, 754 S.W.2d 534, 549 (Ky. 1988);

   (emphases in original). “It is a ‘dangerous procedure’ and a ‘gross breach of the appearance of justice

   when the defendant’s principal adversary is given private access to the ear of the court.’” Id., quoting

   Haller v. Robbins, 409 F.2d 857, 859 (1st Cir. 1969).

          The prosecutor by approaching the judge ex parte during a momentary break in the trial to seek

   judicial permission to allow the child witness to talk to her mother broke the well established rule that

   such orders/rulings must be sought and obtained only in the actual presence of opposing counsel. This

   impropriety is magnified by the reality that the jurors watched as the prosecutor and judge talked at

   the bench without defense counsel present.



    procedural or tactical advantage as a result of the ex parte communication; and (ii) the judge
    makes provision promptly to notify all other parties of the substance of the ex parte
    communication and allows an opportunity to respond.” SCR 4.300, Kentucky Code of Judicial
    Conduct, Canon 3(B)(7)(a).

                                              Page 134 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 135 of 150 PageID #: 156




          In Sanborn v. Commonwealth, supra, 549, “there was an improper communication between

   the prosecutor and the court,” where, “[d]uring the penalty phase, the trial court granted an ex parte

   motion for an order compelling the attendance of Petitioner’s [Sanborn’s] ex-wife as a witness.” The

   Sanborn court found no “excuse” for the prosecutor “obtaining an ex parte order from the judge of the

   court after trial has commenced.” Id.; (emphases added).

          The Impact Of The Improper Ex Parte Communication. Had trial defense counsel heard this

   request by the prosecutor, he might have objected either to the substance of the motion or the

   procedure employed. Defense counsel might have opposed allowing the mother, a yet uncalled

   prosecution witness, to talk with the child during a break in her testimony. Or, defense counsel might

   have argued that such a discussion during the child witness’ direct examination should not be allowed

   until or unless the judge called both the mother and daughter before him and instructed them not to

   discuss the child’s testimony during the break.

          More importantly, however, had defense counsel been aware of the court’s ruling prior to his

   cross-examination of Jordan, he could have questioned Jordan about what actually occurred during her

   conversation with her mother during the break in the prosecution’s direct examination. Such a cross-

   examination topic is permissible.

          “The opposing counsel in the adversary system is not without weapons to cope with ‘coached’

   witnesses.” Geders v. United States, 425 U.S. 80, 89 (1976). Opposing counsel “may cross-examine

   a” witness “as to the extent of any ‘coaching’ during a recess, subject, of course, to the control of the

   court.” Id. “Skillful cross-examination could develop a record which [opposing counsel] in closing

   argument might well exploit by raising questions as to the [witness’] credibility.” Id. at 89-90.

          It is apparent from the prosecutor’s cross-examination of Petitioner that the court below would


                                              Page 135 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 136 of 150 PageID #: 157




   have permitted defense counsel to pursue such a topic of cross-examination. The prosecutor opened

   his cross-examination with this line of questioning:

          Prosecutor:    Thank you, your Honor. Now Mr. Grimes prior to testifying here today you’ve
                         had the opportunity to, of course, to review all the witness statement, the police
                         reports and the notes, etc., is that right?

          Mr. Grimes:    Yes, sir, that’s right.

          Prosecutor:    As a matter of fact, you have a lot of them up here with you to help you, is that
                         right?

          Mr. Grimes:    Correct.

          Prosecutor:    Prior to testifying here today, you’ve had the opportunity to review your prior
                         statement, is that correct?

          Mr. Grimes:    My prior statement was...

          Prosecutor:    Sgt. Duvall.

          Mr. Grimes:    I haven’t done this.

          Prosecutor:    Right, you’ve had a chance to review the statement that you made to him?

          Mr. Grimes:    There is no report of a statement.

          Prosecutor:    In Detective Duvall’s notes, that you’ve taken to the stand.

          Mr. Grimes:    Yes, sir, you’re right, it is there.

          Prosecutor:    Okay, and you’ve had an opportunity prior to testifying here today to hear all
                         the other witnesses testify, is that correct?

          Mr. Grimes:    Yes, sir, that’s correct.

          Prosecutor:    Have you ever discussed with anyone the manner in which you would conduct
                         yourself as a witness today?

          Mr. Grimes:    No, sir, I have not.

          Prosecutor:    You have not. It would not be fair to say you spent hours preparing for this
                         trial and this testimony today?

                                                Page 136 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 137 of 150 PageID #: 158




          Mr. Grimes:     Um, not as far as being a witness. [TAPE 2; 9/25/03; 03:45:05-46:10.]

          Through this line of questioning, the prosecutor attempted to undermine Petitioner’s credibility

   by revealing to the jury the extent to which Petitioner had prepared his testimony both by himself and

   with the help of others. A cross-examination of Jordan by defense counsel would have been permitted

   by the court.

          The Jury’s Interest in Jordan’s Testimony Demonstrates the Prejudicial Impact of This Error.

   The testimony of Jordan was obviously extremely important to the jury as they requested the playback

   of her entire testimony during guilt phase deliberations. [TAPE 3; 9/26/03; 03:21:24-55:00.]

          Ex Parte Communications Between the Trial Court and the Prosecutor Are Impermissible for

   a Variety of Reasons. “An ex parte communication between a trial court and government counsel ‘[i]n

   addition to raising questions of due process ... involve[s] a breach of legal and judicial ethics.36

   Regardless of the propriety of the court’s motives in such a case ... the practice should be discouraged

   since it undermines confidence in the impartiality of the court.’” United States v. Early, 746 F.2d 412,

   416 (8th Cir. 1984).

          Ex Parte Communications Between the Trial Judge and the Prosecutor Denied Petitioner The

   Assistance of Counsel Guaranteed by the Federal Constitution. By proceeding during the recess

   without trial defense counsel being present, the trial judge and the prosecutor denied Petitioner his

   federal constitutional right to counsel during his trial. “The presumption that counsel’s assistance is



           36
             “With regard to a pending or impending proceeding, a judge shall not initiate, permit,
   or consider ex parte communications with parties ....” SCR 4.300, Kentucky Code of Judicial
   Conduct, Canon 3(B)(7). “The proscription against communications concerning a proceeding
   includes communications from lawyers, ... except to the limited extent permitted.” Id., Canon
   3(B)(7), Commentary. “To the extent reasonably possible, all parties or their lawyers shall be
   included in communications with a judge.” Id., Commentary.

                                              Page 137 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 138 of 150 PageID #: 159




   essential requires” the United States Supreme Court “to conclude that a trial is unfair if the accused

   is denied counsel at a critical stage of the trial.” United States v. Cronic, 466 U.S. 648, 659 (1984).

   Indeed, the United States Supreme Court “has uniformly found constitutional error without any

   showing of prejudice when counsel was either totally absent, or prevented from assisting the accused

   during a critical stage of the proceeding.” Id., 659 n. 25.

            The exclusion of defense counsel from this bench conference had federal constitutional

   dimensions. “The right to the assistance of counsel has ... been given a meaning that ensures to the

   defense in a criminal trial the opportunity to participate fully and fairly in the adversary fact finding

   process.” Herring v. New York, 422 U.S. 853, 858 (1975).

            This Error Also Deprived Petitioner of His Federal Constitutional Right to a Fundamentally

   Fair Trial. The right to a fair trial is a fundamental liberty secured by the Fourteenth Amendment.

   Drope v. Missouri, 420 U.S. 162, 172 (1975). For the reasons delineated above, the ex parte

   communications between prosecutor and judge during the trial denied Petitioner a fundamentally fair

   trial.

            On direct appeal, the Kentucky Supreme Court acknowledged that “[a] defendant has the right

   to be present at all critical stages of his prosecution,” citing RCr 8.28(1). Grimes, KSC, 2005, 6. The

   Kentucky Supreme Court noted that “[t]he test with respect to whether an ex parte communication

   violates that right is whether the presence of counsel was necessary to insure fundamental fairness or

   whether the defendant was deprived of a "reasonably substantial . . . opportunity to defend against the

   charge.” Id., citing Gabow v. Commonwealth, 34 S.W.3d 63, 74 (Ky. 2000), quoting United States

   v. Gagnon, 470 U .S. 522 (1985) .

            The Grimes court, after grudgingly admitting that “the better practice could have been for


                                              Page 138 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 139 of 150 PageID #: 160




   defense counsel to be present at the bench during the exchange,” nevertheless found “no prejudice to”

   Petitioner. Grimes, 7.

          The Grimes court held that Petitioner had “not been denied any fundamental rights.” Grimes,

   6. To support this analysis, the Grimes court asserted that the “claim that the mother could have been

   coached was highly speculative,” without addressing that the judge failed to bring both Jordan and her

   mother before the court to admonish them on the record not to talk about Jordan’s testimony during

   their time together during the break. It was highly speculative of the Grimes court to assume there was

   no discussion of Jordan’s testimony when the trial judge had not admonished either Jordan or her

   mother on this point and instead left that task to the prosecutor to perform off the record and outside

   of the presence of both Petitioner and his counsel.         The United States Supreme Court has

   acknowledged that the examination of a witness “is more likely to elicit truthful responses if it goes

   forward without allowing the witness an opportunity to consult with third parties.” Perry v. Leeke, 488

   US 272, 282 (1989).

          The Grimes court tried to demonstrate that before the recess Jordan “had already testified to

   a number of sexual improprieties committed by Grimes” and that “[s]he did not testify to anything

   more than what she had told the police initially.” Grimes, 6. It must be remembered that during

   Jordan’s direct examination, the prosecutor repeatedly used leading questions to revise her answers

   when they did not coincide with what the prosecutor claimed Jordan had told the police initially.37

          Despite the absence of Petitioner and his counsel on the videotape record of the prosecutor



           37
              See, supra, the claim that “Petitioner’s trial counsel denied Petitioner the effective
   assistance of counsel by failing to object on numerous occasions to the prosecutor’s leading
   questions during his direct examination of Jordan, the alleged victim who was twelve (12) years
   old at the time of the trial.”

                                             Page 139 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 140 of 150 PageID #: 161




   talking privately with the trial judge at the bench, the Grimes court, after acknowledging that on the

   videotape “[d]efense counsel is not present at the bench,” emphasizes that “the videotape record does

   not show whether he or the defendant are outside the courtroom.” Grimes, 6. The Grimes court

   speculated, with no record evidence, that perhaps Petitioner and his counsel may have been somewhere

   inside the parameters of the courtroom but outside the range of the video camera to suggest somehow

   there was no error. Had the judge required that the prosecutor not be allowed to make a request ex

   parte and had the judge required both Jordan and her mother to be admonished by the judge on the

   record that they could not talk about her testimony during the recess, no one could speculate on

   whether Petitioner and his counsel were still in the confines of the courtroom. Even assuming

   arguendo that Petitioner and his counsel were somewhere within the walls of the courtroom, that

   would not suggest that either of them were within earshot of a conversation at the bench during a

   recess while the jury was still in the courtroom.

          The Grimes court tried to diminish the significance of the judge and prosecutor’s ex parte

   request and ruling that Jordan’s mother could be with Jordan during the break in her direct

   examination by noting “[t]he entire exchange between the prosecutor and the trial

   judge lasted approximately twenty seconds.” What difference could the brevity of the exchange matter

   when the record reveals exactly what was said between the judge and the prosecutor?

          In actuality, the prosecutor at the ex parte conversation at the bench was asking at best for

   retroactive approval from the judge for Jordan to be with her mother during the recess as they were

   already together in a room. When the judge asked the prosecutor during their bench conversation

   where Jordan’s mother is, the prosecutor explains that she is “up here” and in the same room with

   Jordan. Obviously, Jordan and her mother had already been together during the recess with no


                                             Page 140 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 141 of 150 PageID #: 162




   admonition not to talk about her testimony.

          Although the Grimes court held that Petitioner had “not been denied any fundamental rights,”

   this was far from correct based on the record and Petitioner’s theory of the claim. Grimes, 6. As

   explained above, “a trial is unfair if the accused is denied counsel at a critical stage of the trial.”

   United States v. Cronic, 659. In that circumstance, “constitutional error” occurs “without any showing

   of prejudice when counsel was either totally absent, or prevented from assisting the accused during

   a critical stage of the proceeding.” Id., 659 n. 25. Similarly, “[t]he very premise of our adversary

   system of criminal justice is that partisan advocacy on both sides of a case will best promote the

   ultimate objective that the guilty be convicted and the innocent go free,” noting that “a criminal trial

   ... is in the end basically a fact-finding process.” Herring v. New York, 422 U.S. at 862. As explained

   above, this ex parte request and ruling impacted Petitioner’s federal constitutional right of

   confrontation of the younger alleged victim, a prosecution witness, by keeping Petitioner and his

   counsel in the dark about the ex parte bench conference. “‘The central concern of the Confrontation

   Clause is to ensure the reliability of the evidence against a criminal defendant by subjecting it to

   rigorous testing in the context of an adversary proceeding before the trier of fact.’” Lilly v. Virginia,

   527 U.S. 116, 123-124 (1999), quoting Maryland v. Craig, 497 U. S. 836, 845 (1990). Depriving the

   defense of knowledge of the ex parte bench conference and the results of that exchange conducted

   during the jury trial limited Petitioner’s counsel of needed information for his cross-examination of

   Jordan. As explained above, this ex parte request and ruling deprived Petitioner of his right to a fair

   trial, a fundamental liberty secured by the Fourteenth Amendment. Drope v. Missouri, 172.

          As demonstrated above, the Kentucky Supreme Court’s ruling on this claim resulted in a

   decision that was contrary to, or involved an unreasonable application of, clearly established Federal


                                              Page 141 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 142 of 150 PageID #: 163




   law, as determined by the Supreme Court of the United States and resulted in a decision that was

   based on an unreasonable determination of the facts in light of the evidence presented in the state court

   proceeding.” 28 U.S.C. § 2254(d).

          Habeas corpus relief is mandated.

   V. THE COURT BELOW ERRED TO PETITIONER’S SUBSTANTIAL PREJUDICE AND
   DENIED PETITIONER HIS FEDERAL CONSTITUTIONAL RIGHT TO DUE PROCESS
   WHEN IT RULED, OVER DEFENSE OBJECTION, THAT NO LESSER INCLUDED
   OFFENSE INSTRUCTIONS WOULD BE GIVEN ON THE TWO FIRST DEGREE RAPE
   COUNTS BECAUSE THE DEFENSE AT TRIAL WAS A DENIAL THAT ANY SEXUAL
   CONTACT HAD OCCURRED, EVEN THOUGH THE PROSECUTION INTRODUCED
   EVIDENCE THAT ONLY SEXUAL CONTACT, NOT RAPE, HAD OCCURRED BETWEEN
   PETITIONER AND HIS STEPDAUGHTER.

          This allegation of error was raised on direct appeal as a preserved error. The gravamen of this

   direct appeal claim has already been presented supra as this claim of ineffective assistance of counsel:

          Petitioner’s Trial Counsel Denied Him Effective Assistance of Counsel by Failing to
          Request Lesser Included Offense Instructions on Those Charges Involving the Older
          Stepdaughter that Allegedly Occurred When She Was at Least Twelve Years Old But
          Not Yet Sixteen Years Old on the Basis that the Victim’s Own Testimony Raised a
          Factual Issue of Whether There was Forcible Compulsion or She Consented to Obtain
          Favors from Petitioner.

          Petitioner hereby incorporates by reference all the factual and legal information presented under

   that ineffective assistance of counsel claim into this review of the direct appeal claim.

          As demonstrated in the ineffective assistance of counsel claim, the Kentucky Supreme Court’s

   ruling on this claim resulted in a decision that was contrary to, or involved an unreasonable application

   of, clearly established Federal law, as determined by the Supreme Court of the United States and

   resulted in a decision that was based on an unreasonable determination of the facts in light of the

   evidence presented in the state court proceeding.” 28 U.S.C. § 2254(d).

          Federal habeas corpus relief is mandated.


                                              Page 142 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 143 of 150 PageID #: 164




   VI. PETITIONER SUFFERED MANIFEST INJUSTICE AND A DENIAL OF FEDERAL DUE
   PROCESS WHEN THE PROSECUTOR DURING HIS GUILT PHASE CLOSING
   ARGUMENT ARGUED FACTS NEITHER IN EVIDENCE NOR REASONABLY
   INFERABLE FROM THE EVIDENCE, BY TELLING THE JURY THAT PETITIONER HAD
   ADMITTED TO HIS WIFE OVER THE PHONE THAT HIS STEPDAUGHTER, ASHLEY,
   “IS LIKE YOU, SHE SAID NO, SHE TOLD ME NO, I’D LEAVE HER ALONE.”

          This issue was not preserved for appellate review. Review on direct appeal was sought pursuant

   to RCr 10.26 and KRE 103(e) as “palpable error” creating “manifest injustice.” Defense counsel failed

   to object when, during the prosecution’s guilt phase closing argument, while discussing Tina Grimes’

   account of Tony Grimes’ alleged telephone confession to her on December 11, 2002, the prosecutor,

   speaking as if he were Tony Grimes talking to his wife on the phone, said, “Ashley is like you, she said

   no, she told me no, I’d leave her alone.” [TAPE 2; 9/26/03; 02:10:26-31.]

          The gravamen of this direct appeal claim has already been presented supra as this claim of

   ineffective assistance of counsel:

          Trial Defense Denied Petitioner his Federal Constitutional Right to the Effective
          Assistance of Counsel By Failing to Object During the Prosecutor’s Guilt Phase
          Closing Argument When the Prosecutor Argued Facts Neither in Evidence Nor
          Reasonably Inferable From the Evidence, by Telling the Jury that Petitioner had
          Admitted to His Wife that His Stepdaughter, Ashley,“is Like You, She Said No, She
          Told Me No, I’d Leave Her Alone.”

          Petitioner hereby incorporates by reference all the factual and legal information presented under

   that ineffective assistance of counsel claim into this review of the direct appeal claim.

          The prosecutor’s comments in closing argument “so infected the trial with unfairness as to

   make the resulting conviction a denial of due process.” Donnelly v. DeChristoforo, 416 U.S. 637, 643

   (1974). This argument by the prosecutor was prosecutorial misconduct because no evidence of this

   statement was introduced into evidence by either the Commonwealth or the defense. See also Darden

   v. Wainwright, 477 U.S. 168, 181-182 (1986).


                                              Page 143 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 144 of 150 PageID #: 165




           As demonstrated in the ineffective assistance of counsel claim and on direct review, the

   Kentucky Supreme Court’s ruling on this claim resulted in a decision that was contrary to, or involved

   an unreasonable application of, clearly established Federal law, as determined by the Supreme Court

   of the United States and resulted in a decision that was based on an unreasonable determination of the

   facts in light of the evidence presented in the state court proceeding.” 28 U.S.C. § 2254(d).

           Federal habeas corpus relief is warranted.

   VII. PETITIONER SUFFERED MANIFEST INJUSTICE AND A DENIAL OF FEDERAL
   DUE PROCESS WHEN THE PROSECUTOR DURING HIS GUILT PHASE CLOSING
   ARGUMENT ARGUED FACTS NOT REASONABLY INFERABLE FROM THE EVIDENCE,
   BY TELLING THE JURY THAT, AS A PROFESSIONAL SALESMAN, IT WAS
   PETITIONER’S “JOB AS A SALESMAN TO TRY TO SELL TO [THE JURY] THAT HE IS
   NOT GUILTY.”

           Preservation. This issue was not preserved for appellate review. Review was sought pursuant

   to RCr 10.26 and KRE 103(e) as “palpable error” creating “manifest injustice.” Defense counsel failed

   to object when the prosecutor during his guilt phase closing argument used Petitioner’s occupation as

   a professional salesman, that had been introduced by the defense only as legitimate background

   evidence, to advise the jury that it was Petitioner’s “job as a salesman to try to sell to you that he is not

   guilty,” an impermissible and unreasonable inference from the evidence. Review was sought on the

   grounds that such prosecutorial misconduct, specifically used to challenge an accused’s credibility on

   the basis of a neutral background factor, his occupation as a legitimate salesman, was calculated to

   achieve an unfair litigation advantage and deprive Petitioner of a fundamentally fair trial.

           The Kentucky Supreme Court apparently reviewed this unpreserved error as palpable error and

   rejected the claim, stating “[t]here was no error.” Grimes, KSC, 2005, 7-8.

           The gravamen of this direct appeal claim has already been presented supra as this claim of

   ineffective assistance of counsel:

                                                Page 144 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 145 of 150 PageID #: 166




           Trial Defense Denied Petitioner his Federal Constitutional Right to the Effective
           Assistance of Counsel By Failing to Object During the Prosecutor’s Guilt Phase
           Closing Argument When the Prosecutor used Petitioner’s reputable occupation as a
           professionalsalesmantoadvisethejurythatitwasPetitioner’s“jobasasalesmantotrytoseltoyouthatheisnotguilty,”animpermissibleandunreasonableinferencefrom
   the evidence.

              Petitioner hereby incorporates by reference all the factual and legal information presented under

   that ineffective assistance of counsel claim into this review of the direct appeal claim.

              The Kentucky Supreme Court reviewed this claim on direct appeal under the palpable error

   rule, RCr 10.26. Grimes, KSC, 2005, 7-8. The Grimes court noted that it had been held permissible

   in closing argument “to refer to a defendant” as “a bit of evil,” “a desperado,” and “worse than all the

   convicts and traitors in hell,” and rationalized that the prosecutor’s comments regarding Petitioner’s

   legitimate, noncriminal occupation to challenge his credibility, being “certainly less offensive than the

   descriptive names” in those other cases, must mean “[t]here was no error.” Id., 8.

              The Grimes court’s analysis misconceived Petitioner’s claim and its underlying federal due

   process basis – “the principle that guilt is to be established by probative evidence and beyond a

   reasonable doubt.” Estelle v. Williams, 425 U.S. 501, 503 (1976).

              “[T]he lack of a Supreme Court decision on nearly identical facts does not by itself mean that

   there is no clearly established federal law, since ‘a general standard’ from [the Supreme Court’s] cases

   can supply such law.” Marshall v. Rodgers, 133 S. Ct. 1446, 1449 (2013), quoting Yarborough v.

   Alvarado, 541 U.S. 652, 664 (2004).

              As demonstrated in the ineffective assistance of counsel claim and above, the Kentucky

   Supreme Court’s ruling on this claim resulted in a decision that was contrary to, or involved an

   unreasonable application of, clearly established Federal law, as determined by the Supreme Court of

   the United States and resulted in a decision that was based on an unreasonable determination of the


                                                                   Page 145 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 146 of 150 PageID #: 167




   facts in light of the evidence presented in the state court proceeding.” 28 U.S.C. § 2254(d).

          Federal habeas corpus relief is warranted.

   VIII. PETITIONER SUFFERED MANIFEST INJUSTICE AND A DENIAL OF FEDERAL
   DUE PROCESS WHEN THE PROSECUTOR REQUIRED PETITIONER ON CROSS-
   EXAMINATION TO CHARACTERIZE THE TESTIMONY OF PETITIONER’S WIFE, A
   KEY PROSECUTION WITNESS, AS “NOT TRUE” AND TO STATE WHETHER THERE
   WAS ANYTHING IN HER TESTIMONY ABOUT HIS ALLEGED PHONE CONFESSION
   THAT SHE WAS “TELLING THE TRUTH ABOUT,” A TACTIC LONG CONDEMNED IN
   KENTUCKY.

          Preservation. This issue was not preserved for appellate review. No defense objection was

   made to the prosecutor’s questions that specifically required Petitioner to characterize the testimony

   of his wife, Tina Grimes, as “not true” and to state whether there was anything in her testimony that

   she was “telling the truth about.” Review was sought pursuant to RCr 10.26 and KRE 103(e) on the

   grounds that such improper questioning, explicitly solicited by the prosecutor, under the facts and

   circumstances of this case, is palpable error.

          The gravamen of this direct appeal claim has already been presented supra as this claim of

   ineffective assistance of counsel:

                  Petitioner’s Trial Counsel Denied Him Effective Assistance of Counsel
                  by Failing to Object to the Prosecutor’s Questions that Specifically
                  Required Petitioner to Characterize the Testimony of his Wife, Tina
                  Grimes, as “Not True” and to State Whether There was Anything in her
                  Testimony that She was “Telling the Truth About.” [TAPE 2; 9/25/03;
                  03:58:14; 03:58:53; 03: 57:10-59:10.]

          Petitioner hereby incorporates by reference all the factual and legal information presented under

   that ineffective assistance of counsel claim into this review of the direct appeal claim.

          The Kentucky Supreme Court reviewed this claim on direct appeal under the palpable error

   rule, RCr 10.26. Grimes, KSC, 2005, 8-9. The Grimes court, after finding “[t]his was proper cross-

   examination” in spite of established Kentucky law to the contrary, specifically held that “there was no

                                              Page 146 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 147 of 150 PageID #: 168




   palpable error.” Id., 9.

          The prosecutor’s improper cross-examination of Petitioner “so infected the trial with unfairness

   as to make the resulting conviction a denial of due process.” Darden v. Wainwright, 477 US 168, 181

   (1986), quoting Donnelly v. DeChristoforo, 416 U. S. 637 (1974). The prosecutor’s use of this tactic

   against Petitioner to make him “look bad” as he struggled to deny his alleged confession to his wife

   without calling her a liar or untruthful is fundamentally unfair, particularly when the Petitioner had

   steadfastly maintained his innocence of these charges to the police and the jury.

          As demonstrated in the ineffective assistance of counsel claim and above, the Kentucky

   Supreme Court’s ruling on this claim resulted in a decision that was contrary to, or involved an

   unreasonable application of, clearly established Federal law, as determined by the Supreme Court of

   the United States and resulted in a decision that was based on an unreasonable determination of the

   facts in light of the evidence presented in the state court proceeding.” 28 U.S.C. § 2254(d).

          Federal habeas corpus relief is warranted.

   IX. PETITIONER SUFFERED MANIFEST INJUSTICE AND THE DENIAL OF HIS
   FEDERAL CONSTITUTIONAL RIGHTS WHEN THE MOTHER OF THE TWO ALLEGED
   VICTIMS ON CROSS-EXAMINATION BY DEFENSE COUNSEL, IN AN UNRESPONSIVE
   ANSWER, VOLUNTEERED HER OPINION, NOT RATIONALLY BASED ON HER OWN
   PERCEPTIONS, THAT THE “EARLY” DEVELOPMENT OF HER DAUGHTERS’
   BREASTS WERE PHYSICAL EVIDENCE THAT BOTH DAUGHTERS HAD BEEN
   SEXUALLY ABUSED BY APPELLANT.

          Preservation. This issue was not preserved for appellate review. Review was sought pursuant

   to RCr 10.26 and KRE 103(e) as “palpable error” creating “manifest injustice.” Defense counsel

   voiced no objection when Tina Grimes on cross-examination volunteered an unresponsive,

   inadmissible lay opinion that falsely informed the jury that “early” breast development in girls is a

   physical indicator that the girls were sexually abused and that her daughter Jordan had developed


                                             Page 147 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 148 of 150 PageID #: 169




   breasts “early.”

           The gravamen of this direct appeal claim has already been presented supra as this claim of

   ineffective assistance of counsel:

           Trial Defense Denied Petitioner his Federal Constitutional Right to the Effective
           Assistance of Counsel By Failing to Object When Petitioner’s Wife on Cross-
           examination Volunteered an Unresponsive, Inadmissible Lay Opinion that Falsely
           Informed the Jury That “Early” Breast Development in Girls is a Physical Indicator
           That Her Daughters Were Sexually Abused and That her Younger Daughter had
           Developed Breasts “Early.”

   Petitioner hereby incorporates by reference all the factual and legal information presented under that

   ineffective assistance of counsel claim into this review of the direct appeal claim.

           The Kentucky Supreme Court reviewed this claim on direct appeal under the palpable error

   rule, RCr 10.26. Grimes, KSC, 2005, 9. The Grimes court, after finding “[d]efense counsel did not

   object to the response and even commented that he thought the youngest victim looked more mature

   than she did a year ago,” held “Grimes cannot reasonably claim any palpable error here.” Id. This

   error violated due process under the federal Constitution because the error was so pervasive that it

   rendered the trial fundamentally unfair. The right to a fair trial is a fundamental liberty secured by the

   Fourteenth Amendment. Drope v. Missouri, 420 U.S. 162, 172 (1975). It was unreliable evidence

   volunteered as medical opinion to support the charges of sexual abuse against Petitioner. This

   unresponsive unreliable testimony violated “the principle that guilt is to be established by probative

   evidence and beyond a reasonable doubt.” Estelle v. Williams, 425 U.S. 501, 503 (1976).

           As demonstrated in the ineffective assistance of counsel claim and above, the Kentucky

   Supreme Court’s ruling on this claim resulted in a decision that was contrary to, or involved an

   unreasonable application of, clearly established Federal law, as determined by the Supreme Court of

   the United States and resulted in a decision that was based on an unreasonable determination of the

                                               Page 148 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 149 of 150 PageID #: 170




   facts in light of the evidence presented in the state court proceeding.” 28 U.S.C. § 2254(d).

   Federal habeas corpus relief is warranted.

                                             CONCLUSION

          On the basis of the federal constitutional claims asserted, whether taken singly or in toto, this

   Court should grant Mr. Grimes’ petition, issue a conditional writ of habeas corpus requiring that Mr.

   Grimes’ conviction and sentence be vacated, and provide any other appropriate relief.

                                        PRAYER FOR RELIEF

          Petitioner, Anthony Thomas Grimes, requests that this Court:

   1)     issue a writ of habeas corpus to have Petitioner Grimes brought before it, to the end that he
          may be discharged from unconstitutional confinement and restraint;

   2)     permit Petitioner’s counsel a period of time to amend this petition;

   3)     require the Warden to file an Answer to Petitioner Grimes’ habeas corpus petition;

   4)     require the Warden to either waive any procedural defenses (should any be potentially
          applicable) or file a brief detailing the allegedly applicable procedural defenses and
          explaining how they apply to Petitioner Grimes’ claims, and allow Petitioner to file a response
          brief;

   5)     allow Petitioner Grimes to file a motion to expand the record;

   6)     grant Petitioner Grimes the right to conduct discovery if requested in a separately filed motion;

   7)     order and conduct an evidentiary hearing where proof may be offered and argument
          advanced concerning the allegations in this petition, which Petitioner Grimes will almost
          certainly request in a separate motion after the Warden files an Answer or other responsive
          pleading;

   8)     should Petitioner Grimes not prevail on all his claims, allow him to file a motion explaining
          why a certificate of appealability (COA) should be granted on any claims this Court denies
          relief on before deciding whether to issue a COA on the various claims; and,

   9)     grant Petitioner Grimes such further relief as may be necessary and appropriate in the interests
          of justice.


                                             Page 149 of 150
Case 4:20-cv-00056-JHM-HBB Document 1-1 Filed 04/08/20 Page 150 of 150 PageID #: 171




                                                Respectfully submitted,

                                                /s/ J. Vincent Aprile II
                                                J. Vincent Aprile II
                                                Attorney At Law
                                                Lynch, Cox, Gilman & Goodman, P.S.C.
                                                500 West Jefferson Street, Suite 2100
                                                Louisville, Kentucky 40202
                                                (502) 589-4215 (Office)
                                                (502) 589- 4994 (Fax)
                                                vaprile@lcgandm.com

                                                Counsel for Anthony Thomas Grimes
                                                Petitioner


   April 8, 2020

                                    CERTIFICATE OF SERVICE

          I hereby certify that a copy of the foregoing document and the habeas corpus petition were

   electronically filed with this Court by using the CM/ECF system, on this 8th day of April, 2020, and

   this day, April 8, 2020, undersigned counsel will serve by first class mail, postage prepaid, Kevin

   Mazza, Warden, Green River Correctional Complex, 1200 River Road, P.O. Box, 9300, Central City,

   Kentucky, and the Kentucky Attorney General will be served electronically by the CM/ECF system.



                                                               /s/ J. Vincent Aprile II




                                            Page 150 of 150
